CREDIT AGREEMENT




Dated as of February _____, 2003




among




NEW HORIZONS WORLDWIDE, INC.,

as Borrower




THE LENDERS NAMED HEREIN



and



WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

CREDIT AGREEMENT

Dated as of February ___, 2003

     This CREDIT AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this "Agreement") is entered into by and among NEW HORIZONS
WORLDWIDE, INC., a Delaware corporation ("Borrower"), each lender whose name is
set forth on the signature pages of this Agreement and each lender that may
hereafter become a party to this Agreement pursuant to Section 11.8 (each a
"Lender" and collectively, "Lenders"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

Article 1.

DEFINITIONS AND ACCOUNTING TERMS

                            1.1  Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below:

          “Accounts” means all “accounts,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by “chattel paper,” “documents” or
“instruments” (as such terms are defined in the UCC)), whether arising out of
goods sold or services rendered by it or from any other transaction (including
any such obligations that may be characterized as an account or contract right
under the UCC), (b) all purchase orders or receipts for goods or services,
(c) all rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all monies
due or to become due to such Person under all purchase orders and contracts for
the sale of goods or the performance of services or both by such Person or in
connection with any other transaction (whether or not yet earned by performance
on the part of such Person) now or hereafter in existence, including the right
to receive the proceeds of said purchase orders and contracts, and (e) all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.


          “Acquired Person” means (a) any Person that is the subject of an
Acquisition after the Closing Date and (b) any assets constituting a discrete
business or operation unit that is the subject of an Acquisition after the
Closing Date.


          “Acquisition” means any transaction, or any series of related
transactions, consummated after the Closing Date, by which Borrower or any of
its Subsidiaries directly or indirectly (a) acquires any ongoing business or all
or substantially all of the assets of any firm, partnership, joint venture,
limited liability company, corporation or division thereof, whether through
purchase of assets, merger or otherwise, (b) acquires in one transaction or as
the most recent transaction in a series of transactions control of securities of
a Person engaged in an ongoing business representing more than 50% of the
ordinary voting power for the election of directors or other governing position
if the business affairs of such Person are managed by a board of directors or
other governing body or (c) acquires control of more than 50% of the ownership
interest in any partnership, joint venture, limited liability company, business
trust or other Person that is not managed by a board of directors or other
governing body.


-1-

          “Adjusted EBITDA” means, with respect to any fiscal period, the sum
of, without duplication, (a) EBITDA for such fiscal period, plus (b) to the
extent deducted in determining Net Income for such fiscal period, non-cash
charges of Borrower and its Subsidiaries during such fiscal period relating to
Borrower’s and its Subsidiaries’ compliance with Financial Accounting Standards
Board Statement No. 142, plus (c) to the extent deducted in determining Net
Income for such fiscal period, non-cash charges recorded against earnings in
Borrower’s and its Subsidiaries’ financial statements for such fiscal period
with respect to the write-down of leasehold estates as a result of the sublease
of such leasehold estates, plus (d) to the extent deducted in determining Net
Income for such fiscal period, the aggregate amortization of loan fees and
prepaid expenses of Borrower and its Subsidiaries with respect to the BofA
Credit Facilities for that portion of such fiscal period occurring before
January 1, 2003, plus (e) to the extent deducted in determining Net Income for
such fiscal period, the non-cash audit adjustment with respect to Borrower’s
2002 Fiscal Year with regard to accounting for deferred rent; provided that for
purposes of calculating “Adjusted EBITDA” for the Rolling Period ended December
31, 2002 or for any Fiscal Quarter ended during such Rolling Period, in the
event that Borrower and its Subsidiaries record a charge against earnings with
respect to a change in accounting estimate for revenue recognition of Borrower
and its Subsidiaries in Borrower’s and its Subsidiaries’ financial statements
for the Fiscal Quarter ended December 31, 2002, one-fourth of such charge
(determined on a pre-tax basis)(the “Quarterly Revenue Recognition Adjustment”)
shall be allocated to each Fiscal Quarter of 2002.


          “Administrative Agent” means Wells Fargo when acting in its capacity
as the Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.


          “Administrative Agent’s Office” means the Administrative Agent’s
address as set forth on the signature pages of this Agreement, or such other
address as the Administrative Agent hereafter may designate by written notice to
Borrower and the Lenders.


          “Advance” means any advance made or to be made by any Lender to
Borrower as provided in Article 2, and includes each Revolving Advance and Term
Advance.


          “Affiliate” means, as to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to be an
Affiliate of such corporation, partnership or other Person.


-2-

          “Aggregate Effective Amount” means, as of any date of determination
and with respect to all Letters of Credit then outstanding, the sum of (a) the
aggregate effective face amounts of all such Letters of Credit not then paid by
Issuing Lender plus (b) the aggregate amounts paid by Issuing Lender under such
Letters of Credit not then reimbursed to Issuing Lender by Borrower pursuant to
Section 2.5(d) and not the subject of one or more Advances made pursuant to
Section 2.5(e) or (f).


          “Amortization Date” means, with respect to Term Borrowings, March 31,
2003, each Quarterly Payment Date thereafter through the Term Maturity Date, and
the Term Maturity Date.


          “Applicable Base Rate Margin” means, with respect to any Base Rate
Advance, (a) for the Initial Pricing Period, 1.50% (150 basis points) per annum,
and (b) for each other Pricing Period, the interest rate margin set forth below
(expressed in basis points per annum) opposite the Applicable Pricing Level for
that Pricing Period:




                              Applicable                 Margin
                               Pricing
                                Level
                                  I                       150
                                  II                       50
                                  III                       0


          “Applicable Benchmark Amount” means, (a) with respect to each Fiscal
Quarter ending during the period from March 31, 2003 through and including
December 31, 2003, $8,900,000, and (b) with respect to each Fiscal Quarter
ending during the period from March 31, 2004 through and including December 31,
2004, $8,800,000.


          “Applicable Commitment Fee Margin” means, (a) for the Initial Pricing
Period, 0.50% (50 basis points) per annum, and (b) for each other Pricing
Period, the margin set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level for that Pricing Period:


-3-


                             Applicable                 Margin
                              Pricing
                               Level
                               I                          50
                               II                         37.5
                               III                        25


          “Applicable Eurodollar Rate Margin” means, with respect to any
Eurodollar Rate Advance, (a) for the Initial Pricing Period, 3.75% (375 basis
points) per annum, and (b) for each other Pricing Period, the interest rate
margin set forth below (expressed in basis points per annum) opposite the
Applicable Pricing Level for that Pricing Period:



                             Applicable                 Margin
                              Pricing
                               Level
                               I                          375
                               II                         275
                               III                        225


          “Applicable Pricing Level” means, for each Pricing Period subsequent
to the Initial Pricing Period, the pricing level set forth below opposite
Adjusted EBITDA as of the last day of the Fiscal Quarter most recently ended
prior to the commencement of that Pricing Period, for the Rolling Period then
ended:



               Pricing Level              Adjusted EBITDA
                     I                    Less than $8,900,000
                     II                   Greater than or equal to $8,900,000, but less
                                          than $11,200,000
                     III                  Greater than or equal to $11,200,000



  provided that (i) in the event that Borrower does not deliver a Pricing
Certificate with respect to any Pricing Period prior to the commencement of such
Pricing Period, then until (but only until) such Pricing Certificate is
delivered the Applicable Pricing Level for that Pricing Period shall be Pricing
Level I, and, subject to clause (ii) of this proviso, if upon delivery of such
Pricing Certificate a change is warranted in the Applicable Pricing Level for
such Pricing Period, such change shall be effective on the date of delivery of
such Pricing Certificate, and (ii) if any Pricing Certificate is subsequently
determined to be in error, then any resulting change in the Applicable Pricing
Level shall be made retroactively to the beginning of the relevant Pricing
Period. Changes in the Applicable Pricing Level shall occur irrespective of the
presence or absence of an Event of Default, and the changes resulting from time
to time in the Applicable Eurodollar Rate Margin or the Applicable Base Rate
Margin shall apply and be payable cumulatively with, not in lieu of, any Default
Rate then applicable.


-4-

          “ Assignment and Acceptance”means an assignment and acceptance
agreement substantially in the form of Exhibit A.


          “Banking Day” means any Monday, Tuesday, Wednesday, Thursday or
Friday, other than a day on which banks are authorized or required to be closed
in California, or New York.


          “Base Rate” means, as of any date of determination, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the higher of
(a) the Prime Rate in effect on such date and (b) the Federal Funds Rate in
effect on such date plus ½ of 1% (50 basis points).


          “ Base Rate Advance”means an Advance that bears interest in relation
to the Base Rate as provided in Section 3.1(b).

          “BofA Credit Facilities” means the credit facilities provided to
Borrower pursuant to that certain Credit Agreement dated as of April 25, 2001
among Borrower, the Lenders party thereto, and Bank of America, N.A., as agent,
as such Credit Agreement may have been amended, supplemented or otherwise
modified prior to the Closing Date.


          “ Borrowing” means a Revolving Borrowing or a Term Borrowing.


          “Capital Lease” means, as to any Person, a lease of any Property by
that Person as lessee that is, or should be in accordance with GAAP (including
Financial Accounting Standards Board Statement No. 13, as amended or superseded
from time to time), recorded as a “capital lease” on the balance sheet of that
Person prepared in accordance with GAAP.


          “ Capital Lease Obligations” means all monetary obligations of a
Person under any Capital Lease.


          “Cash” means, when used in connection with any Person, all monetary
and non-monetary items owned by that Person that are treated as cash in
accordance with GAAP, consistently applied.


-5-

          “ Cash Equivalents” means, when used in connection with any Person,
that Person's Investments in:


                             (a)    Government Securities due within one year
after the date of the making of the Investment;

                            (b)    readily marketable direct obligations of any
State of the United States of America or any political subdivision of any such
State or any public agency or instrumentality thereof given on the date of such
Investment a credit rating of at least Aa by Moody's Investors Service, Inc. or
AA by Standard & Poor's Rating Group (a division of McGraw-Hill, Inc.), in each
case due within one year from the making of the Investment;

                            (c)    certificates of deposit issued by, bank
deposits in, eurodollar deposits through, bankers' acceptances of, and
repurchase agreements covering Government Securities executed by any Lender or
any bank incorporated under the Laws of the United States of America, any State
thereof or the District of Columbia and having on the date of such Investment
combined capital, surplus and undivided profits of at least $250,000,000, or
total assets of at least $5,000,000,000, in each case due within one year after
the date of the making of the Investment

                            (d)    certificates of deposit issued by, bank
deposits in, eurodollar deposits through, bankers' acceptances of, and
repurchase agreements covering Government Securities executed by any Lender or
any branch or office located in the United States of America of a bank
incorporated under the Laws of any jurisdiction outside the United States of
America having on the date of such Investment combined capital, surplus and
undivided profits of at least $500,000,000, or total assets of at least
$15,000,000,000, in each case due within one year after the date of the making
of the Investment;

                            (e)    repurchase agreements covering Government
Securities executed by a broker or dealer registered under Section 15(b) of the
Securities Exchange Act of 1934, as amended, having on the date of the
Investment capital of at least $50,000,000, due within 90 days after the date of
the making of the Investment; provided that the maker of the Investment receives
written confirmation of the transfer to it of record ownership of the Government
Securities on the books of a "primary dealer" in such Government Securities or
on the books of such registered broker or dealer, as soon as practicable after
the making of the Investment;

                            (f)    readily marketable commercial paper or other
debt securities issued by corporations doing business in and incorporated under
the Laws of the United States of America or any State thereof or of any
corporation that is the holding company for a bank described in clause (c) or
(d) above given on the date of such Investment a credit rating of at least P–1
by Moody’s Investors Service, Inc. or A-1 by Standard & Poor's Rating Group (a
division of McGraw-Hill, Inc.), in each case due within one year after the date
of the making of the Investment;

                            (g)    "money market preferred stock" issued by a
corporation incorporated under the Laws of the United States of America or any
State thereof (i) given on the date of such Investment a credit rating of at
least Aa by Moody's Investors Service, Inc. and AA by Standard & Poor's Rating
Group (a division of McGraw-Hill, Inc.), in each case having an investment
period not exceeding 50 days or (ii) to the extent that investors therein have
the benefit of a standby letter of credit issued by Lender or a bank described
in clauses (c) or (d) above; provided that (y) the amount of all such
Investments issued by the same issuer does not exceed $5,000,000 and (z) the
aggregate amount of all such Investments does not exceed $15,000,000;

-6-

                            (h)    a readily redeemable "money market mutual
fund" sponsored by a bank described in clause (c) or (d) hereof, or a registered
broker or dealer described in clause (e) hereof, that has and maintains an
investment policy limiting its investments primarily to instruments of the types
described in clauses (a) through (g) hereof and given on the date of such
Investment a credit rating of at least Aa by Moody's Investors Service, Inc. and
AA by Standard & Poor's Rating Group (a division of McGraw-Hill, Inc.); and

                             (i)   corporate notes or bonds having an original
term to maturity of not more than one year issued by a corporation incorporated
under the Laws of the United States of America, or a participation interest
therein; provided that (i) commercial paper issued by such corporation is given
on the date of such Investment a credit rating of at least Aa by Moody's
Investors Service, Inc. and AA by Standard & Poor's Rating Group (a division of
McGraw-Hill, Inc.), (ii) the amount of all such Investments issued by the same
issuer does not exceed $5,000,000 and (iii) the aggregate amount of all such
Investments does not exceed $15,000,000.

          “category”, when used with respect to any Advance, means the
designation of whether such Advance is a Revolving Advance or a Term Advance.


          “Certificate” means a certificate signed by a Senior Officer or
Responsible Official (as applicable) of the Person providing the certificate.


          “Change in Control” means any of the following events: (a) the sale,
lease, transfer or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of Borrower and its Subsidiaries taken as a
whole to any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act), (b) Borrower shall fail to own,
directly or indirectly, 100% of the outstanding capital stock or other equity
interests of any Subsidiary of Borrower, (c) any Person or two or more Persons
acting in concert shall have acquired beneficial ownership, directly or
indirectly, of, or shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of, control over, 20% or more of the capital stock or
other equity interests of Borrower, (d) during any period of up to
24 consecutive months, commencing after the Closing Date, individuals who at the
beginning of such 24-month period were directors of Borrower (together with any
new director whose election by Borrower’s Board of Directors or whose nomination
for election by Borrower’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors of Borrower then in office or (e) any transaction or series of related
transactions constituting a “change in control” or similar occurrence under
documentation evidencing or governing Indebtedness of Borrower and/or any of its
Subsidiaries of $250,000 or more, which gives the holder(s) of such Indebtedness
the right to accelerate or otherwise require payment of such Indebtedness prior
to the maturity date thereof. As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act.


-7-

          “Closing Date” means the time and Banking Day on which the conditions
set forth in Section 8.1 are satisfied or waived. The Administrative Agent shall
notify Borrower and the Lenders of the date that is the Closing Date.


          “Closing Date Lenders” means Wells Fargo and any other lender party to
this Agreement as of the Closing Date.


           “Code” means the Internal Revenue Code of 1986, as amended or
replaced and as in effect from time to time.


           “Collateral” means all of the collateral covered by the Collateral
Documents.


          “Collateral Documents” means, collectively, the Security Agreement,
the Pledge Agreement, and any other security agreement, pledge agreement, deed
of trust, mortgage, notice to or acknowledgment of a registrar or depositary
institution, control agreement or other collateral security agreement executed
and delivered by Borrower, any of its Subsidiaries or any other Person (and
executed by any third party whose signature is necessary) to secure the
Obligations.


          “Commercial Letter of Credit” means each Letter of Credit issued to
support the purchase of goods by Borrower or any of its Subsidiaries which is
determined to be a commercial letter of credit by Issuing Lender.


          “Commercial Letter of Credit Agreement” means the commercial letter of
credit agreement to be executed by Borrower, in form and substance satisfactory
to Issuing Lender, either as originally executed or as it may from time to time
be supplemented, modified, amended, extended, restated or supplanted.


           “Commitment” means a Revolving Commitment or a Term Commitment.


          “Compliance Certificate” means a certificate in the form of Exhibit B,
properly completed and signed by the chief financial officer of Borrower.


          “Continuation,” “Continue” and “Continued” each refers to a
continuation of Eurodollar Rate Advances from one Eurodollar Period to the next
Eurodollar Period pursuant to Section 2.4(c).


          “Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.


-8-

           “Control Account Agreement” has the meaning set forth in the Security
Agreement.


          “Conversion,” “Convert” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.4(a)
or 2.4(b).


          “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.


          “Debt Service Coverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Adjusted EBITDA for the Rolling Period ending on that
date to (b) the sum of (i) Interest Expense for such Rolling Period, plus (ii)
Scheduled Funded Debt Payments for such Rolling Period, plus (iii) the aggregate
of all taxes, as determined in accordance with GAAP, of Borrower and its
Subsidiaries, to the extent the same are indicated on the income statement of
Borrower and its Subsidiaries for such Rolling Period (including any tax
benefit, if reported, but excluding the tax effect of an extraordinary or
non-operating gain or loss), plus (iv) the aggregate Earnout Payments required
to be paid in cash by Borrower and its Subsidiaries during such Rolling Period,
minus (v) to the extent any of the first three Fiscal Quarters of Borrower’s
2002 Fiscal Year is included in such calculation, an amount equal to, for each
such Fiscal Quarter, forty percent (40%) of the Quarterly Revenue Recognition
Adjustment, plus (vi) to the extent that the fourth Fiscal Quarter of Borrower’s
2002 Fiscal Year is included in such calculation, an amount equal to the product
of (A) forty percent (40%) times (B) the product of (I) the Quarterly Revenue
Recognition Adjustment times (II) 3.


          “Default” means any event that, with the giving of any applicable
notice or passage of time specified in Section 9.1, or both, would be an Event
of Default.


           “Default Rate” means the interest rate prescribed in Section 3.7.


          “Designated Deposit Account” means a deposit account to be maintained
by Borrower with Wells Fargo or one of its Affiliates, as from time to time
designated by Borrower by written notification to the Administrative Agent. As
of the Closing Date, the Designated Deposit Account is account number
4945-095149 maintained with Wells Fargo.


           “Designated Eurodollar Market” means, with respect to any Eurodollar
Rate Advance, the London Eurodollar Market.


          “Disposition” means the sale, transfer or other disposition in any
single transaction or series of related transactions of any asset, or group of
related assets, of Borrower or any Subsidiary other than (a) Cash, Cash
Equivalents, Investments (other than Investments in a Subsidiary), Inventory or
other assets sold or otherwise disposed of in the ordinary course of business of
Borrower or any Subsidiary, (b) equipment sold or otherwise disposed of where
substantially similar equipment in replacement thereof has theretofore been
acquired, or thereafter within 90 days is acquired, by Borrower or any
Subsidiary, and (c) obsolete assets no longer useful in the business of Borrower
or any Subsidiary whose carrying value on the books of Borrower or such
Subsidiary is less than $250,000.


-9-

          “Distribution” means, with respect to any equity interest or Security
issued by a Person, or any warrant or right to acquire any equity interest or
Security of a Person, (a) the retirement, redemption, purchase, or other
acquisition for value by such Person of any such equity interest or Security,
(b) the declaration or (without duplication) payment by such person of any
dividend in Cash or in Property (other than in common stock or common member
interest, as the case may be, of such Person) on or with respect to any such
equity interest or Security, (c) any Investment by such Person in the holder of
any such equity interest or Security, and (d) any other payment by such Person
constituting a distribution under applicable Laws with respect to such equity
interest or Security.


           “Dollars” or “$” means United States of America dollars.


          “Earnout Payment” means any payment which is (a) required to be made
by Borrower or any of its Subsidiaries in respect of any Acquisition and (b)
based on the earnings or revenues of the related Acquired Person.


          “EBITDA” means, with respect to any fiscal period, the sum of (a) Net
Income for that fiscal period, plus (b) any extraordinary or non-operating loss
reflected in such Net Income, minus (c) any extraordinary or non-operating gain
reflected in such Net Income, plus (d) Interest Expense of Borrower and its
Subsidiaries for that fiscal period, plus (e) the aggregate amount of federal
and state taxes on or measured by income of Borrower and its Subsidiaries for
that fiscal period (whether or not payable during that fiscal period), plus
(f) depreciation and amortization expense of Borrower and its Subsidiaries for
that fiscal period, plus (g) all other non-cash, extraordinary expenses of
Borrower and its Subsidiaries for that fiscal period, in each case as determined
in accordance with GAAP, consistently applied and, in the case of items (d),
(e), (f), and (g) only to the extent reflected in the determination of Net
Income for that fiscal period.


          “Eligible Assignee” means (a) another Lender, (b) with respect to any
Lender, any Affiliate of that Lender, (c) any commercial bank having total
assets of $250,000,000 or more, (d) any (i) savings bank, savings and loan
association or similar financial institution or (ii) insurance company engaged
in the business of writing insurance which, in either case (A) has total assets
of $250,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities similar to those extended under this
Agreement and (C) is operationally and procedurally able to meet the obligations
of a Lender hereunder to the same degree as a commercial bank and (e) any other
financial institution (including a mutual fund or other fund) having total
assets of $250,000,000 or more which meets the requirements set forth in
subclauses (B) and (C) of clause (d) above; provided that each Eligible Assignee
must be organized under the Laws of the United States of America, any State
thereof or the District of Columbia.


-10-

          “ERISA” means the Employee Retirement Income Security Act of 1974, and
any regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.


          “ERISA Affiliate” means, with respect to any Person, any Person (or
any trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 of the Code.


          “Eurodollar Banking Day” means any Banking Day on which dealings in
Dollar deposits are conducted by and among banks in the Designated Eurodollar
Market.


          “Eurodollar Base Rate” means, with respect to any Eurodollar Rate
Advance comprising part of the same Borrowing, the rate per annum for United
States dollar deposits quoted by Administrative Agent as the Inter-Bank Market
Offered Rate, with the understanding that such rate is quoted by Administrative
Agent for the purpose of calculating effective rates of interest for loans
making reference thereto, on the first day of a Eurodollar Period for delivery
of funds on said date for a period of time approximately equal to the number of
days in such Eurodollar Period and in an amount approximately equal to the
principal amount to which such Eurodollar Period applies. Borrower understands
and agrees that Administrative Agent may base its quotation of the Inter-Bank
Market Offered Rate upon such offers or other market indicators of the
Inter-Bank Market as Administrative Agent in its discretion deems appropriate
including, but not limited to, the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.


          “Eurodollar Lending Office” means, as to each Lender, its office or
branch so designated by written notice to Borrower and the Administrative Agent
as its Eurodollar Lending Office. If no Eurodollar Lending Office is designated
by a Lender, its Eurodollar Lending Office shall be its office at its address
for purposes of notices hereunder.


          “Eurodollar Market” means a regular established market located outside
the United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.


          “Eurodollar Obligations” means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Lender.


          “Eurodollar Period” means, as to each Eurodollar Rate Advance
comprising part of the same Borrowing, the period commencing on the date
specified by Borrower pursuant to Section 2.1(c) and ending 1, 2, 3 or 6 months
(or, with the written consent of all of the Lenders, any other period)
thereafter, as specified by Borrower in the applicable Request for Borrowing or
Request for Continuation/Conversion provided that:


-11-

                             (a)    The first day of any Eurodollar Period shall
be a Eurodollar Banking Day;

                            (b)    Any Eurodollar Period that would otherwise
end on a day that is not a Eurodollar Banking Day shall be extended to the
immediately succeeding Eurodollar Banking Day unless such Eurodollar Banking Day
falls in another calendar month, in which case such Eurodollar Period shall end
on the immediately preceding Eurodollar Banking Day;

                             (c)    With respect to Term Advances, Borrower
shall not specify a Eurodollar Period that extends beyond any Amortization Date
applicable thereto unless, after giving effect thereto, the aggregate principal
amount of the Term Advances having Eurodollar Periods ending after such
Amortization Date shall be equal to or less than the aggregate principal amount
of Term Advances scheduled to be outstanding after giving effect to the Term
Amortization Amount required to be paid on such Amortization Date; and

                             (d)    No Eurodollar Period for any Eurodollar Rate
Advance shall extend beyond the Maturity Date applicable to such Eurodollar Rate
Advance.

          “Eurodollar Rate” means, with respect to any Eurodollar Rate Advance
comprising part of the same Borrowing, an interest rate per annum (rounded
upward, if necessary, to the nearest 1/8 of one percent) determined pursuant to
the following formula:



                  Eurodollar                Eurodollar Base Rate
                  Rate              =       1.00-Eurodollar Reserve
                                                   Percentage


           “Eurodollar Rate Advance” means an Advance that bears interest in
relation to the Eurodollar Rate as provided in Section 3.1(c).


          “Eurodollar Reserve Percentage” means, with respect to any Eurodollar
Rate Advance comprising part of the same Borrowing, the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Administrative Agent for
expected changes in such reserve percentage during the applicable Eurodollar
Period.


           “Event of Default” shall have the meaning provided in Section 9.1.


          “Excess Cash Flow” means, with respect to any Fiscal Quarter, the
difference between (a) Adjusted EBITDA for the Rolling Period ending on the last
day of such Fiscal Quarter, minus (b) the Applicable Benchmark Amount for such
Fiscal Quarter. If such amount is less than zero, Excess Cash Flow for such
Fiscal Quarter shall be $0.


-12-

           “Facility” means the Revolving Facility or the Term Facility, as the
context may require.


          “Federal Funds Rate” means, as of any date of determination, the rate
set forth in the weekly statistical release designated as H.15(519), or any
successor publication, published by the Federal Reserve Board (including any
such successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective)". If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the “Composite
3:30 p.m. Quotation”) for such date under the caption “Federal Funds Effective
Rate”. If on any relevant date the appropriate rate for such date is not yet
published in either H.15(519) or the Composite 3:30 p.m. Quotation, the rate for
such date will be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
date by each of three leading brokers of Federal funds transactions in New York
City selected by the Administrative Agent. For purposes of this Agreement, any
change in the Base Rate due to a change in the Federal Funds Rate shall be
effective as of the opening of business on the effective date of such change.


          “Fiscal Quarter” means the fiscal quarter of Borrower and its
Subsidiaries ending on each March 31, June 30, September 30 and December 31.


           “Fiscal Year” means the fiscal year of Borrower and its Subsidiaries
ending on each December 31.


          “Funded Debt” means, as of any date of determination, without
duplication, the sum of (a) all principal Indebtedness of Borrower and its
Subsidiaries for borrowed money (including Subordinated Obligations and any
other subordinated indebtedness, debt Securities issued by Borrower or any of
its Subsidiaries, the aggregate principal Indebtedness outstanding under the
Notes and the Aggregate Effective Amount of all outstanding Letters of Credit)
on that date plus (b) the aggregate amount of the principal portion of all
Capital Lease Obligations of Borrower and its Subsidiaries on that date plus (c)
any Guaranty Obligations of Borrower and its Subsidiaries with respect to the
Indebtedness of others of the types referred to in clauses (a) and (b) above on
that date.


          “Funded Debt Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Funded Debt as of such date to (b) Adjusted EBITDA for the
Rolling Period ending on that date.


          “GAAP” means, as of any date of determination, accounting principles
(a) set forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, (b) set forth as generally accepted in then currently effective
Statements of the Financial Accounting Standards Board or (c) that are then
approved by such other entity as may be approved by a significant segment of the
accounting profession in the United States of America. The term “consistently
applied,” as used in connection therewith, means that the accounting principles
applied are consistent in all material respects with those applied at prior
dates or for prior periods.


-13-

          “Government Securities” means readily marketable (a) direct full faith
and credit obligations of the United States of America or obligations guaranteed
by the full faith and credit of the United States of America and (b) obligations
of an agency or instrumentality of, or corporation owned, controlled or
sponsored by, the United States of America that are generally considered in the
securities industry to be implicit obligations of the United States of America.


          “Governmental Agency” means (a) any international, foreign, federal,
state, county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.


           “Guarantors” means, collectively, each Subsidiary of Borrower.


          “Guaranty Obligation” means, as to any Person, any (a) guarantee by
that Person of Indebtedness of, or other obligation performable by, any other
Person or (b) assurance given by that Person to an obligee of any other Person
with respect to the performance of an obligation by, or the financial condition
of, such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranty Obligation is limited by its terms to a lesser amount, in which case to
the extent of such amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith. The amount of any other Guaranty Obligation shall be deemed to be
zero unless and until the amount thereof has been (or in accordance with
Financial Accounting Standards Board Statement No. 5 should be) quantified and
reflected or disclosed in the consolidated financial statements (or notes
thereto) of Borrower and its Subsidiaries.


          “Hazardous Materials” means oil or petrochemical products,
poly-chlorinated biphenyls, asbestos, urea formaldehyde, flammable explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including any substances considered “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “infectious wastes”, “pollutant substances”, “solid
waste” or “toxic substances” under any Hazardous Materials Laws.


-14-

           “Hazardous Materials Laws” means all Laws pertaining to the
treatment, transportation or disposal of Hazardous Materials on or about any
Real Property owned or leased by Borrower or any Subsidiary thereof, or any
portion thereof, including without limitation the following: the Federal Water
Pollution Control Act (33 U.S.C.ss. 1251, et seq.), the Federal Resource
Conservation and Recovery Act of 1976 (42 U.S.C.ss. 6901, et seq.), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C.ss. 9601, et seq.) and the Superfund Amendments and
Reauthorization Act of 1986, the Hazardous Materials Transportation Act, as
amended (44 U.S.C.ss. 1801, et seq.), the Toxic Substances Control Act, 15
U.S.C.ss. 2601 et seq., the California Health and Safety Code (Section 25100, et
seq.), the California Water Code and the California Administrative Code, in each
case as such Laws are amended from time to time.


          “Indebtedness” means, as to any Person (without duplication),
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of Property (excluding trade and other accounts payable in the ordinary
course of business in accordance with ordinary trade terms, and excluding
deferred revenue and accrued liabilities), including any Guaranty Obligation for
any such indebtedness, (b) indebtedness of such Person of the nature described
in clause (a) that is non-recourse to the credit of such Person but is secured
by assets of such Person, to the extent of the fair market value of such assets
as determined in good faith by such Person, (c) Capital Lease Obligations of
such Person, (d) indebtedness of such Person arising under bankers’ acceptance
facilities or under facilities for the discount of accounts receivable of such
Person, (e) any direct or contingent obligations of such Person under letters of
credit issued for the account of such Person and (f) any net obligations of such
Person under Interest Rate Protection Agreements.


           “Initial Pricing Period” means the period from and including the
Closing Date through and including May 15, 2003.


          “Intangible Assets” means assets that are considered intangible assets
under GAAP, including customer lists, goodwill, covenants not to compete,
copyrights, trade names, trademarks and patents.


           “Intercompany Notes” means, collectively, the intercompany promissory
notes required pursuant to Section 5.12.


          “Interest Expense” means, with respect to any Person and as of the
last day of any fiscal period, the sum of (a) all interest, fees, charges and
related expenses (in each case as such expenses are calculated according to
GAAP) paid or payable (without duplication) for that fiscal period by that
Person to a lender in connection with borrowed money (including any obligations
for fees, charges and related expenses payable to the issuer of any letter of
credit) or the deferred purchase price of assets that are considered “interest
expense” under GAAP plus (b) the portion of rent paid or payable (without
duplication) for that fiscal period by that Person under Capital Lease
Obligations that should be treated as interest in accordance with Financial
Accounting Standards Board Statement No. 13.


-15-

          “Interest Rate Protection Agreement” means a written agreement between
Borrower and one or more financial institutions providing for “swap”, “cap”,
“collar” or other interest rate protection with respect to any Indebtedness.


          “Inventory” means all “inventory,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, including all
goods, merchandise and other personal property held for sale or lease by any
such Person, or which is furnished by such Person under any contract of service
or is held by such Person as raw materials, work or goods in process, materials
and supplies of every nature used or consumed or to be used or consumed by such
Person in the ordinary course of its business, whether now owned or hereafter
acquired by such Person.


          “Investment” means, when used in connection with any Person, any
investment by or of that Person, whether by means of purchase or other
acquisition of stock or other Securities of any other Person or by means of a
loan, advance creating a debt, capital contribution, guaranty or other debt or
equity participation or interest in any other Person, including any partnership,
limited liability company and joint venture interests of such Person. The amount
of any Investment shall be the amount actually invested (minus any return of
capital with respect to such Investment which has actually been received in Cash
or has been converted into Cash), without adjustment for subsequent increases or
decreases in the value of such Investment.


          “Issuing Lender” means Wells Fargo, when acting in its capacity as
Issuing Lender under any of the Loan Documents (including such other Persons
that may act as agent for and on behalf of Wells Fargo) or any successor Issuing
Lender.


          “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.


          “Lender” means each Closing Date Lender and each lender that may
hereafter become a party to this Agreement pursuant to Section 11.8. When
reference is made in this Agreement or any other Loan Document to any “relevant”
Lender in connection with any of the Facilities, such reference shall be deemed
to refer to a Lender that has a Commitment or outstanding Advances under such
Facility.


          “Letter of Credit” means any of the Commercial Letters of Credit or
Standby Letters of Credit issued by the Issuing Lender under the Revolving
Facility pursuant to Section 2.5, either as originally issued or as the same may
be supplemented, modified, amended, extended, restated or supplanted.


          “Letter of Credit Agreements” means, collectively, the Standby Letter
of Credit Agreement, the Commercial Letter of Credit Agreement and any and all
similar documents executed and delivered by Borrower in connection with the
Issuing Lender’s issuance of Letters of Credit.


-16-

          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment for security, security interest, encumbrance or lien of any kind,
whether voluntarily incurred or arising by operation of Law or otherwise,
affecting any Property, including any conditional sale or other title retention
agreement, any lease in the nature of a security interest, and/or the filing of
any financing statement (other than a precautionary financing statement with
respect to a lease that is not in the nature of a security interest) under the
UCC or comparable Law of any jurisdiction with respect to any Property.


          “Loan Documents” means, collectively, this Agreement, the Notes, the
Subsidiary Guaranty, the Collateral Documents, the Letter of Credit Agreements,
any Request for Borrowing, any Request for Letter of Credit (and any
corresponding application and/or reimbursement agreement with respect to any
Letter of Credit), any Compliance Certificate, any Pricing Certificate and any
other agreements of any type or nature hereafter executed and delivered by
Borrower or any Subsidiary to the Administrative Agent or to any Lender in any
way relating to or in furtherance of this Agreement, in each case either as
originally executed or as the same may from time to time be supplemented,
modified, amended, restated, extended or supplanted.


           “Margin Stock” means "margin stock" as such term is defined in
Regulation U.


          “Material Adverse Effect” means any set of circumstances or events
which (a) has had or would reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of any Loan Document,
(b) has been or would reasonably be expected to be material and adverse to the
business or condition (financial or otherwise) of Borrower and its Subsidiaries,
taken as a whole, (c) has materially impaired or would reasonably be expected to
materially impair the ability of Borrower to perform the Obligations, or (d) has
materially impaired or would reasonably be expected to materially impair the
ability of the Obligors, taken as a whole, to perform their collective
Obligations under the Loan Documents.


          “Material Contracts” means, collectively, (a) the agreements
identified on Schedule 1.2 attached hereto and (b) any other agreement that
would, if terminated, materially adversely affect the condition, financial or
otherwise of Borrower and its Subsidiaries, taken as a whole.


           “Maturity Date” means, as the context may require, the Revolving
Facility Maturity Date or the Term Maturity Date.


           “Maximum Revolving Credit Amount” means, as of any date of
determination, the than applicable aggregate Revolving Commitments.


          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA
Affiliates contributes or is obligated to contribute.


-17-

          “Net Cash Issuance Proceeds” means, with respect to the issuance of
any equity Security by Borrower or any Subsidiary, the Cash proceeds received by
or for the account of Borrower or such Subsidiary in consideration of such
issuance net of (a) underwriting discounts and commissions actually paid to any
Person not an Affiliate of Borrower and (b) professional fees and disbursements
actually paid in connection therewith.


          “Net Cash Sales Proceeds” means, with respect to any Disposition, the
sum of (a) the Cash proceeds received by or for the account of Borrower and its
Subsidiaries from such Disposition plus (b) the amount of Cash received by or
for the account of Borrower and its Subsidiaries upon the sale, collection or
other liquidation of any proceeds that are not Cash from such Disposition, in
each case net of (i) any amount required to be paid to any Person owning an
interest in the assets disposed of, (ii) any amount applied to the repayment of
Indebtedness secured by a Lien permitted under Section 6.9 on the asset disposed
of, (iii) any transfer, income or other taxes payable as a result of such
Disposition, (iv) professional fees and expenses, fees due to any Governmental
Agency, broker’s commissions and other out-of-pocket costs of sale actually paid
to any Person that is not an Affiliate of Borrower attributable to such
Disposition, and (v) any reserves established in accordance with GAAP in
connection with such Disposition


          “Net Income” means, with respect to any fiscal period, the
consolidated net income of Borrower and its Subsidiaries for that period,
determined in accordance with GAAP, consistently applied.


           “Note” means any of the Revolving Notes or the Term Notes and “Notes”
means, collectively, the Revolving Notes and the Term Notes.


          “Obligations” means all present and future obligations of every kind
or nature of any Obligor at any time and from time to time owed to the Lenders,
the Administrative Agent and the Issuing Lender, under any one or more of the
Loan Documents, whether due or to become due, matured or unmatured, liquidated
or unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against any Obligor.


          “Obligors” means, collectively, Borrower and its Subsidiaries and, in
each case where any of the foregoing is a partnership, each general partner
thereof.


          “Opinions of Counsel” means the favorable written legal opinions of
Calfee, Halter & Griswold, LLP, Call & Jensen and Baker & Daniels, each special
counsel to some or all of the Obligors, in form and substance satisfactory to
Administrative Agent.


          “Party” means any Person other than Lenders and/or Administrative
Agent, which now or hereafter is a party to any of the Loan Documents.


-18-

           “PBGC” means the Pension Benefit Guaranty Corporation or any
successor thereof established under ERISA.


          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or to which Borrower
contributes or has an obligation to contribute.


           “Permitted Encumbrances” means:


                            (a)    Inchoate Liens incident to construction on or
maintenance of Property; or Liens incident to construction on or maintenance of
Property now or hereafter filed of record for which adequate reserves have been
set aside (or deposits made pursuant to applicable Law) and which are being
contested in good faith by appropriate proceedings and have not proceeded to
judgment, provided that, by reason of nonpayment of the obligations secured by
such Liens, no such Property is subject to an impending risk of loss or
forfeiture;

                             (b)   Liens for taxes and assessments on Property
which are not yet past due; or Liens for taxes and assessments on Property for
which adequate reserves have been set aside and are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to an impending risk of loss or forfeiture;

                             (c)   defects and irregularities in title to any
Property which in the aggregate do not materially impair the fair market value
or use of the Property for the purposes for which it is or may reasonably be
expected to be held;

                             (d)   easements, exceptions, reservations, or other
agreements for the purpose of pipelines, conduits, cables, wire communication
lines, power lines and substations, streets, trails, walkways, drainage,
irrigation, water, and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting Property
which in the aggregate do not materially burden or impair the fair market value
or use of such Property for the purposes for which it is or may reasonably be
expected to be held;

                             (e)    easements, exceptions, reservations, or
other agreements for the purpose of facilitating the joint or common use of
Property in or adjacent to a shopping center or similar project affecting
Property which in the aggregate do not materially burden or impair the fair
market value or use of such Property for the purposes for which it is or may
reasonably be expected to be held;

                             (f)   rights reserved to or vested in any
Governmental Agency to control or regulate, or obligations or duties to any
Governmental Agency with respect to, the use of any Property;

-19-

                             (g)    rights reserved to or vested in any
Governmental Agency to control or regulate, or obligations or duties to any
Governmental Agency with respect to, any right, power, franchise, grant,
license, or permit;

                             (h)    present or future zoning laws and ordinances
or other laws and ordinances restricting the occupancy, use, or enjoyment of
Property;

                             (i)   statutory Liens, other than those described
in clauses (a) or (b) above, arising in the ordinary course of business with
respect to obligations which are not delinquent or are being contested in good
faith, provided that, if delinquent, adequate reserves have been set aside with
respect thereto and, by reason of nonpayment, no Property is subject to an
impending risk of loss or forfeiture;

                             (j)   covenants, conditions, and restrictions
affecting the use of Property which in the aggregate do not materially impair
the fair market value or use of the Property for the purposes for which it is or
may reasonably be expected to be held;

                             (k)   rights of tenants under leases and rental
agreements covering Property entered into in the ordinary course of business of
the Person owning such Property;

                            (l)   Liens consisting of pledges or deposits to
secure obligations under workers' compensation laws or similar legislation,
including Liens of judgments thereunder which are not currently dischargeable;

                            (m)   Liens consisting of pledges or deposits of
Property to secure performance in connection with operating leases made in the
ordinary course of business, provided the aggregate value of all such pledges
and deposits in connection with any such lease does not at any time exceed 10%
of the annual fixed rentals payable under such lease;

                             (n)   Liens consisting of deposits of Property to
secure bids made with respect to, or performance of, contracts (other than
contracts creating or evidencing an extension of credit to the depositor);

                             (o)   Liens consisting of any right of offset, or
statutory bankers' lien, on bank deposit accounts maintained in the ordinary
course of business so long as such bank deposit accounts are not established or
maintained for the purpose of providing such right of offset or bankers' lien;

                             (p)   Liens consisting of deposits of Property to
secure statutory obligations of Borrower;

                            (q)   Liens consisting of deposits of Property to
secure (or in lieu of) surety, appeal or customs bonds; and

-20-

                             (r)   Liens created by or resulting from any
litigation or legal proceeding in the ordinary course of business which is
currently being contested in good faith by appropriate proceedings, provided
that, adequate reserves have been set aside and no material Property is subject
to an impending risk of loss or forfeiture.

          “Permitted Right of Others” means a Right of Others consisting of
(a) an interest (other than a legal or equitable co-ownership interest, an
option or right to acquire a legal or equitable co-ownership interest and any
interest of a ground lessor under a ground lease), that does not materially
impair the fair market value or use of Property for the purposes for which it is
or may reasonably be expected to be held, (b) an option or right to acquire a
Lien that would be a Permitted Encumbrance or other encumbrance permitted
pursuant to Section 6.9, (c) the subordination of a lease or sublease in favor
of a financing entity and (d) a license, or similar right, of or to Intangible
Assets granted in the ordinary course of business.


          “Person” means any individual or entity, including a trustee,
corporation, limited liability company, general partnership, limited
partnership, joint stock company, trust, estate, unincorporated organization,
business association, firm, joint venture, Governmental Agency, or other entity.


          “Pledge Agreement” means the pledge agreement to be executed and
delivered pursuant Article 8 by the Pledgors, in the form of Exhibit C, either
as originally executed or as it may from time to time be supplemented, modified,
amended, extended or supplanted.


          “Pledged Collateral” means the certificates evidencing (a) all of the
equity interests now or hereafter held by Borrower and its Subsidiaries in all
Subsidiaries of Borrower and (b) the Intercompany Notes.


          “Pledgors” means, collectively, Borrower and all Subsidiaries that
have any ownership interest in any other Subsidiary or are the payee of an
Intercompany Note.


          “Pricing Certificate” means a certificate in the form of Exhibit D,
properly completed and signed by the president or chief financial officer of
Borrower.


          “Pricing Period” means (a) the Initial Pricing Period and (b),
subsequent to the Initial Pricing Period, (i) the period commencing on each May
16 and ending on the next following August 15, (c) the period commencing on each
August 16 and ending on the next following November 15, (d) the period
commencing on each November 16 and ending on the next following February 28 or
29, as applicable, and (e) the period commencing on each March 1 and ending on
the next following May 15.


          “Prime Rate” means the rate of interest most recently announced within
Wells Fargo, at its principal office in San Francisco, California, as its “prime
rate.” The “prime rate” is one of several base rates used by Wells Fargo and
serves as the basis upon which effective rates of interest are calculated for
loans and other credits making reference thereto. The “prime rate” is evidenced
by the recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate. Any change in the Prime Rate shall
take effect on the day the change is announced within Wells Fargo.


-21-

           “Projections” means the projections of Borrower and its Subsidiaries
delivered to Administrative Agent prior to the Closing Date.


           “Property” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.


          “Pro Rata Share” of any amount means, with respect to any Lender under
any Facility at any time, the product of (a) a fraction the numerator of which
is the amount of such Lender’s Commitment under such Facility (or, if such
Commitment shall have expired or been terminated, the amount of such Lender’s
Advances under such Facility), and the denominator of which is the aggregate
Commitments or Advances, as the case may be, under such Facility at such time,
multiplied by (b) such amount. Schedule 1.1 sets forth the Pro Rata Shares of
the Closing Date Lenders as of the Closing Date for each of the Facilities.


           “Quarterly Payment Date” means each March 31, June 30, September 30
and December 31.


          “Quarterly Revenue Recognition Adjustment” has the meaning given such
term in the definition of “Adjusted EBITDA”.


          “Real Property” means, as of any date of determination, all real
property then or theretofore owned, leased or occupied by Borrower or any
Subsidiary.


          “Regulation D” means Regulation D, as at any time amended, of the
Board of Governors of the Federal Reserve System, or any other regulation in
substance substituted therefor.


          “Regulation U” means Regulation U, as at any time amended, of the
Board of Governors of the Federal Reserve System, or any other regulation in
substance substituted therefor.


          “Request for Borrowing” means a written request for a Borrowing
substantially in the form of Exhibit E, signed by a Responsible Official of
Borrower, and properly completed to provide all information required to be
included therein.


          “Request for Continuation/Conversion” means a written request to
Continue or Convert a Borrowing substantially in the form of Exhibit F, signed
by a Responsible Official of Borrower, and properly completed to provide all
information required to be included therein.


          “Request for Letter of Credit” means a written request for a Letter of
Credit substantially in the form of Exhibit G, signed by a Responsible Official
of Borrower, and properly completed to provide all information required to be
included therein.


-22-

          “Requirement of Law” means, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any Law, or judgment, award, decree, writ or
determination of a Governmental Agency, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.


          “Requisite Lenders” means at any time Lenders owed or holding in the
aggregate 66.67% or more of the sum of (a) the then aggregate unpaid principal
amount of the Advances plus (b) the then Aggregate Effective Amount (to the
extent not then included as Advances) plus (c) the then aggregate unused portion
of the Revolving Commitments.


          “Responsible Official” means, as to any Person, (a) any Senior Officer
of such Person and (b) any other responsible official of such Person so
designated in a written notice thereof from a Senior Officer of such Person to
the Administrative Agent, on behalf of the Lenders. The Lenders shall be
entitled to conclusively rely upon any document or certificate that is signed or
executed by a Responsible Official of Borrower or any Subsidiary as having been
authorized by all necessary corporate, partnership, limited liability company
and/or other action on the part of Borrower or such Subsidiary.


           “Revolving Advance” means an Advance made pursuant to Section 2.1(a).


           “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Advances of the same Type.


          “Revolving Commitment” means, with respect to each relevant Lender,
the commitment, if any, of such Lender to make Revolving Advances (expressed as
the maximum aggregate amount of the Revolving Advances to be made by such Lender
hereunder), as such commitment may be (a) reduced from time to time pursuant to
Section 2.6 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.8. The initial amount of
each relevant Lender’s Revolving Commitment is set forth on Schedule 1.1 or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $1,500,000.


          “Revolving Credit Facility Usage” means, as of any date of
determination, the sum of (a) the aggregate principal amount of funded
Indebtedness then outstanding under the Revolving Notes plus (b) the Aggregate
Effective Amount under all outstanding Letters of Credit.


           “ Revolving Facility” means the revolving credit facility provided
hereunder in respect of the aggregate Revolving Commitments.


          “Revolving Facility Maturity Date” means the earlier of (a) February
15, 2005 and (b) the termination or cancellation of the Revolving Facility (and
all of the Revolving Commitments pertaining thereto) pursuant to the terms of
this Agreement.


-23-

          “Revolving Note” means any of the promissory notes made by Borrower to
a Lender evidencing Advances under that Lender’s Revolving Commitment,
substantially in the form of Exhibit H, either as originally executed or as the
same may from time to time be supplemented, modified, amended, renewed, extended
or supplanted.


          “Right of Others” means, as to any Property in which a Person has an
interest, any legal or equitable right, title or other interest (other than a
Lien) held by any other Person in that Property, and any option or right held by
any other Person to acquire any such right, title or other interest in that
Property, including any option or right to acquire a Lien; provided, however,
that (a) no covenant restricting the use or disposition of Property of such
Person contained in any Contractual Obligation of such Person and (b) no
provision contained in a contract creating a right of payment or performance in
favor of a Person that conditions, limits, restricts, diminishes, transfers or
terminates such right shall be deemed to constitute a Right of Others.


           “ Rolling Period” means any period of four consecutive Fiscal
Quarters of Borrower and its Subsidiaries.


          “Scheduled Funded Debt Payments” means, as to any Person with respect
to any fiscal period, the sum of all scheduled payments of principal on Funded
Debt (including the principal component of payments due on Capital Lease
Obligations).


          “Security” means any capital stock, share, voting trust certificate,
bond, debenture, note or other evidence of Indebtedness, limited partnership
interest, member interest, or any warrant, option or other right to purchase or
acquire any of the foregoing.


          “Security Agreement” means the security agreement to be executed and
delivered pursuant to Article 8 by Borrower and its Subsidiaries, in the form of
Exhibit I, either as originally executed or as it may from time to time be
supplemented, modified, amended, extended or supplanted.


          “Senior Officer” means (a) the chief executive officer, (b) the
president, (c) any executive vice president, (d) the chief financial officer or
(e) the treasurer, in each case of any Person.


          “series”, when used with respect to any Note, means the designation of
all issued and outstanding Revolving Notes or Term Notes, as applicable and as
the context may require.


          “Solvent” means, as of any date of determination, and as to any
Person, that on such date: (a) the fair valuation of the assets of such Person
is greater than the fair valuation of such Person’s probable liability in
respect of existing debts; (b) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature; (c) such Person is not engaged in a business or transaction, and
is not about to engage in a business or transaction, which would leave such
Person with assets remaining which would constitute unreasonably small capital
after giving effect to the nature of the particular business or transaction
(including, in the case of Borrower, the transactions occurring on the Closing
Date); and (d) such Person is generally paying its debts as they become due. For
purposes of the foregoing (1) the “fair valuation” of any assets means the
amount realizable within a reasonable time, either through collection or sale,
of such assets at their regular market value, which is the amount obtainable by
a capable and diligent businessman from an interested buyer willing to purchase
such assets within a reasonable time under ordinary circumstances; and (2) the
term “debts” includes any legal liability whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent.


-24-

          “Special Eurodollar Circumstance” means the application or adoption
after the Closing Date of any Law or interpretation, or any change therein or
thereof, or any change in the interpretation or administration thereof by any
Governmental Agency, central bank or comparable authority charged with the
interpretation or administration thereof, or compliance by any Lender or its
Eurodollar Lending Office with any request or directive (whether or not having
the force of Law) of any such Governmental Agency, central bank or comparable
authority.


           “Standby Letter of Credit” means each Letter of Credit that is not a
Commercial Letter of Credit.


          “Standby Letter of Credit Agreement” means the standby letter of
credit agreement to be executed by Borrower, in form and substance satisfactory
to Issuing Lender, either as originally executed or as it may from time to time
be supplemented, modified, amended, extended, restated or supplanted.


          “Subordinated Obligations” means, as of any date of determination
(without duplication), any Indebtedness of Borrower or any Subsidiary on that
date which has been subordinated in right of payment to the Obligations in a
manner reasonably satisfactory to the Administrative Agent and the Requisite
Lenders and contains such other protective terms with respect to senior debt
(such as payment blockage) as the Administrative Agent and the Requisite Lenders
may reasonably require.


          “Subsidiary” means, as of any date of determination and with respect
to any Person, any corporation, limited liability company or partnership
(whether or not, in any case, characterized as such or as a “joint venture”),
whether now existing or hereafter organized or acquired: (a) in the case of a
corporation or limited liability company, of which a majority of the securities
having ordinary voting power for the election of directors or other governing
body (other than securities having such power only by reason of the happening of
a contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership, of which
a majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries. Any
reference to a “Subsidiary” or “Subsidiaries” shall, unless otherwise provided,
be deemed to be a reference to a Subsidiary (or Subsidiaries, as the case may
be) of Borrower.


-25-

          “Subsidiary Guaranty” means the continuing guaranty of the Obligations
to be executed and delivered pursuant to Article 8 by the Guarantors, in the
form of Exhibit J, either as originally executed or as it may from time to time
be supplemented, modified, amended, extended or supplanted.


           “Term Advance” means an advance made pursuant to Section 2.1(b).


           “Term Amortization Amount” means, with respect to each Amortization
Date, $750,000.


           “Term Borrowing” means a borrowing consisting of simultaneous Term
Advances of the same Type.


          “Term Commitment” means, with respect to each Closing Date Lender, the
commitment, if any, of such Closing Date Lender to make a Term Advance on the
Closing Date (expressed as the maximum principal amount of the Term Advances to
be made by such Lender hereunder), as such commitment may be reduced pursuant to
Section 2.6. The amount of each Closing Date Lender’s Term Commitment is set
forth on Schedule 1.1. The aggregate amount of the Closing Date Lenders’ Term
Commitments is $10,639,021.


           “Term Facility” means the term loan facility provided hereunder in
respect of the aggregate Term Advances.


           “Term Maturity Date” means February 15, 2005.


          “Term Note” means any of the promissory notes made by Borrower to a
Lender evidencing Term Advances by that Lender, substantially in the form of
Exhibit K, either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or supplanted.


          “Termination Date” means the date on which the Advances and all other
Obligations under this Agreement and the other Loan Documents are indefeasibly
paid in full, in Cash, and Borrower shall have no further right to borrow any
moneys or obtain other credit extensions or financial accommodations under this
Agreement or any of the other Loan Documents.


          “to the best knowledge of” means, when modifying a representation,
warranty or other statement of any Person, that the fact or situation described
therein is known by the Person (or, in the case of a Person other than a natural
Person, known by a Responsible Official of that Person) making the
representation, warranty or other statement, or with the exercise of reasonable
due diligence under the circumstances (in accordance with the standard of what a
reasonable Person in similar circumstances would have done) would have been
known by the Person (or, in the case of a Person other than a natural Person,
would have been known by a Responsible Official of that Person).


-26-

          “Type” refers to the distinction between Advances bearing interest at
the Base Rate and Advances bearing interest at the Eurodollar Rate.


          “UCC” means the Uniform Commercial Code as the same may from time to
time be enacted and in effect in the State of California; provided that, in the
event by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of Administrative Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of California, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.


           “Wells Fargo” means Wells Fargo Bank, National Association.


           1.2   Use of Defined Terms. Any defined term used in the plural shall
refer to all members of the relevant class, and any defined term used in the
singular shall refer to any one or more of the members of the relevant class.


           1.3    Accounting Terms; Covenant Calculations. All accounting terms
not specifically defined in this Agreement shall be construed in conformity
with, and all financial data required to be submitted by this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, except as
otherwise specifically prescribed herein. In the event that GAAP changes during
the term of this Agreement such that the covenants contained in Sections 6.14,
6.15 and 6.16 would then be calculated in a different manner or with different
components, (i) Borrower and the Lenders agree to amend this Agreement in such
respects as are necessary to conform those covenants as criteria for evaluating
Borrower’s financial condition to substantially the same criteria as were
effective prior to such change in GAAP and (ii) Borrower shall be deemed to be
in compliance with the covenants contained in the aforesaid Sections if and to
the extent that Borrower would have been in compliance therewith under GAAP as
in effect immediately prior to such change, but shall have the obligation to
deliver each of the materials described in Article 7 to the Administrative Agent
and the Lenders, on the dates therein specified, with financial data presented
in a manner which conforms with GAAP as in effect immediately prior to such
change.


           1.4   Rounding. Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.


           1.5   Exhibits and Schedules. All Exhibits and Schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.


-27-

           1.6   References to “Borrower and its Subsidiaries”. Any reference
herein to “Borrower and its Subsidiaries” or the like shall refer solely to
Borrower during such times, if any, as Borrower shall have no Subsidiaries.


          1.7    Miscellaneous Terms. The term "or" is disjunctive; the term
"and" is conjunctive. The term "shall" is mandatory; the term "may" is
permissive. Masculine terms also apply to females; feminine terms also apply to
males. The term "including" is by way of example and not limitation.


-28-

Article 2.

ADVANCES AND LETTERS OF CREDIT

          2.1    Advances-General.


                            (a)   Subject to the terms and conditions set forth
in this Agreement, from time to time on any Banking Day during the period from
the Closing Date through the Revolving Facility Maturity Date, each relevant
Lender severally agrees to make Advances (“Revolving Advances”) to Borrower
under the Revolving Facility in such amounts as Borrower may request provided
that, after giving effect to such Advances, (i) Revolving Credit Facility Usage
does not exceed the Maximum Revolving Credit Amount and (ii) as to each relevant
Lender, such Lender’s Pro Rata Share of Revolving Credit Facility Usage does not
exceed such Lender’s Revolving Commitment. All Revolving Advances shall be made
by the Lenders ratably according to their respective Revolving Commitments.

                             Within the limits of each Lender's Revolving
Commitment in effect from time to time and subject to the foregoing, Borrower
may borrow under this Section 2.1(a), prepay Revolving Advances pursuant to
Section 3.1 and reborrow under this Section 2.1(a).

                            (b)   Subject to the terms and conditions set forth
in this Agreement, each relevant Lender severally agrees to make an Advance
(collectively, the “Term Advances”) to Borrower on the Closing Date in an
aggregate amount not to exceed such Lender’s Term Commitment, and, as to all
Lenders, in an aggregate amount not to exceed $10,639,021. All Term Advances
shall be made by the Lenders ratably according to their respective Term
Commitments. Term Advances once repaid may not be reborrowed.

                            (c)   Subject to the next sentence, each Borrowing
shall be made pursuant to a Request for Borrowing which shall specify (i) the
date of such requested Borrowing, (ii) the Facility under which such Borrowing
is to be made, (iii) the Type of Advances comprising such Borrowing, (iv) the
amount of such Borrowing, and (v) in the case of a Borrowing consisting of
Eurodollar Rate Advances, the Eurodollar Period therefor. Unless the
Administrative Agent has notified, in its sole and absolute discretion, Borrower
to the contrary, a Borrowing may be requested by telephone by a Responsible
Official of Borrower, in which case Borrower shall confirm such request by
promptly delivering a Request for Borrowing (conforming to the preceding
sentence) in person or by telecopier to the Administrative Agent. The
Administrative Agent shall incur no liability whatsoever hereunder in acting
upon any telephonic request for a Borrowing purportedly made by a Responsible
Official of Borrower, and Borrower hereby agrees to indemnify the Administrative
Agent from any loss, cost, expense or liability as a result of so acting.

-29-

                            (d)   Promptly following receipt of a Request for
Borrowing, the Administrative Agent shall notify each Lender by telephone or
telecopier (and if by telephone, promptly confirmed by telecopier) of the date
of the requested Borrowing, the Facility under which such Borrowing is to be
made, the Type of Advances comprising such Borrowing, the Eurodollar Period (if
applicable), and the amount corresponding to that Lender’s ratable share of the
Borrowing. Not later than 1:00 p.m., California time, on the date specified for
any Borrowing (which must be a Banking Day), each Lender shall make its ratable
share of the Borrowing in immediately available funds available to the
Administrative Agent at the Administrative Agent’s Office. Upon satisfaction or
waiver of the applicable conditions set forth in Article 8, all Advances shall
be credited on that date in immediately available funds to the Designated
Deposit Account.

                            (e)   Anything in paragraph (c) above to the
contrary notwithstanding, Borrower may not (a) request Base Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $100,000
(and any such Borrowing exceeding such minimum amount shall be in an integral
multiple of $100,000), provided that the foregoing minimum amount shall not
apply to a Base Rate Advance that causes the aggregate amount borrowed under any
Facility to equal the full amount available for Advances thereunder, or
(b) elect Eurodollar Rate Advances for any Borrowing (i) if the aggregate amount
of such Borrowing is less than $1,000,000 (and any such Borrowing exceeding such
minimum amount shall be in an integral multiple of $250,000), provided that the
foregoing minimum amount shall not apply to a Eurodollar Rate Advance that
causes the aggregate amount borrowed under any Facility to equal the full amount
available for Advances thereunder or (ii) if the obligation of the relevant
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.4, 3.5 or 3.6.

                            (f)   The Advances made by each Lender under its
Revolving Commitment shall be evidenced by that Lender’s Revolving Note. The
Advances made by each Lender under its Term Commitment shall be evidenced by
that Lender’s Term Note.

                            (g)    A Request for Borrowing shall be irrevocable
upon the Administrative Agent's first notification thereof.

                            (h)   The Administrative Agent, on behalf of the
Lenders, is hereby authorized to make Borrowings available to Borrower upon
fulfillment of the applicable conditions set forth in Article 8, and, if
applicable, Section 2.1(d). Upon fulfillment of such applicable conditions, the
proceeds of Borrowings shall either be credited in immediately available funds
to the Designated Deposit Account or remitted directly to one or more third
parties, as directed by Borrower and approved by the Administrative Agent. The
proceeds of any Borrowing consisting of Eurodollar Rate Advances shall be so
credited or remitted on the first day of the applicable Eurodollar Period for
such Borrowing.

          2.2    Base Rate Advances. Each request by Borrower for a Borrowing
comprised of Base Rate Advances shall be made pursuant to a Request for
Borrowing (or telephonic or other request for Borrowing referred to in the
second sentence of Section 2.1(c), if applicable) received by the Administrative
Agent, at the Administrative Agent’s Office, not later than 10:00 a.m.
California time, on the date of the requested Borrowing, provided such date is a
Banking Day. All Advances shall constitute Base Rate Advances unless properly
designated as a Eurodollar Rate Advance pursuant to Section 2.3 or 2.4.


-30-

          2.3    Eurodollar Rate Advances.


                            (a)   Each request by Borrower for a Borrowing
comprised of Eurodollar Rate Advances shall be made pursuant to a Request for
Borrowing (or telephonic or other request for Borrowing referred to in the
second sentence of Section 2.1(c), if applicable) received by the Administrative
Agent, at the Administrative Agent’s Office, not later than 9:00 a.m.,
California time, at least three (3) Eurodollar Banking Days before the first day
of the applicable Eurodollar Period.

                            (b)   On the date which is two (2) Eurodollar
Banking Days before the first day of the applicable Eurodollar Period, the
Administrative Agent shall confirm its determination of the applicable
Eurodollar Rate (which determination shall be conclusive in the absence of
manifest error) and promptly shall give notice of the same to Borrower and the
Lenders by telephone or telecopier (and if by telephone, promptly confirmed by
telecopier).

                            (c)   Unless the Administrative Agent and the
Requisite Lenders otherwise consent, Eurodollar Rate Advances may not be
outstanding under more than five (5) separate Eurodollar Periods (with respect
to all of the Facilities) at any one time.

                            (d)    No Borrowing comprised of Eurodollar Rate
Advances may be requested during the continuation of a Default or Event of
Default.

                            (e)   Nothing contained herein shall require any
Lender to fund any Eurodollar Rate Advance in the Designated Eurodollar Market.

          2.4    Conversion and Continuation of Advances.


                            (a)   Optional Conversion. Borrower may on any
Banking Day, upon notice given to the Administrative Agent not later than 9:00
a.m. (California time) on the third Eurodollar Banking Day prior to the date of
a proposed Conversion if the Conversion is into Eurodollar Rate Advances, or one
Banking Day prior to the date of a proposed Conversion if the Conversion is into
Base Rate Advances, and subject to the provisions of Sections 3.5 and 3.6,
Convert all or any portion of the Advances of one Type outstanding under a
Facility (and, in the case of Eurodollar Rate Advances, having the same
Eurodollar Period) into Advances of the other Type under such Facility; provided
that any Conversion of Eurodollar Rate Advances into Base Rate Advances on other
than the last day of a Eurodollar Period for such Eurodollar Rate Advances shall
be subject to Section 3.6(e), any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than $1,000,000 or
integral multiples of $250,000 in excess thereof (provided that the foregoing
minimum amount shall not apply to any Conversion of the entire unpaid principal
balance under the applicable Facility if such amount is less than $1,000,000)
and no Conversion of any Advances shall result in more than five (5) separate
Eurodollar Periods being outstanding under all of the Facilities. Each such
notice of Conversion shall be made pursuant to a Request for
Continuation/Conversion and shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the aggregate amount, Type and
category of the Advances (and, in the case of Eurodollar Rate Advances, the
Eurodollar Period therefor) to be Converted and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Eurodollar Period for such
Advances. Each request for Conversion shall be irrevocable and binding on
Borrower.

-31-

                            (b)    Certain Mandatory Conversions.

                                         (i)   On the date on which the
aggregate unpaid principal amount of Eurodollar Rate Advances comprising any
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$1,000,000 (other than a Borrowing comprised of the entire unpaid principal
balance under the applicable Facility if such amount is less than $1,000,000),
such Advances shall automatically Convert into Base Rate Advances.

                                        (ii) If Borrower shall fail to select
the duration of any Eurodollar Period for any outstanding Eurodollar Rate
Advances in accordance with the provisions contained in Section 2.1(c) and in
clause (a) or (c) of this Section 2.4, each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Eurodollar Period therefor,
Convert into a Base Rate Advance.

                                        (iii) Upon the occurrence and during the
continuance of any Event of Default and upon notice from the Administrative
Agent to Borrower at the request of the Requisite Lenders, (x) each Eurodollar
Rate Advance will automatically, on the last day of the then existing Eurodollar
Period therefor, Convert into a Base Rate Advance and (y) the obligation of the
Lenders to make, or to Convert Advances into, or to Continue, Eurodollar Rate
Advances shall be suspended.

                            (c) Continuations. Borrower may, on any Eurodollar
Banking Day, upon notice given to the Administrative Agent not later than 9:00
a.m. (California time) on the third Eurodollar Banking Day prior to the date of
the proposed Continuation and subject to the provisions of Sections 3.5 and 3.6,
Continue all or any portion of the Eurodollar Rate Advances outstanding under a
Facility having the same Eurodollar Period; provided that any such Continuation
shall be made only on the last day of a Eurodollar Period for such Eurodollar
Rate Advances, no Continuation of Eurodollar Rate Advances shall be in an amount
less than $1,000,000 (provided that the foregoing minimum amount shall not apply
to a Continuation of the entire unpaid principal balance under the applicable
Facility if such amount is less than $1,000,000) and no Continuation of any
Eurodollar Rate Advances shall result in more than five (5) separate Eurodollar
Periods being outstanding under all of the Facilities. Each such notice of
Continuation shall be made pursuant to a Request for Continuation/Conversion and
shall, within the restrictions specified above, specify (i) the date of such
Continuation, (ii) the aggregate amount and category of, and the Eurodollar
Period for, the Advances being Continued and (iii) the duration of the initial
Eurodollar Period for the Eurodollar Rate Advances subject to such Continuation.
Each notice of Continuation shall be irrevocable and binding on Borrower.

-32-

          2.5    Letters of Credit.


                            (a)   Subject to the terms and conditions hereof, at
any time and from time to time from the Closing Date through the Revolving
Facility Maturity Date, the Issuing Lender shall issue such Letters of Credit
under the Revolving Facility as Borrower may request by a Request for Letter of
Credit; provided that giving effect to all such Letters of Credit, (i) Revolving
Credit Facility Usage does not exceed the Maximum Revolving Credit Amount, (ii)
the Aggregate Effective Amount under all outstanding Letters of Credit shall not
exceed $1,000,000, and (iii) as to each relevant Lender, such Lender’s Pro Rata
Share of Revolving Credit Facility Usage does not exceed such Lender’s Revolving
Commitment. Each Letter of Credit shall be in a form reasonably acceptable to
the Issuing Lender. Unless the Issuing Lender and the Requisite Lenders
otherwise consent, neither the term of any Commercial Letter of Credit nor the
term of any Standby Letter of Credit shall exceed 365 days. Unless all the
Lenders otherwise consent in a writing delivered to the Administrative Agent,
the term of any Letter of Credit shall not extend beyond the Revolving Facility
Maturity Date. A Request for Letter of Credit shall be irrevocable absent the
consent of the Issuing Lender.

                            (b)   Each Request for Letter of Credit shall be
submitted to the Issuing Lender, with a copy to the Administrative Agent, at
least three (3) Banking Days prior to the date upon which the related Letter of
Credit is proposed to be issued, and, if requested by the Issuing Lender, shall
be accompanied by an applicable Letter of Credit Agreement executed by Borrower.
The Administrative Agent shall promptly notify the Issuing Lender whether such
request, and the issuance of a Letter of Credit pursuant thereto, conforms to
the requirements of this Agreement. Upon issuance of a Letter of Credit, the
Issuing Lender shall promptly notify the Administrative Agent of the amount and
terms thereof. Unless the Issuing Lender has notified, in its sole and absolute
discretion, Borrower to the contrary, a Request for Letter of Credit may be
delivered to the Issuing Lender by facsimile by a Responsible Official of
Borrower, in which case Borrower shall confirm such request by promptly
delivering a Request for Letter of Credit (conforming to the preceding sentence)
in person to the Issuing Lender. The Issuing Lender shall incur no liability
whatsoever hereunder in acting upon any Request for Letter of Credit received by
facsimile purportedly made by a Responsible Official of Borrower, and Borrower
hereby agrees to indemnify the Issuing Lender from any loss, cost, expense or
liability as a result of so acting.

                            (c)   Upon issuance of a Letter of Credit, each
Lender shall be deemed to have purchased a pro rata participation in such Letter
of Credit from the Issuing Lender in proportion to that Lender’s Pro Rata Share
of the Revolving Facility. Without limiting the scope and nature of each
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed by Borrower for any payment required to be made
by the Issuing Lender under any Letter of Credit, each Lender shall, pro rata
according to its Pro Rata Share of the Revolving Facility, reimburse the Issuing
Lender through the Administrative Agent promptly upon demand for the amount of
such payment. The obligation of each Lender to so reimburse the Issuing Lender
shall be absolute and unconditional and shall not be affected by the occurrence
of an Event of Default or any other occurrence or event. Any such reimbursement
shall not relieve or otherwise impair the obligation of Borrower to reimburse
the Issuing Lender for the amount of any payment made by the Issuing Lender
under any Letter of Credit together with interest as hereinafter provided.

-33-

                            (d)   Borrower agrees to pay to the Issuing Lender
through the Administrative Agent an amount equal to any payment made by the
Issuing Lender with respect to each Letter of Credit within one (1) Banking Day
after demand made by the Issuing Lender therefor, together with interest on such
amount from the date of any payment made by the Issuing Lender at the rate
applicable to Base Rate Advances under the Revolving Facility for the period
commencing on the date of any such payment and continuing through the first
Banking Day following such demand and thereafter at the Default Rate. The
principal amount of any such payment shall be used to reimburse the Issuing
Lender for the payment made by it under the Letter of Credit. Each Lender that
has reimbursed the Issuing Lender pursuant to Section 2.5(c) for its Pro Rata
Share of any payment made by the Issuing Lender under a Letter of Credit shall
thereupon acquire a pro rata participation, to the extent of such reimbursement,
in the claim of the Issuing Lender against Borrower under this Section 2.5(d)
and shall share, in accordance with that pro rata participation, in any payment
made by Borrower with respect to such claim. Upon receipt of any such
reimbursement from Borrower, the Issuing Lender shall pay to the Administrative
Agent, for the ratable benefit of those Lenders that had reimbursed the Issuing
Lender pursuant to Section 2.5(c) for their respective Pro Rata Shares of any
payment made by the Issuing Lender under a Letter of Credit to which such
reimbursement applies, the amount of such reimbursement.

                            (e)   Borrower may, pursuant to a Request for
Borrowing, request that Advances be made pursuant to Section 2.1(a) to provide
funds for the payment required by Section 2.5(d). The proceeds of such Advances
shall be paid directly to the Issuing Lender to reimburse it for the payment
made by it under the Letter of Credit.

                            (f)   If Borrower fails to make the payment required
by Section 2.5(d) within the time period therein set forth, in lieu of the
reimbursement to the Issuing Lender under Section 2.5(c) the Issuing Lender may
(but is not required to), without notice to or the consent of Borrower, instruct
the Administrative Agent to cause Revolving Advances to be made by the Lenders
under the Revolving Facility in an aggregate amount equal to the amount paid by
the Issuing Lender with respect to that Letter of Credit and, for this purpose,
the conditions precedent set forth in Article 8 shall not apply. The proceeds of
such Advances shall be paid to the Issuing Lender to reimburse it for the
payment made by it under the Letter of Credit.

-34-

                            (g)   The issuance of any supplement, modification,
amendment, renewal, or extension to or of any Letter of Credit shall be treated
in all respects the same as the issuance of a new Letter of Credit.

                            (h)   The obligation of Borrower to pay to the
Issuing Lender the amount of any payment made by the Issuing Lender under any
Letter of Credit shall be absolute, unconditional, and irrevocable, subject only
to performance by the Issuing Lender of its obligations to Borrower under
Section 5108 of the UCC. Without limiting the foregoing, Borrower’s obligations
shall not be affected by any of the following circumstances:

                                         (i)   any lack of validity or
enforceability of the Letter of Credit, this Agreement, or any other agreement
or instrument relating thereto;

                                         (ii)   any amendment or waiver of or
any consent to departure from the Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, with the written consent of Borrower
executed by a Responsible Official of Borrower;

                                         (iii)   the existence of any claim,
setoff, defense, or other rights that Borrower may have at any time against the
Issuing Lender, the Administrative Agent or any Lender, any beneficiary of the
Letter of Credit (or any Persons for whom any such beneficiary may be acting) or
any other Person, whether in connection with the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto, or any
unrelated transactions;

                                         (iv)   any demand, statement, or any
other document presented under the Letter of Credit proving to be forged,
fraudulent, invalid, or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect whatsoever so long as any such
document reasonably appeared to comply with the terms of the Letter of Credit;

                                         (v)   payment by the Issuing Lender in
good faith under the Letter of Credit against presentation of a draft or any
accompanying document which does not strictly comply with the terms of the
Letter of Credit;

                                         (vi)   the existence, character,
quality, quantity, condition, packing, value or delivery of any Property
purported to be represented by documents presented in connection with any Letter
of Credit or for any difference between any such Property and the character,
quality, quantity, condition, or value of such Property as described in such
documents;

                                         (vii)    the time, place, manner, order
or contents of shipments or deliveries of Property as described in documents
presented in connection with any Letter of Credit or the existence, nature and
extent of any insurance relative thereto;

-35-

                                         (viii)   the solvency or financial
responsibility of any party issuing any documents in connection with a Letter of
Credit;

                                         (ix)    any failure or delay in notice
of shipments or arrival of any Property;

                                         (x)   any error in the transmission of
any message relating to a Letter of Credit not caused by the Issuing Lender, or
any delay or interruption in any such message;

                                         (xi)   any error, neglect or default of
any correspondent of the Issuing Lender in connection with a Letter of Credit;

                                        (xii)   any consequence arising from
acts of God, war, insurrection, civil unrest, disturbances, labor disputes,
emergency conditions or other causes beyond the control of the Issuing Lender;
and

                                         (xiii)   so long as the Issuing Lender
in good faith determines that the contract or document appears to comply with
the terms of the Letter of Credit, the form, accuracy, genuineness or legal
effect of any contract or document referred to in any document submitted to the
Issuing Lender in connection with a Letter of Credit.

                            (i)   The Issuing Lender shall be entitled to the
protection accorded to the Administrative Agent pursuant to Section 10.6
(subject to the standards set forth therein), mutatis mutandis.

                            (j)   The Uniform Code of Practice for Documentary
Credits, as published in its most current version by the International Chamber
of Commerce, shall be deemed a part of this Section and shall apply to all
Letters of Credit to the extent not inconsistent with applicable Law.

        2.6    Termination or Reduction of the Commitments.


                            (a)   Optional. Borrower may at any time or from
time to time, upon not less than three (3) Banking Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the Revolving
Commitments, provided that each partial reduction of the Revolving Commitments
shall be in an aggregate amount of $100,000 or an integral multiple of $100,000
in excess thereof.

                            (b)   Mandatory. The Revolving Commitments shall be
automatically and permanently reduced to zero on the Revolving Facility Maturity
Date. The unused Term Commitments shall be automatically and permanently reduced
to zero at the close of business on the Closing Date concurrently with the
Closing Date Lenders’ initial Term Advances to be made on such date.

                            (c)    Reduction Pro Rata; No Reinstatements. Each
reduction of the Commitments under a Facility shall be applied to the respective
Commitments of the relevant Lenders according to their respective Pro Rata
Shares of such Facility. Commitments once terminated or reduced may not be
reinstated.

-36-

        2.7   Administrative Agent’s Right to Assume Funds Available for
Advances. Unless the Administrative Agent shall have been notified by any
relevant Lender no later than 10:00 a.m., California time, on the Banking Day of
the proposed funding by the Administrative Agent of any Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of the total amount of such Borrowing, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on the date of the Borrowing and the Administrative Agent may, in reliance
upon such assumption, make available to Borrower a corresponding amount. If the
Administrative Agent has made funds available to Borrower based on such
assumption and such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent promptly shall notify Borrower and
Borrower shall pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover from such Lender interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to Borrower
to the date such corresponding amount is recovered by the Administrative Agent,
at a rate per annum equal to the daily Federal Funds Rate. Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitments
or to prejudice any rights which the Administrative Agent or Borrower may have
against any Lender as a result of any default by such Lender hereunder.


        2.8   Collateral. The Obligations shall be secured by a first priority
(subject to Liens permitted by Section 6.9) perfected Lien on the Collateral
pursuant to the Collateral Documents, which Collateral shall consist of
Borrower’s and its Subsidiaries’ Accounts, general intangibles, instruments,
chattel paper, deposit accounts, investment property (including, without
limitation, equity interests in Subsidiaries of Borrower), and proceeds thereof,
as further set forth in the Collateral Documents.


-37-

Article 3.

PAYMENTS AND FEES

        3.1    Principal and Interest.


                            (a)   Interest shall be payable on the outstanding
daily unpaid principal amount of each Advance from the date thereof until
payment in full is made and shall accrue and be payable at the rates set forth
or provided for herein before and after Default, before and after maturity,
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law, with interest on overdue interest at the
Default Rate to the fullest extent permitted by applicable Laws as provided in
Section 3.7.

                            (b)   Interest accrued on each Base Rate Advance
shall be due and payable on each Quarterly Payment Date. Except as otherwise
provided in Section 3.7, the unpaid principal amount of any Base Rate Advance
shall bear interest at a fluctuating rate per annum equal to the Base Rate plus
the Applicable Base Rate Margin. Each change in the interest rate under this
Section 3.1(b) due to a change in the Base Rate shall take effect simultaneously
with the corresponding change in the Base Rate.

                            (c)   Interest accrued on each Eurodollar Rate
Advance which is for a term of three months or less shall be due and payable on
the last day of the related Eurodollar Period. Interest accrued on each other
Eurodollar Rate Advance shall be due and payable on the date which is three
months after the date such Eurodollar Rate Advance was made (and, in the event
that all of the Lenders have approved a Eurodollar Period of longer than six
months, every three months thereafter through the last day of the Eurodollar
Period) and on the last day of the related Eurodollar Period. Except as
otherwise provided in Section 3.7, the unpaid principal amount of any Eurodollar
Rate Advance shall bear interest at a rate per annum equal to the Eurodollar
Rate for that Eurodollar Rate Advance plus the Applicable Eurodollar Rate
Margin.

                            (d)   If not sooner paid, the principal Indebtedness
evidenced by the Notes shall be payable as follows:

                                        (i)   the amount, if any, by which the
principal Indebtedness evidenced by the Revolving Notes at any time exceeds the
Maximum Revolving Credit Amount shall be payable immediately;

                                        (ii)   the Term Amortization Amount with
respect to each applicable Amortization Date under the Term Notes shall be
payable on such Amortization Date (or within 45 days before such Amortization
Date); and

                                        (iii)   the principal Indebtedness
evidenced by any series of Notes shall in any event be payable on the applicable
Maturity Date for such series of Notes.

-38-

                            (e)   The principal Indebtedness evidenced by the
Term Notes shall be prepaid on or before the third Banking Day following the
receipt by Borrower or any Subsidiary of: (i) Net Cash Sales Proceeds from
Dispositions by an amount equal to 100% of such Net Cash Sales Proceeds; and
(ii) Net Cash Issuance Proceeds from the issuance of equity Securities of
Borrower or any Subsidiary by an amount equal to 50% of the amount by which such
Net Cash Issuance Proceeds exceed $2,000,000 per annum. In addition to the
foregoing, the principal Indebtedness evidenced by the Term Notes shall be
prepaid on or before the date which is fifty-five (55) days after the end of
each Fiscal Quarter of Borrower and its Subsidiaries (or, in the case of each
Fiscal Quarter of Borrower and its Subsidiaries ending on December 31, on or
before the date which is one hundred (100) days after the end of such Fiscal
Quarter) in an amount equal to 50% of Borrower’s Excess Cash Flow for such
Fiscal Quarter. Any prepayment of the Term Notes under this subsection shall be
applied to principal coming due on the Term Notes in inverse order of maturity.

                            (f)   The principal Indebtedness evidenced by the
Notes may, at any time and from time to time, voluntarily be paid or prepaid in
whole or in part without premium or penalty, except that with respect to any
voluntary prepayment under this subsection, (i) any partial prepayment shall be
not less than $100,000 and shall be an integral multiple of $100,000, (ii) the
Administrative Agent shall have received written notice of any prepayment by
10:00 a.m. California time on the date that is (x) in the case of a Eurodollar
Rate Advance three (3) Banking Days before the date of prepayment and (y) in the
case of an Base Rate Advance, the date of prepayment, which notice shall
identify the date and amount of the prepayment and the Advance(s) being prepaid,
(iii) each prepayment of principal on any Eurodollar Rate Advance shall be
accompanied by payment of interest accrued to the date of payment on the amount
of principal paid, (iv) any payment or prepayment of all or any part of any
Eurodollar Rate Advance on a day other than the last day of the applicable
Eurodollar Period shall be subject to Section 3.6(e), and (v) to the extent any
prepayment of any of the Notes under this subsection is in excess of any Term
Amortization Amount then due, such excess shall be applied pro rata to principal
payments coming due first to the Term Notes and second to the Revolving Notes in
accordance with the respective principal balances then outstanding thereunder.

        3.2   Unused Revolving Facility Commitment Fee. From the Closing Date
through the Revolving Facility Maturity Date, Borrower shall pay to the
Administrative Agent, for the ratable accounts of the applicable Lenders in
accordance with their respective Pro Rata Shares, a commitment fee equal to the
Applicable Commitment Fee Margin times the average daily amount by which the
Maximum Revolving Credit Amount exceeds the sum of (a) the aggregate principal
amount of funded Indebtedness then outstanding under the Revolving Notes plus
(b) the Aggregate Effective Amount under all outstanding Standby Letters of
Credit. The commitment fee shall be payable quarterly in arrears on each
Quarterly Payment Date.


        3.3   Closing Fee. Borrower shall pay to the Closing Date Lenders,
through the Administrative Agent, the closing fee in the amount heretofore
agreed upon by letter agreement between Borrower and each Closing Date Lender.
All such fees shall be fully earned when paid and shall be non-refundable.


-39-

        3.4    Letter of Credit Fees. With respect to each Letter of Credit,
Borrower shall pay the following fees:


                            (a)   concurrently with the issuance of each Standby
Letter of Credit and on each Quarterly Payment Date thereafter so long as such
Standby Letter of Credit shall remain outstanding, to the Administrative Agent
for the ratable accounts of the Lenders in accordance with their respective Pro
Rata Shares, a standby letter of credit fee in an amount equal to the product of
two percent (2.0%) times the then outstanding undrawn amount of such Standby
Letter of Credit, for the period commencing on such payment date and ending on
the next succeeding Quarterly Payment Date or for the remaining term of such
Standby Letter of Credit, whichever is shorter; provided, however, that the
applicable standby letter of credit fee payable in connection with the original
issuance of any Standby Letter of Credit (and on each anniversary date thereof
if such Letter of Credit is renewed or extended) shall be no less than $500;

                            (b)    concurrently with the issuance of each
Commercial Letter of Credit, a one-time issuance fee equal to 2.00% (200 basis
points) of the face amount of such Commercial Letter of Credit; and

                            (c)   at such times as there shall be more than one
Lender, concurrently with the issuance of each Letter of Credit, and on each
Quarterly Payment Date thereafter so long as such Letter of Credit shall remain
outstanding, to the Issuing Lender for its own account, a fronting fee equal to
0.125% (12.5 basis points) per annum on the daily average stated amount of such
Letter of Credit.

  In addition to the foregoing, in connection with a Letter of Credit and
activity relating thereto, Borrower also shall pay amendment, transfer,
issuance, negotiation and such other fees as the Issuing Lender normally
charges, in the amounts set forth from time to time as the Issuing Lender’s
published scheduled fees for such services. Each of the fees payable with
respect to Letters of Credit under this Section is earned when due and is
nonrefundable.


        3.5   Increased Commitment Costs. If any Lender shall determine in good
faith that the introduction after the Closing Date of any applicable law, rule,
regulation or guideline regarding capital adequacy, or any change therein or any
change in the interpretation or administration thereof by any central bank or
other Governmental Agency charged with the interpretation or administration
thereof, or compliance by such Lender (or its Eurodollar Lending Office) or any
corporation controlling such Lender, with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
central bank or other authority not imposed as a result of such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines in good faith that the amount of
such capital is increased, or the rate of return on capital is reduced, as a
consequence of its obligations under this Agreement, then, within ten (10) days
after demand of such Lender, Borrower shall pay to such Lender, from time to
time as specified in good faith by such Lender, additional amounts sufficient to
compensate such Lender in light of such circumstances, to the extent reasonably
allocable to such obligations under this Agreement, provided that Borrower shall
not be obligated to pay any such amount which arose prior to the date which is
ninety days preceding the date of such demand or is attributable to periods
prior to the date which is ninety days preceding the date of such demand. Each
Lender’s determination of such amounts shall be conclusive in the absence of
manifest error.


-40-

        3.6    Eurodollar Costs and Related Matters.


                            (a)   In the event that any Governmental Agency
imposes on any Lender any reserve or comparable requirement (including any
emergency, supplemental or other reserve) with respect to the Eurodollar
Obligations of that Lender, Borrower shall pay that Lender within ten (10) days
after demand all amounts necessary to compensate such Lender (determined as
though such Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar
Rate Advances in the Designated Eurodollar Market) in respect of the imposition
of such reserve requirements (provided that Borrower shall not be obligated to
pay any such amount which arose prior to the date which is ninety days preceding
the date of such demand or is attributable to periods prior to the date which is
ninety days preceding the date of such demand). Any Lender’s determination of
such amount shall be conclusive in the absence of manifest error.

                            (b)    If, after the date hereof, the existence or
occurrence of any Special Eurodollar Circumstance:

                                        (i)   shall subject any Lender or its
Eurodollar Lending Office to any tax, duty or other charge or cost with respect
to any Eurodollar Rate Advance, any of its Notes evidencing Eurodollar Rate
Advances or its obligation to make Eurodollar Rate Advances, or shall change the
basis of taxation of payments to any Lender attributable to the principal of or
interest on any Eurodollar Rate Advance or any other amounts due under this
Agreement in respect of any Eurodollar Rate Advance, any of its Notes evidencing
Eurodollar Rate Advances or its obligation to make Eurodollar Rate Advances,
excluding taxes imposed on or measured in whole or in part by its overall net
income by (A) any jurisdiction (or political subdivision thereof) in which it is
organized or maintains its principal office or Eurodollar Lending Office or
(B) any jurisdiction (or political subdivision thereof) in which it is “doing
business”;

                                        (ii)   shall impose, modify or deem
applicable any reserve not applicable or deemed applicable on the date hereof
(including any reserve imposed by the Board of Governors of the Federal Reserve
System, special deposit, capital or similar requirements against assets of,
deposits with or for the account of, or credit extended by, any Lender or its
Eurodollar Lending Office); or

-41-

                                        (iii)   shall impose on any Lender or
its Eurodollar Lending Office or the Designated Eurodollar Market any other
condition affecting any Eurodollar Rate Advance, any of its Notes evidencing
Eurodollar Rate Advances, its obligation to make Eurodollar Rate Advances or
this Agreement, or shall otherwise affect any of the same;

  and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its Eurodollar Lending Office of
making or maintaining any Eurodollar Rate Advance or in respect of any
Eurodollar Rate Advance, any of its Notes evidencing Eurodollar Rate Advances or
its obligation to make Eurodollar Rate Advances or reduces the amount of any sum
received or receivable by such Lender or its Eurodollar Lending Office with
respect to any Eurodollar Rate Advance, any of its Notes evidencing Eurodollar
Rate Advances or its obligation to make Eurodollar Rate Advances (assuming such
Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar Rate
Advances in the Designated Eurodollar Market), then, within five (5) Banking
Days after demand by such Lender (with a copy to the Administrative Agent),
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction (determined as
though such Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar
Rate Advances in the Designated Eurodollar Market); provided that Borrower shall
not be obligated to pay any such amount which arose prior to the date which is
one year preceding the date of such demand or is attributable to periods prior
to the date which is one year preceding the date of such demand. A statement of
any Lender claiming compensation under this subsection shall be conclusive in
the absence of manifest error.


                            (c)   If, after the date hereof, the existence or
occurrence of any Special Eurodollar Circumstance shall, in the good faith
opinion of any Lender, make it unlawful or impossible for such Lender or its
Eurodollar Lending Office to make, maintain or fund its portion of any Borrowing
consisting of Eurodollar Rate Advances, or materially restrict the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
Designated Eurodollar Market, or to determine or charge interest rates based
upon the Eurodollar Rate, then such Lender’s obligation to make Eurodollar Rate
Advances shall be suspended for the duration of such illegality or impossibility
and the Administrative Agent forthwith shall give notice thereof to the other
Lenders and Borrower. Upon receipt of such notice, the outstanding principal
amount of such Lender’s affected Eurodollar Rate Advances, together with accrued
interest thereon, automatically shall be converted to Base Rate Advances on
either (i) the last day of the Eurodollar Period(s) applicable to such
Eurodollar Rate Advances if such Lender may lawfully continue to maintain and
fund such Eurodollar Rate Advances to such day(s) or (ii) immediately if such
Lender may not lawfully continue to fund and maintain such Eurodollar Rate
Advances to such day(s), provided that in such event the conversion shall not be
subject to payment of a prepayment fee under Section 3.6(e). Each Lender agrees
to endeavor promptly to notify Borrower of any event of which it has actual
knowledge, occurring after the Closing Date, which will cause such Lender to
notify Borrower as set forth in the first sentence of this Section, and agrees
to designate a different Eurodollar Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender. In the event
that any Lender is unable, for the reasons set forth above, to make, maintain or
fund any Eurodollar Rate Advance, such Lender shall fund such Eurodollar Rate
Advance as a Base Rate Advance for the same period of time, and such amount
shall be treated in all respects as a Base Rate Advance. In the event that any
Lender’s obligation to make Eurodollar Rate Advances has been suspended under
this Section, such Lender shall promptly notify the Administrative Agent and
Borrower of the cessation of the Special Eurodollar Circumstance which gave rise
to such suspension.

-42-

                            (d)    If, with respect to any proposed Borrowing
comprised of Eurodollar Rate Advances:

                                        (i)   the Administrative Agent
reasonably determines that, by reason of circumstances affecting the Designated
Eurodollar Market generally that are beyond the reasonable control of the
Lenders, deposits in Dollars (in the applicable amounts) are not being offered
to any Lender in the Designated Eurodollar Market for the applicable Eurodollar
Period; or

                                        (ii)   the Requisite Lenders advise the
Administrative Agent that the Eurodollar Rate as determined by the
Administrative Agent (A) does not represent the effective pricing to such
Lenders for deposits in Dollars in the Designated Eurodollar Market in the
relevant amount for the applicable Eurodollar Period, or (B) will not adequately
and fairly reflect the cost to such Lenders of making the applicable Eurodollar
Rate Advances;

  then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Lenders, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Lenders to make any future Eurodollar Rate Advances shall be suspended.


                            (e)   Upon payment or prepayment of any Eurodollar
Rate Advance (other than as the result of a conversion required under
Section 3.6(c)) on a day other than the last day in the applicable Eurodollar
Period (whether voluntarily, involuntarily, by reason of acceleration, or
otherwise), or upon the failure of Borrower (for a reason other than the breach
by a Lender of its obligation pursuant to Section 2.1(a)) to borrow on the date
or in the amount specified for a Borrowing comprised of Eurodollar Rate Advances
in any Request for Borrowing, Borrower shall pay to the appropriate Lender
within five (5) Banking Days after demand a prepayment fee or failure to borrow
fee, as the case may be (determined as though 100% of the Eurodollar Rate
Advance had been funded in the Designated Eurodollar Market) equal to the sum of
the discounted monthly differences for each month from the month of prepayment
or failure to borrow through the month in which such Eurodollar Period matures,
calculated as follows for each such month:

-43-

                                        (1)   Determine the amount of interest
which would have accrued each month on the amount prepaid or not borrowed at the
interest rate applicable to such amount had it remained outstanding until the
last day of the Eurodollar Period applicable thereto;

                                        (2)   Subtract from the amount
determined in (1) above the amount of interest which would have accrued for the
same month on the amount prepaid or not borrowed for the remaining term of such
Eurodollar Period at the Eurodollar Rate plus the Applicable Eurodollar Rate
Margin in effect on the date of prepayment or failure to borrow for new loans
made for such term and in a principal amount equal to the amount prepaid or not
borrowed;

                                        (3)   If the result obtained in (2) for
any month is greater than zero, discount that difference by the Eurodollar Rate
plus the Applicable Eurodollar Rate Margin used in (2) above.

  Each Lender’s determination of the amount of any prepayment fee payable under
this Section shall be conclusive in the absence of manifest error.


                             (f)    Each Lender agrees to endeavor promptly to
notify Borrower of any event of which it has actual knowledge, occurring after
the Closing Date, which will entitle such Lender to compensation pursuant to
clause (a) or clause (b) of this Section, and agrees to designate a different
Eurodollar Lending Office if such designation will avoid the need for or reduce
the amount of such compensation and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender. Any request for
compensation by a Lender under this Section shall set forth the basis upon which
it has been determined that such an amount is due from Borrower, a calculation
of the amount due, and a certification that the corresponding costs have been
incurred by such Lender.

        3.7    Late Payments and Default Rate. Subject to the last sentence of
this Section 3.7, if any installment of principal or interest or any fee or cost
or other amount payable under any Loan Document to the Administrative Agent or
any Lender is not paid when due, it shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the sum of the
interest rate otherwise applicable thereto hereunder (or, if no interest rate is
otherwise applicable thereto hereunder, the Base Rate) plus 2.00% (the “Default
Rate”), to the fullest extent permitted by applicable Laws. While any Event of
Default exists or after acceleration, at the option of the Requisite Lenders and
subject to the last sentence of this Section 3.7, Borrower shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
Law) on the principal amount of all outstanding Obligations, at the Default
Rate, to the fullest extent permitted by Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be compounded
monthly, on the last day of each calendar month, to the fullest extent permitted
by applicable Laws. Administrative Agent shall provide notice to Borrower of the
imposition of the Default Rate pursuant to this Agreement, provided that
imposition of the Default Rate in each case shall be effective as of the date of
the Event of Default or other event giving rise to such imposition, unless
otherwise indicated in such notice.


-44-

        3.8   Computation of Interest and Fees. Computation of interest and fees
under this Agreement shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed. Interest shall accrue on each Advance for the
day on which the Advance is made; interest shall not accrue on an Advance, or
any portion thereof, for the day on which the Advance or such portion is paid.
Any Advance that is repaid on the same day on which it is made shall bear
interest for one day. Notwithstanding anything in this Agreement to the
contrary, interest in excess of the maximum amount permitted by applicable Laws
shall not accrue or be payable hereunder or under the Notes, and any amount paid
as interest hereunder or under the Notes which would otherwise be in excess of
such maximum permitted amount shall instead be treated as a payment of
principal.


        3.9   Non-Banking Days. If any payment to be made by Borrower or any
other Party under any Loan Document shall come due on a day other than a Banking
Day, payment shall instead be considered due on the next succeeding Banking Day
and the extension of time shall be reflected in computing interest and fees.


        3.10   Manner and Treatment of Payments.


                             (a)   Each payment hereunder (except payments
pursuant to Sections 3.5, 3.6, 11.3 and 11.11) or on the Notes or under any
other Loan Document shall be made to the Administrative Agent at the
Administrative Agent’s Office, in immediately available funds not later than
11:00 a.m. California time, on the day of payment (which must be a Banking Day).
All payments received after such time, on any Banking Day, shall be deemed
received on the next succeeding Banking Day. The amount of all payments received
by the Administrative Agent for the account of each Lender shall be immediately
paid by the Administrative Agent to the applicable Lender in immediately
available funds and, if such payment was received by the Administrative Agent by
11:00 a.m., California time, on a Banking Day and not so made available to the
account of a Lender on that Banking Day, the Administrative Agent shall
reimburse that Lender for the cost to such Lender of funding the amount of such
payment at the Federal Funds Rate. All payments shall be made in lawful money of
the United States of America.

                             (b)   Borrower hereby authorizes the Administrative
Agent to debit the Designated Deposit Account to effect any payment due to the
Lenders or the Administrative Agent pursuant to this Agreement. Any resulting
overdraft in the Designated Deposit Account shall be payable by Borrower to the
Administrative Agent on the next following Banking Day.

                             (c)   Each payment or prepayment on account of any
Borrowing shall be applied pro rata according to the outstanding Advances made
by each Lender comprising such Borrowing.

-45-

                            (d)   Each Lender shall use its best efforts to keep
a record (in writing or by an electronic data entry system) of Advances made by
it and payments received by it with respect to each of its Notes and, subject to
Section 10.6(g), such record shall, as against Borrower, be presumptive evidence
of the amounts owing. Notwithstanding the foregoing sentence, the failure by any
Lender to keep such a record shall not affect Borrower’s obligation to pay the
Obligations.

                            (e)   Each payment of any amount payable by Borrower
or any other Party to any Lender under this Agreement or any other Loan Document
shall be made free and clear of, and without reduction by reason of, any taxes,
assessments or other charges imposed by any Governmental Agency, central bank or
comparable authority, excluding (i) taxes imposed on or measured in whole or in
part by its overall net income and franchise taxes imposed in lieu of net income
taxes by (A) any jurisdiction (or political subdivision thereof) in which it is
organized or maintains its principal office or Eurodollar Lending Office or
(B) any jurisdiction (or political subdivision thereof) in which it is “doing
business” (all such non-excluded taxes, assessments or other charges being
hereinafter referred to as “Taxes”). To the extent that Borrower is obligated by
applicable Laws to make any deduction or withholding on account of Taxes from
any amount payable to any Lender under this Agreement, Borrower shall (1) make
such deduction or withholding and pay the same to the relevant Governmental
Agency and (2) pay such additional amount to that Lender as is necessary to
result in that Lender’s receiving a net after-Tax amount equal to the amount to
which that Lender would have been entitled under this Agreement absent such
deduction or withholding. If and when receipt of such payment results in an
excess payment or credit to that Lender on account of such Taxes, that Lender
shall promptly refund such excess to Borrower.

        3.11   Funding Sources. Nothing in this Agreement shall be deemed to
obligate any Lender to obtain the funds for any Advance in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.


        3.12   Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Lender not to require payment of any interest
(including interest arising under Section 3.7), fee, cost or other amount
payable under any Loan Document, or to calculate any amount payable by a
particular method, on any occasion shall in no way limit or be deemed a waiver
of the Administrative Agent’s or such Lender’s right to require full payment of
any interest (including interest arising under Section 3.7), fee, cost or other
amount payable under any Loan Document, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.


        3.13   Administrative Agent’s Right to Assume Payments Will be Made.
Unless the Administrative Agent shall have been notified by Borrower prior to
the date on which any payment to be made by Borrower hereunder is due that
Borrower does not intend to remit such payment (or otherwise cause sufficient
funds to be available in the Designated Deposit Account for debit pursuant to
Section 3.10(b)), the Administrative Agent may, in its discretion, assume that
Borrower has remitted such payment (or caused funds sufficient to make such
payment to be available) when so due and the Administrative Agent may, in its
discretion and in reliance upon such assumption, make available to each Lender
on such payment date, an amount equal to such Lender’s share of such assumed
payment. If Borrower has not in fact remitted such payment (or caused funds
sufficient to make such payment to be available) to the Administrative Agent,
each Lender shall forthwith on demand repay to the Administrative Agent the
amount of such assumed payment made available to such Lender, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent at the Federal Funds Rate.


-46-

        3.14   Fee Determination Detail. The Administrative Agent, and any
Lender, shall provide reasonable detail to Borrower regarding the manner in
which the amount of any payment to the Administrative Agent and the Lenders, or
that Lender, under Article 3 has been determined, concurrently with demand for
such payment.


        3.15   Survivability. All of Borrower’s obligations under Sections 3.5
and 3.6 shall survive for the ninety day period following the Termination Date,
and Borrower shall remain obligated thereunder for all claims under such
Sections made by any Lender to Borrower prior to the expiration of such period.


-47-

Article 4. REPRESENTATIONS AND WARRANTIES


                Borrower represents and warrants to the Administrative Agent and
each of the Lenders that:

        4.1   Existence and Qualification; Power; Compliance With Laws. Borrower
is a corporation duly formed, validly existing and in good standing under the
Laws of the State of Delaware. Borrower is duly qualified or registered to
transact business and is in good standing in the State of California, and each
other jurisdiction in which the conduct of its business or the ownership or
leasing of its Properties makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. Borrower, has all requisite
power and authority to conduct its business, to own and lease its Properties and
to execute and deliver each Loan Document to which it is a Party and to perform
its Obligations. The chief executive offices of Borrower are located in Anaheim,
California. All outstanding capital stock of Borrower is duly authorized,
validly issued, fully paid and non-assessable, and no holder thereof has any
enforceable right of rescission under any applicable state or federal securities
or other Laws. Borrower is in compliance with all Laws and other legal
requirements applicable to its business, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Agency that are necessary for the
transaction of its business, except where the failure so to comply with Laws and
other legal requirements applicable to its business, obtain authorizations,
etc., file, register, qualify or obtain exemptions does not constitute a
Material Adverse Effect.


        4.2    Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by Borrower and
the other Obligors of the Loan Documents to which it is a Party have been duly
authorized by all necessary corporate or company action, as applicable, and do
not and will not:


                            (a)   Require any consent or approval not heretofore
obtained of any partner, director, stockholder, member, security holder or
creditor of such Party;

                            (b)   Violate or conflict with any provision of such
Party’s charter, articles of incorporation, bylaws, articles or certificate of
organization, operating agreement, or other organizational documents, as
applicable;

                            (c)   Result in or require the creation or
imposition of any Lien (other than pursuant to the Loan Documents) or Right of
Others upon or with respect to any Property now owned or leased or hereafter
acquired by such Party;

                            (d)    Violate any Requirement of Law applicable to
such Party;

                            (e)   Result in a breach of or constitute a default
under, or cause or permit the acceleration of any obligation owed under, any
indenture or loan or credit agreement or any other Contractual Obligation to
which such Party is a party or by which such Party or any of its Property is
bound or affected;

and such Party is not in violation of, or default under, any Requirement of Law
or Contractual Obligation, or any indenture, loan or credit agreement described
in Section 4.2(e), in any respect that constitutes a Material Adverse Effect.

-48-

        4.3   No Governmental Approvals Required. Except as previously obtained
or made, no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Agency is or will
be required to authorize or permit under applicable Laws the execution, delivery
and performance by Borrower or any other Obligor of the Loan Documents to which
it is a Party.


        4.4    Subsidiaries.


                            (a)   Schedule 4.4 hereto correctly sets forth, as
of the Closing Date, the names, form of legal entity, number of shares of
capital stock or membership or other equity interests, as applicable, issued and
outstanding, and number of shares of capital stock or membership or other equity
interests, as applicable, owned by Borrower or any Subsidiary of Borrower
(specifying such owner) and jurisdictions of organization of all Subsidiaries of
Borrower. Except as described in Schedule 4.4, Borrower does not own, as of the
Closing Date, any capital stock, membership interest, other equity interest or
debt security which is convertible, or exchangeable, for capital stock,
membership interests or other equity interests in any Person. As of the Closing
Date, unless otherwise indicated in Schedule 4.4, all of the outstanding shares
of capital stock, all of the outstanding membership interests or all of the
units of other equity interest, as the case may be, of each Subsidiary are owned
of record and beneficially by Borrower, there are no outstanding options,
warrants or other rights to purchase capital stock of any such Subsidiary, and
all such shares, membership interests or other equity interests so owned are
duly authorized, validly issued, fully paid and non-assessable, and were issued
in compliance with all applicable state and federal securities and other Laws,
and are free and clear of all Liens, except for Permitted Encumbrances and other
encumbrances permitted pursuant to Section 6.9.

                            (b)   Each Subsidiary is a legal entity of the type
described in Schedule 4.4 duly formed, validly existing and, if such concept is
legally recognized in such Subsidiary’s jurisdiction of organization, in “good
standing” under the Laws of its jurisdiction of organization, is duly qualified
to do business as a foreign organization and, if such concept is legally
recognized in any applicable jurisdiction, is in “good standing” as such in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its Properties makes such qualification necessary (except where the failure to
be so duly qualified and in good standing does not constitute a Material Adverse
Effect), and has all requisite power and authority to conduct its business and
to own and lease its Properties.

                            (c)   Each Subsidiary is in compliance with all Laws
and other requirements applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, and permits from, and
each such Subsidiary has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure to be in such compliance, obtain such authorizations,
consents, approvals, orders, licenses, and permits, accomplish such filings,
registrations, and qualifications, or obtain such exemptions, does not
constitute a Material Adverse Effect.

-49-

        4.5   Financial Statements. Borrower has furnished to the Lenders
(a)  the audited consolidated financial statements of Borrower and its
Subsidiaries for the Fiscal Year ended December 31, 2001 and (b) the unaudited
consolidated financial statements of Borrower and its Subsidiaries for the
Fiscal Quarter ended September 30, 2002. The financial statements described
above fairly present in all material respects the financial condition, results
of operations and changes in financial position of Borrower and its Subsidiaries
as of such dates and for such periods in conformity with GAAP consistently
applied subject only to normal year-end accruals and audit adjustments.


        4.6   No Other Liabilities; No Material Adverse Changes. Borrower and
its Subsidiaries do not have any material liability or material contingent
liability required under GAAP to be reflected or disclosed, and not reflected or
disclosed, in the balance sheet included in the financial statements described
in Section 4.5(b), other than liabilities and contingent liabilities arising in
the ordinary course of business since the date of such balance sheet. Except as
disclosed to Administrative Agent prior to the Closing Date, no circumstance or
event has occurred, as of the Closing Date, that constitutes a Material Adverse
Effect since December 31, 2001.


        4.7   Title to and Location of Property. Borrower and its Subsidiaries
have valid title to the Property (other than assets which are the subject of a
Capital Lease Obligation) reflected in the balance sheet included in the
financial statements described in Section 4.5(b), other than items of Property
or exceptions to title which are in each case immaterial and Property
subsequently sold or disposed of in the ordinary course of business (or
otherwise disposed of in a manner permitted by this Agreement). Such Property is
free and clear of all Liens and Rights of Others, other than Liens or Rights of
Others described in Schedule 4.7A and Permitted Encumbrances, other encumbrances
permitted pursuant to Section 6.9, and Permitted Rights of Others. All Property
of Borrower and its Subsidiaries is located at one of the locations described in
Schedule 4.7B or at such other locations within the United States of America as
Borrower and/or its Subsidiaries, subsequent to the Closing Date, shall move
such Property (other than deposit (whether a demand, time, savings, passbook or
similar account) and investment accounts) and shall have notified Administrative
Agent in writing prior to any such move. Schedule 4.7B sets forth (a) all
office, warehouse and manufacturing and other space of Borrower and its
Subsidiaries where any Property of Borrower or any of its Subsidiaries is
located and (b) all deposit (whether a demand, time, savings, passbook or
similar account) and investment accounts of Borrower and its Subsidiaries,
identifying such account by account number, type, location of depositary
institution and applicable owner thereof.


        4.8    Intangible Assets. Borrower and its Subsidiaries own, or possess
the right to use to the extent necessary in their respective businesses, all
material trademarks, trade names, copyrights, patents, patent rights, computer
software, licenses and other Intangible Assets that are used in the conduct of
their businesses as now operated, and no such Intangible Asset, to the best
knowledge of Borrower, conflicts with the valid trademark, trade name,
copyright, patent, patent right or Intangible Asset of any other Person to the
extent that such conflict constitutes a Material Adverse Effect. Except as
described in Schedule 4.8, in the enforcement of its rights as a secured
creditor, the Administrative Agent (or any applicable Lender) will not be
required to own or otherwise possess the right to use any patent, trademark or
other intellectual property, or any license to use the same, in order to sell
any Inventory of Borrower or any of its Subsidiaries after the occurrence of an
Event of Default. Schedule 4.8 sets forth all patents, patent applications,
trademarks, trade names and trade styles used by Borrower or any of its
Subsidiaries at any time within the five (5) year period ending on the Closing
Date.


-50-

        4.9   Public Utility Holding Company Act. None of Borrower or any of the
other Obligors is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.


        4.10   Litigation. Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Borrower or any of its Subsidiaries
which could not reasonably be expected to have a Material Adverse Effect,
(c) matters of an administrative nature not involving a claim or charge against
Borrower or any Subsidiary of Borrower and (d) matters set forth in
Schedule 4.10, there are no actions, suits, proceedings or investigations
pending as to which Borrower or any of its Subsidiaries have been served or have
received notice or, to the best knowledge of Borrower, threatened against or
affecting Borrower or any of its Subsidiaries or any Property of any of them
before any Governmental Agency. None of Borrower, its Subsidiaries, or, to the
best knowledge of Borrower, any executive officer of any such Persons has been
indicted or convicted in connection with or is engaging in any criminal conduct
which constitutes a felony, or is currently subject to any lawsuit or proceeding
or, to the best of Borrower’s knowledge, under investigation in connection with
any anti-racketeering or criminal conduct or activity which constitutes a
felony.


        4.11    Binding Obligations. Each of the Loan Documents to which
Borrower and any of the other Obligors is a Party will, when executed and
delivered by such Party, constitute the legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.


        4.12    No Default. No event has occurred and is continuing that is a
Default or Event of Default.


-51-

        4.13    ERISA.


                            (a)   With respect to each Pension Plan:

                                        (i)   such Pension Plan complies in all
material respects with ERISA and any other applicable Laws to the extent that
noncompliance could reasonably be expected to have a Material Adverse Effect;

                                        (ii)   such Pension Plan has not
incurred any “accumulated funding deficiency” (as defined in Section 302 of
ERISA) that could reasonably be expected to have a Material Adverse Effect;

                                        (iii)   no “reportable event” (as
defined in Section 4043 of ERISA, but excluding such events as to which the PBGC
has by regulation waived the requirement therein contained that it be notified
within thirty days of the occurrence of such event) has occurred that could
reasonably be expected to have a Material Adverse Effect; and

                                        (iv)   neither Borrower nor any of the
other Obligors has engaged in any non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code) that could reasonably be expected to have a
Material Adverse Effect.

                            (b)   Neither Borrower nor any of the other Obligors
have incurred or expects to incur any withdrawal liability to any Multiemployer
Plan that could reasonably be expected to have a Material Adverse Effect.

        4.14   Regulation U; Investment Company Act. No part of the proceeds of
any Advance hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any Margin Stock in violation
of Regulation U. Neither Borrower nor any of the other Obligors is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.


        4.15   Disclosure. No written statement made by a Senior Officer of
Borrower to the Administrative Agent or any Lender pursuant to this Agreement,
or in connection with any Advance, as of the date thereof contained any untrue
statement of a material fact or omitted a material fact necessary to make the
statement made not misleading in light of all the circumstances existing at the
date the statement was made.


        4.16   Tax Liability. Borrower and the other Obligors have filed all tax
returns which are required to be filed (other than such tax returns as pertain
to immaterial taxes and with respect to which (a) Borrower and/or the other
Obligors have inadvertently neglected to file such returns and (b) no material
Property of Borrower or any Subsidiary is at impending risk of being seized,
levied upon or forfeited), and have paid, or made provision for the payment of,
all taxes with respect to the periods, Property or transactions covered by said
returns, or pursuant to any assessment received by Borrower or any of its
Subsidiaries, except (a) such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained and (b) immaterial taxes so long as no material
Property of Borrower or any Subsidiary is at impending risk of being seized,
levied upon or forfeited.


-52-

        4.17   Projections. As of the Closing Date, to the best knowledge of
Borrower, the assumptions set forth in the Projections are reasonable and
consistent with each other and with all facts known to Borrower, and the
Projections are reasonably based on such assumptions. Nothing in this
Section 4.17 shall be construed as a representation or covenant that the
Projections in fact will be achieved.


        4.18   Hazardous Materials. Except as described in Schedule 4.18,
(a) neither Borrower nor any of the other Obligors at any time has disposed of,
discharged, released or threatened the release of any Hazardous Materials on,
from or under the Real Property in violation of any Hazardous Materials Law that
would individually or in the aggregate constitute a Material Adverse Effect,
(b) no condition exists that violates any Hazardous Material Law affecting any
Real Property except for such violations that would not individually or in the
aggregate constitute a Material Adverse Effect, (c) no Real Property or any
portion thereof is or has been utilized by Borrower or any Subsidiary as a site
for the manufacture of any Hazardous Materials except any such usage that would
not individually or in the aggregate constitute a Material Adverse Effect and
(d) to the extent that any Hazardous Materials are used, generated or stored by
Borrower or any Subsidiary on any Real Property, or transported to or from such
Real Property by Borrower, or any Subsidiary, such use, generation, storage and
transportation are in compliance in all material respects with all Hazardous
Materials Laws.


        4.19   Security Interests. Upon the execution and delivery of the
Security Agreement, the Security Agreement will create a valid security interest
in the Collateral described therein securing the Obligations (subject only to
Permitted Encumbrances, Permitted Rights of Others and other matters permitted
by Section 6.9 and to such qualifications and exceptions as are contained in the
UCC with respect to the priority of security interests perfected by means other
than the filing of a financing statement or with respect to the creation of
security interests in Property to which Division 9 of the UCC does not apply)
and all actions necessary to perfect the security interests so created, other
than filing of the UCC-1 financing statements delivered to the Administrative
Agent pursuant to Section 8.1 with the appropriate Governmental Agency, have
been taken and completed. Upon the execution and delivery of any Control Account
Agreement by the depositary institution party thereto and the Borrower or any
applicable Subsidiary, such Control Account Agreement will create a valid
security interest in the Collateral described therein (subject only to Liens
permitted by the terms of such Control Account Agreement and Liens permitted by
Section 6.9) securing the Obligations and all actions necessary to perfect the
security interests so created will have been taken and completed. Upon the
execution and delivery of the Pledge Agreement, the Pledge Agreement will create
a valid security interest in the Pledged Collateral described therein and upon
delivery of the applicable Pledged Collateral to the Administrative Agent all
action necessary to perfect the security interest so created as a first priority
security interest will have been taken and completed.


        4.20   Employee Matters. There is no strike, work stoppage or labor
dispute with any union or group of employees pending or, to the best knowledge
of Borrower overtly threatened involving Borrower or any Subsidiary that would
constitute a Material Adverse Effect.


-53-

        4.21    Fiscal Year. Borrower and its Subsidiaries each operate on a
fiscal year ending on December 31.


        4.22   Solvency. After giving effect to this Agreement and the other
Loan Documents (including after giving effect to Advances under this Agreement
as of the Closing Date), Borrower shall be Solvent.


-54-

Article 5. AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)


          So long as any Advance remains unpaid, or any other Obligation remains
unpaid, or any portion of any of the Commitments remains in force, Borrower
shall, and shall cause each of its Subsidiaries to, unless the Administrative
Agent (with the written approval of the Requisite Lenders) otherwise consents:

        5.1   Payment of Taxes and Other Potential Liens. Pay and discharge
promptly all taxes, assessments and governmental charges or levies imposed upon
any of them, upon their respective Property or any part thereof and upon their
respective income or profits or any part thereof, except that Borrower and its
Subsidiaries shall not be required to pay or cause to be paid (a) any tax,
assessment, charge or levy that is not yet past due, or is being contested in
good faith by appropriate proceedings so long as the relevant entity has
established and maintains adequate reserves for the payment of the same or
(b) any immaterial tax so long as no material Property of Borrower or any
Subsidiary thereof is at impending risk of being seized, levied upon or
forfeited.


        5.2    Preservation of Existence. Preserve and maintain their respective
existences (except as permitted by Section 6.3) in the jurisdiction of their
formation and all material authorizations, rights, franchises, privileges,
consents, approvals, orders, licenses, permits, or registrations from any
Governmental Agency that are necessary for the transaction of their respective
business and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of their
respective business or the ownership or leasing of their respective Properties
except where the failure to so qualify or remain qualified would not constitute
a Material Adverse Effect.


        5.3   Maintenance of Properties. Maintain, preserve and protect all of
their respective Properties in good order and condition, subject to wear and
tear in the ordinary course of business, and not permit any waste of their
respective Properties, except (i) that the failure to maintain, preserve and
protect a particular item of Property that is at the end of its useful life or
that is not of significant value, either intrinsically or to the operations of
Borrower or any of its Subsidiaries, shall not constitute a violation of this
covenant, and (ii) this covenant shall not be construed to prohibit any
Disposition of assets otherwise permitted pursuant to Section 6.4.


        5.4    Maintenance of Insurance.


                            (a)   Maintain insurance on all insurable tangible
Property against fire, casualty and such other hazards (including extended
coverage and workmen’s compensation) in such amounts, with such deductibles and
with such insurers (rated “B” or better by “A.M. Best’s Insurance Reports”) as
are customarily used by companies operating in the same industry as Borrower and
its Subsidiaries and reasonably acceptable to the Administrative Agent. Borrower
shall furnish the Administrative Agent with a schedule of all such insurance
prepared by their insurance broker, and certificates of insurance with respect
thereto (including the text of the lender’s loss payable clause in favor of the
Administrative Agent required below), or such other evidence of insurance as the
Administrative Agent may require within thirty (30) days after the Closing Date.
Borrower shall furnish the Administrative Agent with a copy of each applicable
policy within thirty (30) days after the Closing Date. In the event Borrower
fails to procure or cause to be procured any such insurance or to timely pay or
cause to be paid the premium(s) on any such insurance, the Administrative Agent
may do so for Borrower but Borrower shall continue to be liable for the same.
All casualty insurance policies shall contain standard lender’s loss payable
clauses issued in favor of the Administrative Agent (on behalf of the Lenders)
indicating that the Administrative Agent is sole lender loss payee, under which
all losses thereunder shall be paid to the Administrative Agent (on behalf of
the Lenders) as the Administrative Agent’s interest may appear. Such policies
shall expressly provide that the requisite insurance cannot be altered or
canceled without thirty (30) days prior written notice to the Administrative
Agent and shall insure the Administrative Agent notwithstanding the act or
neglect of Borrower or any of its Subsidiaries. Borrower hereby appoints the
Administrative Agent as its attorney-in-fact, exercisable at the Administrative
Agent’s option only during the occurrence and continuance of a Default or an
Event of Default, and only to the extent the Obligations are outstanding, to
endorse any check which may be payable to Borrower and to file proofs of loss
with respect to any insurance claims, in order to collect the proceeds of such
insurance and any amount or amounts collected by the Administrative Agent
pursuant to the provisions of this paragraph may be applied by the
Administrative Agent to the Obligations. Borrower further covenants that all
insurance premiums due and owing under its current casualty policies have been
paid. Borrower also agrees to notify the Administrative Agent, promptly, upon
any receipt of a notice of termination, cancellation, or non-renewal from its
insurance company of any such policy.

-55-

                            (b)   Maintain, and deliver to the Administrative
Agent upon the Administrative Agent’s request evidence of, public liability,
products liability and business interruption insurance in such amounts as are
reasonably acceptable to the Administrative Agent, but in any event not more
than are customary for companies in the same or similar businesses located in
the same or similar area. The Administrative Agent (on behalf of the Lenders)
shall be named as additional insured with respect to all such liability
insurance. The foregoing insurance shall be obtained from such insurers (rated
“A” or better by “A.M. Best’s Insurance Reports”) as are customarily used by
companies operating in the same industry as Borrower and its Subsidiaries and
reasonably acceptable to the Administrative Agent.

        5.5   Compliance With Laws. Comply with all Requirements of Law
noncompliance with which constitutes a Material Adverse Effect, except that
Borrower and its Subsidiaries need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings.


        5.6    Inspection Rights. Upon reasonable notice, at any time during
regular business hours and, as requested by the Administrative Agent (but not so
as to materially interfere with the business of Borrower or any of the
Subsidiaries) permit the Administrative Agent, or any Lender, or any authorized
employee, agent or representative thereof, to examine, audit and make copies and
abstracts from the records and books of account of Borrower and its Subsidiaries
(including any software or CD Rom programs relating thereto), and to visit and
inspect the Properties of Borrower and its Subsidiaries and to discuss the
affairs, finances and accounts of Borrower and its Subsidiaries with any of
their officers, key employees or accountants and, upon request, furnish promptly
to the Administrative Agent or any Lender true copies of all financial
information made available to the board of directors or audit committee of the
board of directors of Borrower. If any of the Properties, books or records of
Borrower or any of its Subsidiaries are in the possession of a third party,
Borrower authorizes that third party to permit the Administrative Agent or any
Lender or any agents thereof to have access to perform inspections or audits and
to respond to the Administrative Agent’s or any Lender’s request for information
concerning such Properties, books and records. Notwithstanding the foregoing, no
prior notice of any such examination, audit, visit, inspection or discussion
shall be required if an Event of Default has occurred and remains in effect or
if the Administrative Agent has reason to believe that a Default or Event of
Default then exists.


-56-

        5.7   Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over
Borrowers and its Subsidiaries.


        5.8    Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the performance of which would cause a
Default or (b) then being contested by any of them in good faith by appropriate
proceedings or (c) if the failure to comply does not constitute a Material
Adverse Effect.


        5.9   Use of Proceeds. Use the proceeds of all Advances to (a) refinance
the BofA Credit Facilities and (b) provide for the working capital and general
corporate purpose needs of Borrower and its Subsidiaries.


        5.10   Hazardous Materials Laws. Keep and maintain all Real Property and
each portion thereof in compliance in all respects with all applicable Hazardous
Materials Laws (except such noncompliance that would not individually or in the
aggregate constitute a Material Adverse Effect) and promptly notify the
Administrative Agent in writing (attaching a copy of any pertinent written
material) of (a) any and all material enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened in
writing by a Governmental Agency pursuant to any applicable Hazardous Materials
Laws, (b) any and all material claims made or threatened in writing by any
Person against Borrower or any Subsidiary relating to damage, contribution, cost
recovery, compensation, loss or injury resulting from any Hazardous Materials
and (c) discovery by any Senior Officer of Borrower of any material occurrence
or condition on any real property adjoining or in the vicinity of such Real
Property that could reasonably be expected to cause such Real Property or any
part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of such Real Property under any applicable Hazardous
Materials Laws.


-57-

        5.11   Future Subsidiaries; Additional Security Documentation. (a) Cause
each Subsidiary formed or acquired by Borrower or any Subsidiary of Borrower
after the Closing Date to execute and deliver to the Administrative Agent (i) an
appropriate joinder to the Subsidiary Guaranty, the Security Agreement and/or
the Pledge Agreement, (ii) such landlord/mortgagee waivers as the Administrative
Agent shall reasonably request and (iii) such other agreements, financing
statements and other documents (including those of the type described in
Section 8.1(a)(9), together with an opinion of counsel from counsel and in form
and substance reasonably acceptable to the Administrative Agent, and (b) pledge
to the Administrative Agent pursuant to the Pledge Agreement all of the capital
stock or other equity interests of any Subsidiary formed or acquired after the
Closing Date. In addition to the foregoing, Borrower and its Subsidiaries shall
cause such documents and instruments as may be reasonably requested by the
Administrative Agent from time to time to be executed and delivered and do such
further acts and things as reasonably may be required in order for the
Administrative Agent to obtain a fully perfected first priority Lien on all
Collateral, subject to Permitted Encumbrances, Permitted Rights of Others and
other matters permitted by Section 6.9.


        5.12   Intercompany Notes. Cause each Subsidiary and Affiliate of
Borrower to execute a promissory note (in a form reasonably acceptable to
Administrative Agent) evidencing any Indebtedness of such Subsidiary or
Affiliate to Borrower, or any Subsidiary of Borrower, and cause each payee of
such promissory note to deliver the same to the Administrative Agent, with an
endorsement in blank, as Pledged Collateral.


-58-

Article 6. NEGATIVE COVENANTS


      So long as any Advance remains unpaid, or any other Obligation remains
unpaid, or any portion of any of the Commitments remains in force, Borrower
shall not, and shall not permit any of its Subsidiaries to, unless the
Administrative Agent (with the written approval of the Requisite Lenders or, if
required by Section 11.2, all of the Lenders) otherwise consents:

        6.1   Prepayment of Indebtedness. Prepay any principal or interest on
any Indebtedness of Borrower or any Subsidiary prior to the date when due, or
make any payment or deposit with any Person that has the effect of providing for
the satisfaction of any Indebtedness of Borrower or any Subsidiary prior to the
date when due, except (a) Indebtedness to the Administrative Agent and the
Lenders under this Agreement and the other Loan Documents, and (b) Indebtedness
to other Persons the prepayment of which is approved in advance by the Requisite
Lenders in writing.


        6.2   Prepayment of Subordinated Obligations. Pay any (a) principal
(including sinking fund payments) or any other amount (other than scheduled
interest payments) with respect to any Subordinated Obligation, or purchase or
redeem any Subordinated Obligation or deposit any monies, securities or other
Property with any trustee or other Person to provide assurance that the
principal or any portion thereof of any Subordinated Obligation will be paid
when due or otherwise to provide for the defeasance of any Subordinated
Obligation or (b) scheduled interest on any Subordinated Obligation if the
payment thereof is then prohibited under the terms of the subordination
provisions governing such Subordinated Obligation.


        6.3   Merger, Consolidation. Merge into or consolidate with any other
entity, nor acquire all or substantially all of the assets of any other entity,
except mergers and consolidations of a Subsidiary of Borrower into Borrower
(with Borrower as the surviving entity), or of domestic wholly-owned
Subsidiaries with each other, provided that (a) no Default or Event of Default
then exists or would result therefrom and (b) any such “surviving” entity shall
have executed such amendments to the Loan Documents, if any, as the
Administrative Agent may reasonably determine are appropriate as a result of
such merger.


        6.4   Dispositions. Make any Disposition of its Property, whether now
owned or hereafter acquired, except Dispositions in an aggregate amount not to
exceed $1,000,000 in any Fiscal Year ending after the Closing Date; provided
that (i) at the time of any such Disposition, no Default or Event of Default
shall exist or shall result from such Disposition, (ii) the sales price relating
to any such Disposition shall be paid in Cash, and (iii) Borrower shall comply
with Section 3.1(e) in connection with any such Disposition; provided further
that if any Property consisting of computers, desks, chairs or other tangible
office equipment is lost or destroyed or taken by condemnation such event shall
not qualify as a “Disposition” for purposes of the dollar limit set forth in
this Section 6.4 and Borrower shall be not be required to comply with Section
3.1(e) with respect to any such event if (a) no Event of Default has occurred
and is continuing, (b) the proceeds received by Borrower and/or its applicable
Subsidiaries with respect to such any such item of Property shall be in an
amount sufficient to purchase another asset performing the same or similar
function of substantially similar quality, and (c) any such item is replaced
within 90 days from such disposition with another asset performing the same or a
similar function and of substantially similar quality.


-59-

        6.5   Other Indebtedness. Create, incur, assume or permit to exist any
Indebtedness resulting from borrowings, loans or advances, whether secured or
unsecured, matured or unmatured, liquidated or unliquidated, joint or several,
except (a) the Obligations, (b) Indebtedness owed to Borrower or any of its
Subsidiaries, subject to the limitations on such Indebtedness set forth in
Section 6.7(b), (c) Indebtedness existing on the Closing Date and disclosed in
Schedule 6.5, and refinancings, renewals, extensions or amendments that do not
increase the amount thereof, (d) Indebtedness consisting of Capital Lease
Obligations, or otherwise incurred to finance the purchase or construction of
capital or fixed assets (which shall be deemed to exist if the Indebtedness is
incurred at or within 90 days before or after the purchase or construction of
the capital or fixed asset), or to refinance any such Indebtedness, provided
that the aggregate principal amount of such Indebtedness shall not exceed
$3,000,000 at any one time outstanding (as determined in accordance with GAAP
consistently applied), and (e) Indebtedness which arises from Earnout Payments.


        6.6    Guaranties. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower or any of its
Subsidiaries as security for, any liabilities or obligations of any other
Person, except (a) any of the foregoing existing on the Closing Date and
disclosed on Schedule 6.6, (b) any of the foregoing in favor of the
Administrative Agent (on behalf of the Lenders), (c) endorsements for collection
or deposit in the ordinary course of business, (d) under surety bonds for an
amount not in excess of $300,000 per surety bond, (e) Interest Rate Protection
Agreements approved by Administrative Agent, and (f) contingent obligations with
respect to the minimum aggregate license fees to the extent of $15,000,000 as
payable pursuant to Exhibit C of the Content License and Distribution Agreement
between New Horizons Computer Learning Centers, Inc. and Element K LLC.


        6.7    Loans, Advances, Investments, Acquisitions. Make any loans or
advances to or Investments in any Person, or any Acquisitions, except (a) any of
the foregoing existing as of the Closing Date and disclosed on Schedule 6.7, (b)
extensions of credit by Borrower or New Horizons Education Corporation, a
Delaware corporation, to Subsidiaries of Borrower, provided that the provisions
of Section 5.12 are complied with respect to each such extension of credit, (c)
Investments in Cash Equivalents, (d) Investments consisting of advances to
officers, directors and employees of Borrower and its Subsidiaries for travel,
entertainment, relocation, anticipated bonus and analogous ordinary business
purposes provided that the aggregate amount of such Investments does not exceed
$1,250,000 at any time outstanding.


        6.8    Distributions. Declare or pay or make any Distribution, whether
from capital, income or otherwise, and whether in Cash or other Property.


        6.9   Pledge of Assets. Mortgage, pledge, grant or permit to exist a
Lien upon all or any portion of Borrower’s or any of its Subsidiaries’ assets
now owned or hereafter acquired, except (a) any of the foregoing in favor of the
Administrative Agent (on behalf of the Lenders), (b) any of the foregoing which
is existing as of the Closing Date and which is disclosed on Schedule 4.7A and
any renewals/extensions or amendments thereof, provided that the obligations
secured or benefited thereby are not increased, (c) Permitted Encumbrances, (d)
Liens securing Indebtedness permitted by Section 6.5(d) on and limited to the
capital or fixed assets acquired, constructed or financed with the proceeds of
such Indebtedness or with the proceeds of any Indebtedness directly or
indirectly refinanced by such Indebtedness, (e) Liens on Property acquired by
Borrower or any Subsidiary that were in existence at the time of the acquisition
of such Property and were not created in contemplation of such acquisition, and
(f) Liens in favor of Wells Fargo, as administrative agent for the lenders under
the BofA Credit Facilities.


-60-

        6.10   Hostile Tender Offers. Make any offer to purchase or acquire, or
consummate a purchase or acquisition of, five percent (5%) or more of the voting
interest in any corporation or other business entity if the board of directors
or management of such corporation or business entity has notified Borrower that
it opposes such offer or purchase and such notice has not been withdrawn or
superseded.


        6.11   ERISA. (a) At any time, permit any Pension Plan to: (i) engage in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (ii) fail to comply with ERISA or any other applicable Laws; (iii) incur
any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA); or (iv) terminate in any manner, which, with respect to each event
listed above, could reasonably be expected to result in a Material Adverse
Effect, or (b) withdraw, completely or partially, from any Multiemployer Plan if
to do so could reasonably be expected to result in a Material Adverse Effect.


        6.12    Change in Nature of Business. Make any change in the nature of
the business of Borrower and the other Obligors as at present conducted.


        6.13   Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Borrower other than (without duplication):
(a) salary, bonus, employee stock option and other compensation arrangements
with directors or officers in the ordinary course of business, and
(b) transactions on overall terms at least as favorable to Borrower or its
Subsidiaries as would be the case in an arm’s-length transaction between
unrelated parties of equal bargaining power. For purposes of this Section 6.13,
Subsidiaries of Borrower shall not be deemed to be Affiliates of Borrower.


        6.14    Funded Debt Ratio. Permit the Funded Debt Ratio, as of the last
day of any Fiscal Quarter, to be greater than the ratio set forth below opposite
such Fiscal Quarter or the period during which such Fiscal Quarter ends:



                           Period/Fiscal Quarter                              Maximum Ratio

                           December 31, 2002                                    3.50:1.00
                           March 31, 2003                                       2.60:1.00
                           June 30, 2003                                        2.50:1.00
                           September 30, 2003                                   2.00:1.00
                           December 31, 2003 through March 31, 2004             1.75:1.00
                           April 1, 2004 through December 31, 2004              1.50:1.00



-61-

        6.15   Debt Service Coverage Ratio. Permit the Debt Service Coverage
Ratio, as of the last day of any Fiscal Quarter, to be less than the ratio set
forth below opposite such Fiscal Quarter or the period during which such Fiscal
Quarter ends:



                           Period/Fiscal Quarter                              Minimum Ratio

                           December 31, 2002                                    1.50:1.00
                           March 31, 2003                                       1.30:1.00
                           June 30, 2003                                        1.30:1.00
                           September 30, 2003 through December 31, 2004         1.75:1.00


        6.16   Minimum Quarterly Adjusted EBITDA. Permit Adjusted EBITDA, as of
the last day of any Fiscal Quarter, for the Fiscal Quarter then ended, to be
less than the amount set forth below opposite such Fiscal Quarter or the period
during which such Fiscal Quarter ends:



                           Period/Fiscal Quarter                              Minimum Amount

                           December 31, 2002                                    $320,000
                           March 31, 2003 through June 30, 2003                 $1,700,000
                           July 1, 2003 through December 31, 2004               $1,800,000


        6.17   Minimum Cash. Permit the aggregate amount of Cash and Cash
Equivalents held by Borrower and its Subsidiaries in Borrower’s and its
Subsidiaries’ deposit accounts or other investment accounts (provided that each
such investment account is able to be liquidated in three Banking Days or less),
as of the last day of any Fiscal Quarter, to be less than $3,500,000.


        6.18   Capital Expenditures. Make any investment in fixed assets in any
Fiscal Year in excess of an aggregate of $5,000,000 per Fiscal Year; provided
that the following shall be excluded for purposes of compliance with this
Section 6.18: expenditures which are made in connection with the replacement or
restoration of assets to the extent financed (to the extent such financing is
permitted hereunder) either (a) from insurance proceeds paid on account of the
loss of or damage to the assets being replaced or restored, or (b) with proceeds
from the sale or other disposition of an asset which is replaced within 90 days
from such sale or other disposition with another asset performing the same or a
similar function.


-62-

        6.19   Amendments. Amend or modify any term or provision of (a) any
indenture, agreement or instrument evidencing or governing any Subordinated
Obligation or (b) any material provision of any Material Contract, if in any
such case such amendment or modification in any respect will or may adversely
affect the interest of the Lenders.


        6.20    Change in Location of Chief Executive Offices, Jurisdiction of
Organization  and Assets. Relocate the chief executive office, or change the
jurisdiction of organization, of Borrower or any of its Subsidiaries without
first giving the Administrative Agent thirty (30) days’ prior written notice of
any relocation or change. Borrower shall not move, nor shall it permit any
Subsidiary to move, any of its respective Property to a jurisdiction other than
any one of the jurisdictions identified in Schedule 6.20 without first giving
the Administrative Agent ten (10) calendar days prior written notice of any such
proposed relocation, other than to the extent that any such Property has been
sold pursuant to a sale in the ordinary course of business permitted hereunder.


        6.21    Use of Lender’s Name. Use any Lender’s name (or the name of any
of any Lender’s Affiliates) in connection with any of their business operations
except to identify the existence of the Facilities and the names of the Lenders
in the ordinary course of Borrower’s business. Nothing contained in this
Agreement is intended to permit or authorize Borrower to make any commitment or
contract on behalf of any Lender or the Administrative Agent.


        6.22    Change of Fiscal Periods. Change its Fiscal Year or any other
fiscal period with respect to which it reports financial results hereunder or
otherwise.


        6.23    Certain Other Restricted Payments. Pay or otherwise incur
management, consulting or other similar fees to any Affiliate of Borrower.


-63-

Article 7. INFORMATION AND REPORTING REQUIREMENTS


        7.1   Financial and Business Information. So long as any Advance remains
unpaid, or any other Obligation remains unpaid, or any portion of any of the
Commitments remains in force, Borrower shall, unless the Administrative Agent
(with the written approval of the Requisite Lenders) otherwise consents, at
Borrower’s sole expense, deliver to the Administrative Agent for distribution by
it to the Lenders, a sufficient number of copies for all of the Lenders of the
following:


                            (a)   Within forty-five (45) days after the end of
each Fiscal Quarter (other than each Fiscal Quarter ending December 31, for
which the period shall be sixty (60) days), the consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
consolidated statements of income, operations and cash flows for such Fiscal
Quarter, and the portion of the Fiscal Year ended with such Fiscal Quarter, all
in reasonable detail. Such financial statements shall be certified by the
president or chief financial officer of Borrower as fairly presenting the
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments.

                            (b)   Within ninety (90) days after the end of each
Fiscal Year, the consolidated balance sheet of Borrower and its Subsidiaries as
at the end of such Fiscal Year and the consolidated statements of income,
operations, stockholders’ equity and cash flows, in each case of Borrower and
its Subsidiaries for such Fiscal Year, all in reasonable detail. Such financial
statements shall be prepared in accordance with GAAP, consistently applied, and
such consolidated financial statements shall be accompanied by a report of
independent public accountants of recognized standing selected by Borrower and
reasonably satisfactory to the Requisite Lenders, which report shall be prepared
in accordance with generally accepted auditing standards as at such date, and
shall not be subject to any qualifications or exceptions.

                            (c)   Within forty-five (45) days after the end of
each Fiscal Quarter (other than each Fiscal Quarter ending December 31, for
which the period shall be sixty (60) days), a Pricing Certificate setting forth
a calculation of Adjusted EBITDA as of the last day of such Fiscal Quarter for
the Rolling Period then ended, and providing reasonable detail as to the
calculation thereof, which calculations in the case of the fourth Fiscal Quarter
in any Fiscal Year shall be based on the preliminary unaudited financial
statements of Borrower and its Subsidiaries for such Fiscal Quarter, and as soon
as practicable thereafter, in the event of any material variance in the actual
calculation of Adjusted EBITDA from such preliminary calculation, a revised
Pricing Certificate setting forth the actual calculation thereof;

-64-

                            (d)   Not later than thirty (30) days prior to the
commencement of each Fiscal Year, a budget and projection of Borrower and its
Subsidiaries by Fiscal Quarter for the four (4) Fiscal Quarters of that Fiscal
Year, in reasonable detail;

                            (e)   Within five (5) Banking Days after
distribution to Borrower’s shareholders, copies of all financial statements and
reports that Borrower sends to its shareholders generally;

                            (f)   Promptly after request by the Administrative
Agent or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to Borrower by independent accountants in connection
with the accounts or books of Borrower, or any of its Subsidiaries, or any audit
of any of them;

                            (g)   Within five (5) Banking Days after filing with
the Securities and Exchange Commission, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Borrower or any of its Subsidiaries, and copies of all annual, regular, periodic
and special reports and registration statements which Borrower or any of its
Subsidiaries may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, and not otherwise required to be delivered to the Lenders pursuant to
other provisions of this Section 7.1;

                            (h)    Promptly after request by Lender, copies of
any other report or other document that was filed by Borrower, with any
Governmental Agency;

                            (i)   Promptly upon a Senior Officer of Borrower
becoming aware, and in any event within five (5) Banking Days after becoming
aware, of the occurrence of any (i) “reportable event” (as such term is defined
in Section 4043 of ERISA, but excluding such events as to which the PBGC has by
regulation waived the requirement therein contained that it be notified within
thirty days of the occurrence of such event) or (ii) non-exempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Pension Plan or any trust created thereunder, telephonic
notice specifying the nature thereof, and, no more than two (2) Banking Days
after such telephonic notice, written notice again specifying the nature thereof
and specifying what action Borrower is taking or proposes to take with respect
thereto, and, when known, any action taken by the Internal Revenue Service with
respect thereto;

                            (j)   Within two (2) Banking Days after a Senior
Officer of Borrower becomes aware of the existence of any condition or event
which constitutes a Default or Event of Default (or, in the case of the
covenants contained in Sections 6.14, 6.15 and 6.16, will constitute an Event of
Default on the date of measurement of such covenants), telephonic notice
specifying the nature and period of existence thereof, and, no more than
two (2) Banking Days after such telephonic notice, written notice again
specifying the nature and period of existence thereof and specifying what action
Borrower is taking or proposes to take with respect thereto;

-65-

                            (k)   Promptly upon a Senior Officer of Borrower
becoming aware that (i) any Person has commenced a legal proceeding with respect
to a claim against Borrower or any of its Subsidiaries that is $250,000 or more
in excess of the amount thereof that is fully covered by insurance, (ii) any
creditor under a credit agreement involving Indebtedness of $250,000 or more or
any lessor under a lease involving aggregate rent of $250,000 or more has
asserted a default thereunder on the part of Borrower or any of its Subsidiaries
or, (iii) any Person has commenced a legal proceeding with respect to a claim
against Borrower or any of its Subsidiaries under a contract that is not a
credit agreement or material lease with respect to a claim of in excess of
$250,000 or which otherwise may reasonably be expected to result in a Material
Adverse Effect, a written notice describing the pertinent facts relating thereto
and what action Borrower and its Subsidiaries are taking or propose to take with
respect thereto; and

                            (l)   Such other data and information as from time
to time may be reasonably requested by the Administrative Agent or the Requisite
Lenders.

        7.2   Compliance Certificates. So long as any Advance remains unpaid, or
any other Obligation remains unpaid or unperformed, or any portion of any of the
Commitments remains outstanding, Borrower shall, at Borrower’s sole expense,
deliver to the Administrative Agent for distribution by it to the Lenders
concurrently with the financial statements required pursuant to Sections 7.1(a)
and 7.1(b), a Compliance Certificate signed by the president or chief financial
officer of Borrower.


-66-

Article 8. CONDITIONS


        8.1   Initial Advances. The obligation of each Closing Date Lender to
make the initial Advance to be made by it, and the obligation of the Issuing
Lender to issue the initial Letter of Credit (as applicable), is subject to the
following conditions precedent, each of which shall be satisfied prior to the
making of the initial Advances or the issuance of the initial Letter of Credit
(as applicable)(unless all of the Closing Date Lenders, in their sole and
absolute discretion, shall agree otherwise):


                            (a)   The Administrative Agent shall have received
all of the following, each of which shall be originals unless otherwise
specified, each properly executed by a Responsible Official of each party
thereto, each dated as of the Closing Date and each in form and substance
satisfactory to the Administrative Agent and its legal counsel (unless otherwise
specified or, in the case of the date of any of the following, unless the
Administrative Agent otherwise agrees or directs):

                                        (1)   at least one (1) executed
counterpart of this Agreement, together with arrangements satisfactory to the
Administrative Agent for additional executed counterparts, sufficient in number
for distribution to the Closing Date Lenders and Borrower;

                                        (2)    Revolving Notes executed by
Borrower in favor of each Closing Date Lender, each in a principal amount equal
to that Lender’s Revolving Commitment;

                                        (3)   Term Notes executed by Borrower in
favor of each Closing Date Lender, each in a principal amount equal to that
Lender's Term Commitment;

                                        (4)   the Subsidiary Guaranty executed
by the Guarantors;

                                        (5)    the Pledge Agreement executed by
the Pledgors;

                                        (6)    the Pledged Collateral, together
with executed undated stock powers (or the equivalent) relating thereto and any
and all Intercompany Notes, endorsed in blank;

                                        (7)    the Security Agreement executed
by Borrower and its Subsidiaries;

                                        (8)   such financing statements on Form
UCC-1 executed by Borrower and its Subsidiaries with respect to the Collateral
Documents as the Administrative Agent may request;

                                        (9)   with respect to Borrower and the
Subsidiaries, such documentation as the Administrative Agent may reasonably
require to establish the due organization, valid existence and good standing of
each such Person, their qualification to engage in business in each material
jurisdiction in which they are engaged in business or required to be so
qualified, their authority to execute, deliver and perform the Loan Documents to
which it is a Party (if any), the identity, authority and capacity of each
Responsible Official thereof authorized to act on its behalf, including
certified copies of articles of incorporation and amendments thereto, articles
of organization and amendments thereto, operating agreements and amendments
thereto, bylaws and amendments thereto (or updates to such organizational
documents, as agreed to by the Administrative Agent), certificates of good
standing and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions or limited liability company resolutions
or other applicable authorization documents, incumbency certificates,
Certificates of Responsible Officials, and the like;

-67-

                                        (10)   the Opinions of Counsel;

                                        (11)    one or more Requests for
Borrowing or Requests for Letters of Credit (and, in connection therewith,
applicable Letter of Credit Agreements);

                                        (12)    a Certificate signed by a Senior
Officer of Borrower certifying that the conditions specified in Sections 8.1(g)
and 8.1(h) have been satisfied; and

                                        (13)   such other assurances,
certificates, documents, consents or opinions as the Administrative Agent and/or
any Closing Date Lender reasonably may require.

                            (b)    The fees payable on the Closing Date pursuant
to Section 3.3 shall have been paid.

                            (c)   The Administrative Agent shall be reasonably
satisfied that, upon the filing of the financing statements described in
Section 8.1(a)(8) with the appropriate Governmental Agencies, the Administrative
Agent (on behalf of the Lenders) will hold a first priority perfected Lien in
the Collateral described respectively therein subject only to Permitted
Encumbrances and other encumbrances permitted pursuant to Section 6.9.

                            (d)   The Administrative Agent shall have completed
and received all audits, inspections and examinations as deemed necessary in the
Administrative Agent’s reasonable opinion with respect to the Collateral, the
books and records of Borrower and its Subsidiaries, the financial and business
condition and operations of Borrower and its Subsidiaries and the transactions
contemplated hereby.

                            (e)   The corporate structure of Borrower and its
Subsidiaries shall be reasonably satisfactory to the Closing Date Lenders.

                            (f)   The reasonable costs and expenses of the
Administrative Agent in connection with the preparation of the Loan Documents
payable pursuant to Section 11.3, and invoiced to Borrower prior to the Closing
Date, shall have been paid.

-68-

                            (g)   The representations and warranties of Borrower
contained in Article 4 shall be true and correct in all material respects.

                            (h)   Borrower and any other Parties shall be in
compliance with all the terms and provisions of the Loan Documents, and giving
effect to the initial Advances or initial Letter of Credit (as applicable), no
Default or Event of Default shall have occurred and be continuing.

                            (i)   Borrower shall have funded into the Designated
Deposit Account funds in an amount which, when added to the amount of Revolving
Advances and Term Advances to be made on the Closing Date, is sufficient to
repay in full the outstanding Indebtedness under the BofA Credit Facilities and
any other amounts set forth in the Borrower’s disbursement instructions
delivered to Administrative Agent on the Closing Date and approved by
Administrative Agent.

                            (j)   All legal matters relating to the Loan
Documents shall be reasonably satisfactory to Sheppard, Mullin, Richter &
Hampton LLP, special counsel to the Administrative Agent.

        8.2   Any Advance. The obligation of each Lender to make any Advance,
and the obligation of the Issuing Lender to issue any Letter of Credit, is
subject to the following conditions precedent (unless the Requisite Lenders or,
in any case where the approval of all of the Lenders is required pursuant to
Section 11.2, all of the Lenders, in their sole and absolute discretion, shall
agree otherwise):


                            (a)   except (i) for representations and warranties
which expressly speak as of a particular date or are no longer true and correct
as a result of a change which is permitted by this Agreement or (ii) as
disclosed by Borrower and approved in writing by the Requisite Lenders, the
representations and warranties contained in Article 4 (other than Sections 4.4,
4.6 (first sentence), 4.10 and 4.17) shall be true and correct in all material
respects on and as of the date of the Advance or the Letter of Credit as though
made on that date;

                            (b)   no circumstance or event shall have occurred
that constitutes a Material Adverse Effect since the Closing Date;

                            (c)   other than matters described in Schedule 4.10
or not required as of the Closing Date to be therein described, there shall not
be then pending or threatened any action, suit, proceeding or investigation
against or affecting Borrower or any other Obligor or any Property of any of
them before any Governmental Agency that constitutes a Material Adverse Effect;

                            (d)   the Administrative Agent shall have timely
received a Request for Borrowing (or telephonic or other request for Borrowing
referred to in the second sentence of Section 2.1(c), if applicable), or the
Issuing Lender shall have received a Request for Letter of Credit, as the case
may be, in compliance with Article 2; and

-69-

                            (e)   the Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent, such other
assurances, certificates, documents or consents related to the foregoing as the
Administrative Agent or Requisite Lenders reasonably may require.

-70-

Article 9. EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT


        9.1   Events of Default. The existence or occurrence of any one or more
of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an Event of Default:


                            (a)   Borrower fails to pay any principal on any of
the Notes, or any portion thereof, on the date when due; or

                            (b)   Borrower fails to pay any interest on any of
the Notes, or any fees under Sections 3.2 or 3.4, or any portion thereof, within
two (2) Banking Days after the date when due; or fails to pay any other fee or
amount payable to the Lenders or the Administrative Agent under any Loan
Document, or any portion thereof, within two (2) Banking Days after demand
therefor; or

                            (c)    Borrower fails to comply with, or causes or
permits any of its Subsidiaries to fail to comply with, any of the covenants
contained in Article 6; or

                            (d)   (i) Borrower fails to comply with
Section 7.1(j) in the manner stated therein or (ii) Borrower fails to perform
any other reporting requirement set forth in Article 7 within five (5) Banking
Days of the date specified for performance therein; or

                            (e)   Borrower or any other Party fails to perform
or observe any other covenant or agreement (not specified in clause (a), (b),
(c) or (d) above) contained in any Loan Document on its part to be performed or
observed within twenty (20) Banking Days after the giving of notice by the
Administrative Agent on behalf of the Requisite Lenders of such Default; or

                            (f)   Any representation or warranty of Borrower or
any other Party made in any Loan Document, or in any certificate or other
writing delivered by Borrower or such other Party pursuant to any Loan Document,
proves to have been incorrect when made or reaffirmed in any respect that is
materially adverse to the interests of the Lenders; or

                            (g)   to the extent not otherwise addressed in this
Section 9.1, Borrower or any of its Subsidiaries (i) fails to pay the principal,
or any principal installment, of any present or future Indebtedness of $500,000
or more, or any guaranty of present or future Indebtedness of $500,000 or more,
on its part to be paid, when due (or within any stated grace period), whether at
the stated maturity, upon acceleration, by reason of required prepayment or
otherwise or (ii) fails to perform or observe any other term, covenant or
agreement on its part to be performed or observed, or suffers any event of
default to occur, in connection with any present or future Indebtedness of
 $500,000 or more, or any guaranty of present or future Indebtedness of $500,000
or more, if as a result of such failure or sufferance any holder or holders
thereof (or an agent or trustee on its or their behalf) has the right to declare
such Indebtedness due before the date on which it otherwise would become due or
the right to require Borrower or any such Subsidiary to redeem or purchase, or
offer to redeem or purchase, all or any portion of such Indebtedness; or

-71-

                            (h)   Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement or action (or
omission to act) of the Administrative Agent or satisfaction in full of all the
Obligations, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which is materially adverse to the interests of the Lenders; or any
Collateral Document ceases (other than by action or inaction of the
Administrative Agent) to create a valid and effective Lien in any material
portion of the Collateral; or any Party thereto denies in writing that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind same; or

                            (i)   A final judgment against Borrower or any of
its Subsidiaries is entered for the payment of money in excess of $1,000,000
(not covered by insurance or for which an insurer has reserved its rights) and,
absent procurement of a stay of execution, such judgment remains unsatisfied for
thirty (30) calendar days after the date of entry of judgment, or in any event
later than five (5) days prior to the date of any proposed sale thereunder; or
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of Borrower or any of
its Subsidiaries and is not released, vacated or fully bonded within thirty (30)
calendar days after its issue or levy; or

                            (j)   Borrower or any of its Subsidiaries institutes
or consents to the institution of any proceeding under a Debtor Relief Law
relating to it or to all or any material part of its Property, or is unable or
admits in writing its inability to pay its debts as they mature, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under a Debtor Relief Law relating to any
such Person or to all or any part of its Property is instituted without the
consent of that Person and continues undismissed or unstayed for sixty (60)
calendar days; or

                            (k)    A Change in Control occurs; or

                            (l)   To the extent not permitted by Section 6.3,
the dissolution or liquidation of Borrower or any of its Subsidiaries, or
Borrower or any such Subsidiary, any of their partners, members, directors or
stockholders, as the case may be, shall take action seeking to effect the
dissolution or liquidation of Borrower or such Subsidiary; or

-72-

                            (m)    The occurrence of an Event of Default (as
such term is or may hereafter be specifically defined in any other Loan
Document) under any other Loan Document; or

                            (n)   Any Pension Plan maintained by Borrower is
finally determined by the PBGC to have a material “accumulated funding
deficiency” as that term is defined in Section 302 of ERISA in excess of an
amount equal to 5% of the consolidated total assets of Borrower as of the
most-recently ended Fiscal Quarter; or

                            (o)   Any holder of a Subordinated Obligation
asserts in writing that such Subordinated Obligation is not subordinated to the
Obligations in accordance with its terms and Borrower does not promptly deny in
writing such assertion and contest any attempt by such holder to take action
based on such assertion;

                            (p)   Any event occurs which gives the holder or
holders of any Subordinated Obligation (or an agent or trustee on its or their
behalf) the right to declare such Subordinated Obligation due before the date on
which it otherwise would become due, or the right (other than by reason of a
Change in Control) to require the issuer thereof, to redeem or purchase, or
offer to redeem or purchase, all or any portion of any Subordinated Obligation,
or a final judgment is entered by a court of competent jurisdiction that any
Subordinated Obligation is not subordinated in accordance with its terms to the
Obligations; or

                            (q)   There exists a Material Adverse Effect.

        9.2   Remedies Upon Event of Default. Without limiting any other rights
or remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Agreement, or the other Loan Documents, or by applicable Law, or in equity,
or otherwise:


                            (a)   Upon the occurrence, and during the
continuance, of any Event of Default other than an Event of Default described in
Section 9.1(j):

                                        (1)   the Commitments to make Advances
and all other obligations of the Administrative Agent or the Lenders and all
rights of Borrower and any other Parties under the Loan Documents shall be
suspended without notice to or demand upon Borrower, which are expressly waived
by Borrower, except that all of the Lenders or the Requisite Lenders (as the
case may be, in accordance with Section 11.2) may waive an Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to the
Lenders or Requisite Lenders, as the case may be, to reinstate the Commitments
and such other obligations and rights and make further Advances, which waiver or
determination shall apply equally to, and shall be binding upon, all the
Lenders;

                                        (2)   the Issuing Lender may demand
immediate payment by Borrower of an amount equal to the Aggregate Effective
Amount of all outstanding Letters of Credit to be held by the Administrative
Agent, on behalf of the Lenders, in an interest-bearing cash collateral account
as collateral for all of the Obligations; and

-73-

                                        (3)   the Requisite Lenders may request
the Administrative Agent to, and the Administrative Agent thereupon shall,
terminate the Commitments and/or declare all or any part of the unpaid principal
of all Notes, all interest accrued and unpaid thereon and all other amounts
payable under the Loan Documents to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without protest,
presentment, notice of dishonor, demand or further notice of any kind, all of
which are expressly waived by Borrower.

                            (b)   Upon the occurrence of any Event of Default
described in Section 9.1(j):

                                        (1)   the Commitments shall terminate
without notice to or demand upon Borrower, which are expressly waived by
Borrower, except that all of the Lenders may waive the Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to all the
Lenders, to reinstate the Commitments and make further Advances, which
determination shall apply equally to, and shall be binding upon, all the
Lenders;

                                        (2)   an amount equal to the Aggregate
Effective Amount of all outstanding Letters of Credit shall be immediately due
and payable to the Issuing Lender without notice to or demand upon Borrower,
which are expressly waived by Borrower, to be held by the Administrative Agent,
on behalf of the Lenders, in an interest-bearing cash collateral account as
collateral for all of the Obligations; and

                                        (3)   the unpaid principal of all Notes,
all interest accrued and unpaid thereon and all other amounts payable under the
Loan Documents shall be forthwith due and payable, without protest, presentment,
notice of dishonor, demand or further notice of any kind, all of which are
expressly waived by Borrower.

                            (c)   Upon the occurrence of any Event of Default,
the Lenders and the Administrative Agent, or any of them, without notice to
(except as expressly provided for in any Loan Document) or demand upon Borrower,
which are expressly waived by Borrower (except as to notices expressly provided
for in any Loan Document), may proceed (but only with the consent of the
Requisite Lenders) to protect, exercise and enforce their rights and remedies
under the Loan Documents against Borrower and any other Party and such other
rights and remedies as are provided by Law or equity.

-74-

                            (d)   The order and manner in which the Lenders'
rights and remedies are to be exercised shall be determined by the Requisite
Lenders in their sole discretion, and all payments received by the
Administrative Agent and the Lenders, or any of them, shall be applied first to
the costs and expenses (including reasonable attorneys' fees and disbursements
and the reasonably allocated costs of attorneys employed by the Administrative
Agent or by any Lender) of the Administrative Agent and of the Lenders, and
thereafter paid pro rata to the Lenders in the same proportions that the
aggregate Obligations owed to each Lender under the Loan Documents bear to the
aggregate Obligations owed under the Loan Documents to all the Lenders, without
priority or preference among the Lenders. Regardless of how each Lender may
treat payments for the purpose of its own accounting, for the purpose of
computing Borrower's Obligations hereunder and under the Notes, payments shall
be applied first, to the costs and expenses of the Administrative Agent and the
Lenders, as set forth above, second, to the payment of accrued and unpaid
interest due under any Loan Documents to and including the date of such
application (ratably, and without duplication, according to the accrued and
unpaid interest due under each of the Loan Documents), and third, to the payment
of all other amounts (including principal and fees) then owing to the
Administrative Agent or the Lenders under the Loan Documents. No application of
payments will cure any Event of Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lenders hereunder
or thereunder or at Law or in equity.

-75-

Article 10. THE ADMINISTRATIVE AGENT


        10.1   Appointment and Authorization. Subject to Section 10.8, each
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms thereof
or are reasonably incidental, as determined by the Administrative Agent,
thereto. This appointment and authorization is intended solely for the purpose
of facilitating the servicing of the Facilities and does not constitute
appointment of the Administrative Agent as trustee for any Lender or as
representative of any Lender for any other purpose and, except as specifically
set forth in the Loan Documents to the contrary, the Administrative Agent shall
take such action and exercise such powers only in an administrative and
ministerial capacity.


        10.2   Administrative Agent and Affiliates. Wells Fargo (and each
successor Administrative Agent) has the same rights and powers under the Loan
Documents as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” includes Wells
Fargo in its individual capacity. Wells Fargo (and each successor Administrative
Agent) and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of banking, trust or other business with Borrower, any
Subsidiary thereof, or any Affiliate of Borrower or any Subsidiary thereof, as
if it were not the Administrative Agent and without any duty to account therefor
to the Lenders. Wells Fargo (and each successor Administrative Agent) need not
account to any other Lender for any monies received by it for reimbursement of
its costs and expenses as Administrative Agent hereunder, or (subject to
Section 11.10) for any monies received by it in its capacity as a Lender
hereunder. The Administrative Agent shall not be deemed to hold a fiduciary
relationship with any Lender and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.


        10.3   Proportionate Interest in any Collateral. The Administrative
Agent, on behalf of all the Lenders, shall hold in accordance with the Loan
Documents all items of any collateral or interests therein received or held by
the Administrative Agent. Subject to the Administrative Agent’s and the Lenders’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or a Lender) and subject to the application of payments in accordance with
Section 9.2(d), each Lender shall have an interest in the Lenders’ interest in
such collateral or interests therein in the same proportions that the aggregate
Obligations owed such Lender under the Loan Documents bear to the aggregate
Obligations owed under the Loan Documents to all the Lenders, without priority
or preference among the Lenders.


        10.4   Lenders’ Credit Decisions. Each Lender agrees that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent or of any other Lender, and instead in reliance upon
information supplied to it by or on behalf of Borrower and upon such other
information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement. Each Lender also agrees that
it shall, independently and without reliance upon the Administrative Agent, any
other Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent or of any other Lender, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.


-76-

        10.5    Action by Administrative Agent.


                            (a)   The Administrative Agent may assume that no
Default has occurred and is continuing, unless the Administrative Agent (or the
Lender that is then the Administrative Agent) has received notice from Borrower
stating the nature of the Default or has received notice from a Lender stating
the nature of the Default and that such Lender considers the Default to have
occurred and to be continuing.

                            (b)    The Administrative Agent has only those
obligations under the Loan Documents as are expressly set forth therein.

                            (c)   Except for any obligation expressly set forth
in the Loan Documents and as long as the Administrative Agent may assume that no
Event of Default has occurred and is continuing, the Administrative Agent may,
but shall not be required to, exercise its discretion to act or not act, except
that the Administrative Agent shall be required to act or not act upon the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 11.2) and those instructions shall be binding upon the
Administrative Agent and all the Lenders, provided that the Administrative Agent
shall not be required to act or not act if to do so would be contrary to any
Loan Document or to applicable Law or would result, in the reasonable judgment
of the Administrative Agent, in substantial risk of liability to the
Administrative Agent.

                            (d)   If the Administrative Agent has received a
notice specified in clause (a), the Administrative Agent shall immediately give
notice thereof to the Lenders and shall act or not act upon the instructions of
the Requisite Lenders (or of all the Lenders, to the extent required by
Section 11.2), provided that the Administrative Agent shall not be required to
act or not act if to do so would be contrary to any Loan Document or to
applicable Law or would result, in the reasonable judgment of the Administrative
Agent, in substantial risk of liability to the Administrative Agent, and except
that if the Requisite Lenders (or all the Lenders, if required under
Section 11.2) fail, for five (5) Banking Days after the receipt of notice from
the Administrative Agent, to instruct the Administrative Agent, then the
Administrative Agent, in its sole discretion, may act or not act as it deems
advisable for the protection of the interests of the Lenders.

                            (e)   The Administrative Agent shall have no
liability to any Lender for acting, or not acting, as instructed by the
Requisite Lenders (or all the Lenders, if required under Section 11.2),
notwithstanding any other provision hereof.

-77-

        10.6   Liability of Administrative Agent. Neither the Administrative
Agent nor any of its directors, officers, agents, employees or attorneys shall
be liable for any action taken or not taken by them under or in connection with
the Loan Documents, except for their own gross negligence or willful misconduct.
Without limitation on the foregoing, the Administrative Agent and its directors,
officers, agents, employees and attorneys:


                            (a)   May treat the payee of any Note as the holder
thereof until the Administrative Agent receives notice of the assignment or
transfer thereof, in form satisfactory to the Administrative Agent, signed by
the payee, and may treat each Lender as the owner of that Lender’s interest in
the Obligations for all purposes of this Agreement until the Administrative
Agent receives notice of the assignment or transfer thereof, in form
satisfactory to the Administrative Agent, signed by that Lender;

                            (b)   May consult with legal counsel (including
in-house legal counsel), accountants (including in-house accountants) and other
professionals or experts selected by it, or with legal counsel, accountants or
other professionals or experts for Borrower or any other Obligor and/or any of
their Affiliates or the Lenders, and shall not be liable for any action taken or
not taken by it in good faith in accordance with any advice of such legal
counsel, accountants or other professionals or experts;

                            (c)   Shall not be responsible to any Lender for any
statement, warranty or representation made in any of the Loan Documents or in
any notice, certificate, report, request or other statement (written or oral)
given or made in connection with any of the Loan Documents;

                            (d)   Except to the extent expressly set forth in
the Loan Documents, shall have no duty to ask or inquire as to the performance
or observance by Borrower or any other Obligor of any of the terms, conditions
or covenants of any of the Loan Documents or to inspect any Collateral or any
Property, books or records of Borrower or any other Obligor;

                            (e)   Will not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, effectiveness,
sufficiency or value of any Loan Document, any other instrument or writing
furnished pursuant thereto or in connection therewith, or any Collateral;

                            (f)   Will not incur any liability by acting or not
acting in reliance upon any Loan Document, notice, consent, certificate,
statement, request or other instrument or writing believed in good faith by it
to be genuine and signed or sent by the proper party or parties; and

                            (g)   Will not incur any liability for any
arithmetical error in computing any amount paid or payable by Borrower or any
other Obligor or paid or payable to or received or receivable from any Lender
under any Loan Document, including principal, interest, commitment fees,
Advances and other amounts; provided that, promptly upon discovery of such an
error in computation, the Administrative Agent, the Lenders and (to the extent
applicable) Borrower and/or any other applicable Obligor shall make such
adjustments as are necessary to correct such error and to restore the parties to
the position that they would have occupied had the error not occurred.

-78-

        10.7   Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share of all of the then applicable Commitments (if any of the
Commitments are then in effect) and/or in accordance with its proportion of the
aggregate Indebtedness then evidenced by the Notes (if all of the Commitments
have then been terminated), indemnify and hold the Administrative Agent and its
directors, officers, agents, employees and attorneys harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including reasonable attorneys’ fees and disbursements and allocated costs of
attorneys employed by the Administrative Agent) that may be imposed on, incurred
by or asserted against it or them in any way relating to or arising out of the
Loan Documents (other than losses incurred by reason of the failure of Borrower
to pay the Indebtedness represented by the Notes) or any action taken or not
taken by it as Administrative Agent thereunder, except such as result from its
own gross negligence or willful misconduct. Without limitation on the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for that
Lender’s Pro Rata Share of any out-of-pocket cost or expense incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
delivery, amendment, waiver, restructuring, reorganization (including a
bankruptcy reorganization), enforcement or attempted enforcement of the Loan
Documents, to the extent that Borrower or any other Party are required by
Section 11.3 to pay that cost or expense but fails to do so upon demand. Nothing
in this Section 10.7 shall entitle the Administrative Agent or any indemnitee
referred to above to recover any amount from the Lenders if and to the extent
that such amount has theretofore been recovered from Borrower or any of the
other Obligors. To the extent that the Administrative Agent or any indemnitee
referred to above is later reimbursed such amount by Borrower or any of the
other Obligors, it shall return the amounts paid to it by the Lenders in respect
of such amount.


        10.8   Successor Administrative Agent. The Administrative Agent may, and
at the request of the Requisite Lenders shall, resign as Administrative Agent
upon reasonable notice to the Lenders and Borrower effective upon acceptance of
appointment by a successor Administrative Agent. If the Administrative Agent
shall resign as Administrative Agent under this Agreement, the Requisite Lenders
shall appoint from among the Lenders a successor Administrative Agent for the
Lenders, which successor Administrative Agent shall be approved by Borrower (and
such approval shall not be unreasonably withheld or delayed). If no successor
Administrative Agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and Borrower, a successor Administrative Agent from
among the Lenders. Upon the acceptance of its appointment as successor
Administrative Agent hereunder, such successor Administrative Agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
Administrative Agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 10, and Sections 11.3 and 11.11, shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. Notwithstanding the foregoing, if no
successor Administrative Agent has accepted appointment as Administrative Agent
by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Requisite Lenders appoint a successor Administrative Agent as provided for
above.


-79-

        10.9   No Obligations of Borrower. Nothing contained in this Article 10
shall be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by the Administrative Agent of its obligations to the
Lenders under any provision of this Agreement, and Borrower shall have no
liability to the Administrative Agent or any of the Lenders in respect of any
failure by the Administrative Agent or any Lender to perform any of its
obligations to the Administrative Agent or the Lenders under this Agreement.
Without limiting the generality of the foregoing, where any provision of this
Agreement relating to the payment of any amounts due and owing under the Loan
Documents provides that such payments shall be made by Borrower to the
Administrative Agent for the account of the Lenders, Borrower’s obligations to
the Lenders in respect of such payments shall be deemed to be satisfied upon the
making of such payments to the Administrative Agent in the manner provided by
this Agreement. In addition, Borrower may rely on a written statement by the
Administrative Agent to the effect that it has obtained the written consent of
the Requisite Lenders or all of the Lenders, as applicable under Section 11.2,
in connection with a waiver, amendment, consent, approval or other action by the
Lenders hereunder, and shall have no obligation to verify or confirm the same.


-80-

Article 11. MISCELLANEOUS


        11.1    Cumulative Remedies; No Waiver. The rights, powers, privileges
and remedies of the Administrative Agent and the Lenders provided herein or in
any Note or other Loan Document are cumulative and not exclusive of any right,
power, privilege or remedy provided by Law or equity. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power,
privilege or remedy may be, or may be deemed to be, a waiver thereof; nor may
any single or partial exercise of any right, power, privilege or remedy preclude
any other or further exercise of the same or any other right, power, privilege
or remedy. The terms and conditions of Article 8 hereof are inserted for the
sole benefit of the Administrative Agent and the Lenders; the same may be waived
in whole or in part, with or without terms or conditions, in respect of any
Borrowing without prejudicing the Administrative Agent’s or the Lenders’ rights
to assert them in whole or in part in respect of any other Borrowing.


        11.2   Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Borrower or any other Party therefrom, may in any event be
effective unless in writing signed by the Administrative Agent with the written
approval of the Requisite Lenders (and, in the case of any amendment,
modification or supplement of or to any Loan Document to which Borrower is a
Party, signed by Borrower, and, in the case of any amendment, modification or
supplement to Article 10, signed by the Administrative Agent), and then only in
the specific instance and for the specific purpose given; and, without the
approval in writing of all the Lenders, no amendment, modification, supplement,
termination, waiver or consent may be effective:


                            (a)   To amend or modify the principal of, or the
amount of principal, principal prepayments or the rate of interest payable on,
any Note, or the amount of the Facilities or the Pro Rata Share of any Facility
of any Lender or the amount of any commitment fee payable to any Lender, or any
other fee or amount payable to any Lender (in its capacity as a Lender) under
the Loan Documents or to waive an Event of Default consisting of the failure of
Borrower to pay when due principal, interest or any fee;

                            (b)    To postpone any date fixed for any payment of
principal of, prepayment of principal of or any installment of interest on, any
Note or any installment of any fee, or to extend the term of the Facilities;

                            (c)    To amend the provisions of the definition of
"Requisite Lenders", "Amortization Date", "Term Amortization Amount", "Revolving
Facility Maturity Date", or "Term Maturity Date";

                            (d)   To release any Guarantor from its Guaranty or
to release any Collateral from the Lien of the Collateral Documents with a book
value (as determined in accordance with GAAP) in excess of $200,000 except if
such release of Collateral occurs in connection with a Disposition of assets
permitted under Section 6.4 or other action permitted under the Loan Documents,
in which case such release shall not require the consent of any of the Lenders;
or

-81-

                            (e)    To amend or waive Article 8 or this Section
11.2; or

                            (f)    To amend any provision of this Agreement that
expressly requires the consent or approval of all the Lenders.

  Any amendment, modification, supplement, termination, waiver or consent
pursuant to this Section 11.2 shall apply equally to, and shall be binding upon,
all the Lenders and the Administrative Agent.


        11.3    Costs, Expenses and Taxes. Borrower shall pay within five (5)
Banking Days after demand, accompanied by an invoice therefor, the reasonable
costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, syndication, execution and delivery of the Loan
Documents and any amendment thereto or waiver thereof. Borrower shall also pay
on demand, accompanied by an invoice therefor, the reasonable costs and expenses
of the Administrative Agent and the Lenders in connection with the refinancing,
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement of the Loan Documents, and any matter
related thereto. The foregoing costs and expenses shall include filing fees,
recording fees, title insurance fees, appraisal fees, search fees, and other
out-of-pocket expenses and the reasonable fees and out-of-pocket expenses of any
legal counsel (including reasonably allocated costs of legal counsel employed by
the Administrative Agent or any Lender), independent public accountants and
other outside experts retained by the Administrative Agent or any Lender,
whether or not such costs and expenses are incurred or suffered by the
Administrative Agent or any Lender in connection with or during the course of
any bankruptcy or insolvency proceedings of any Borrower, any other Obligor or
any Subsidiary thereof. Borrower shall pay any and all documentary and other
taxes, excluding (i) taxes imposed on or measured in whole or in part by a
Lender’s overall net income imposed on it by (A) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or Eurodollar Lending Office or (B) any jurisdiction (or political subdivision
thereof) in which it is “doing business”, and all costs, expenses, fees and
charges payable or determined to be payable in connection with the filing or
recording of this Agreement, any other Loan Document or any other instrument or
writing to be delivered hereunder or thereunder, or in connection with any
transaction pursuant hereto or thereto, and shall reimburse, hold harmless and
indemnify on the terms set forth in Section 11.11 the Administrative Agent and
the Lenders from and against any and all loss, liability or legal or other
expense with respect to or resulting from any delay in paying or failure to pay
any such tax, cost, expense, fee or charge or that any of them may suffer or
incur by reason of the failure of any Obligor (or any Subsidiary thereof) to
perform any of its Obligations. Any amount payable to the Administrative Agent
or any Lender under this Section 11.3 shall bear interest from the fifth Banking
Day following the date of demand for payment at the Default Rate.


-82-

        11.4    Nature of Lenders’ Obligations. The obligations of the Lenders
hereunder are several and not joint or joint and several. Nothing contained in
this Agreement or any other Loan Document and no action taken by the
Administrative Agent or the Lenders or any of them pursuant hereto or thereto
may, or may be deemed to, make the Lenders a partnership, an association, a
joint venture or other entity, either among themselves or with Borrower, any
other Obligor or any Affiliate of any Obligor. A default by any Lender will not
increase the Commitment of any other Lender or the Pro Rata Share of the
Facilities attributable to any other Lender. Any Lender not in default may, if
it desires, assume (in such proportion as the nondefaulting Lenders agree) the
obligations of any Lender in default, but no Lender is obligated to do so.


        11.5   Survival of Representations and Warranties. All representations
and warranties contained herein or in any other Loan Document, or in any
certificate or other writing delivered by or on behalf of any one or more of the
Parties to any Loan Document, will survive the making of the Advances hereunder
and the execution and delivery of the Notes, and have been or will be relied
upon by the Administrative Agent and Lenders, notwithstanding any investigation
made by the Administrative Agent or any Lender or on their behalf.


        11.6   Notices. Except as otherwise expressly provided in the Loan
Documents, all notices, requests, demands, directions and other communications
provided for hereunder or under any other Loan Document must be in writing and
must be mailed, telegraphed, telecopied, dispatched by commercial courier or
delivered to the appropriate party at the address set forth on the signature
pages of this Agreement or other applicable Loan Document or, as to any party to
any Loan Document, at any other address as may be designated by it in a written
notice sent to all other parties to such Loan Document in accordance with this
Section. Except as otherwise expressly provided in any Loan Document, if any
notice, request, demand, direction or other communication required or permitted
by any Loan Document is given by mail it will be effective on the earlier of
receipt or the fourth Banking Day after deposit in the United States mail with
first class or airmail postage prepaid; if given by telegraph or cable, when
delivered to the telegraph company with charges prepaid; if given by telecopier,
when sent; if dispatched by commercial courier, on the scheduled delivery date;
or if given by personal delivery, when delivered.


        11.7   Execution of Loan Documents. Unless the Administrative Agent
otherwise specifies with respect to any Loan Document, (a) this Agreement and
any other Loan Document may be executed in any number of counterparts and any
party hereto or thereto may execute any counterpart, each of which when executed
and delivered will be deemed to be an original and all of which counterparts of
this Agreement or any other Loan Document, as the case may be, when taken
together will be deemed to be but one and the same instrument and (b) execution
of any such counterpart may be evidenced by a telecopier transmission of the
signature of such party. The execution of this Agreement or any other Loan
Document by any party hereto or thereto will not become effective until
counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.


-83-

        11.8   Binding Effect; Assignment.


                            (a)   This Agreement and the other Loan Documents to
which Borrower is a Party will be binding upon and inure to the benefit of
Borrower, the Administrative Agent, each of the Lenders, and their respective
successors and assigns, except that Borrower may not assign its rights hereunder
or thereunder or any interest herein or therein without the prior written
consent of all the Lenders. Each Lender represents that it is not acquiring its
Note with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended (subject to any requirement that disposition
of such Note must be within the control of such Lender). Any Lender may at any
time pledge its Note or any other instrument evidencing its rights as a Lender
under this Agreement to a Federal Reserve Bank, but no such pledge shall release
that Lender from its obligations hereunder or grant to such Federal Reserve Bank
the rights of a Lender hereunder absent foreclosure of such pledge.

                            (b)   From time to time following the Closing Date,
each Lender may assign to one or more Eligible Assignees all or any portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Commitment, the Advances owing to it and the Note or Notes held by
it); provided that, subject to subsection (f) below, (i) such Eligible Assignee,
if not then a Lender or an Affiliate of the assigning Lender, shall be approved
by the Administrative Agent and Borrower (neither of which approvals shall be
unreasonably withheld or delayed), (ii) such assignment shall be evidenced by an
Assignment and Acceptance, a copy of which shall be furnished to the
Administrative Agent as hereinbelow provided, (iii) except in the case of an
assignment to an Affiliate of the assigning Lender, to another Lender or of the
entire remaining rights and obligations of the assigning Lender under this
Agreement, the assignment shall not assign a portion of such assigning Lender’s
Commitments and/or Advances owing to such assigning Lender that is equivalent to
less than $3,000,000, and (iv) the effective date of any such assignment shall
be as specified in the Assignment and Acceptance, but not earlier than the date
which is five (5) Banking Days after the date the Administrative Agent has
received the Assignment and Acceptance. Upon the effective date of such
Assignment and Acceptance, the Eligible Assignee named therein shall be a Lender
for all purposes of this Agreement, with the Commitments and/or Advances therein
set forth and, to the extent of such Commitments and/or Advances, the assigning
Lender shall be released from its further obligations under this Agreement.
Borrower agrees that it shall execute and deliver (against delivery by the
assigning Lender to Borrower of such Lender’s Notes) to such assignee Lender,
Notes evidencing that assignee Lender’s Commitments and/or Advances, and to the
assigning Lender, Notes evidencing the remaining balance of the Commitments
and/or Advances retained by the assigning Lender.

                            (c)   By executing and delivering an Assignment and
Acceptance, the Eligible Assignee thereunder acknowledges and agrees that:
(i) other than the representation and warranty that it is the legal and
beneficial owner of the rights and obligations hereunder being assigned thereby
free and clear of any adverse claim, the assigning Lender has made no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness or
sufficiency of this Agreement or any other Loan Document; (ii) the assigning
Lender has made no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance by Borrower of
the Obligations; (iii) it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 7.1
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) it will, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) it appoints
and authorizes the Administrative Agent to take such action and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by this
Agreement; and (vi) it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

-84-

                            (d)   The Administrative Agent shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it and a register (the “Register”) of the names and address of each of the
Lenders and the Pro Rata Share of the Commitments held by each Lender, giving
effect to each Assignment and Acceptance. The Register shall be available during
normal business hours for inspection by Borrower or any Lender upon reasonable
prior notice to the Administrative Agent. After receipt of a completed
Assignment and Acceptance executed by any Lender and an Eligible Assignee, and
receipt of an assignment fee of $3,500 from such Lender or Eligible Assignee,
the Administrative Agent shall, promptly following the effective date thereof,
provide to Borrower and the Lenders a revised Schedule 1.1 giving effect
thereto. Borrower, the Administrative Agent and the Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
Pro Rata Shares of the Facilities listed therein for all purposes hereof, and no
assignment or transfer of any Lender’s rights and obligations hereunder shall be
effective, in each case unless and until an Assignment and Acceptance effecting
the assignment or transfer thereof shall have been accepted by the
Administrative Agent and recorded in the Register as provided above. Prior to
such recordation, all amounts owed with respect to the applicable Pro Rata
Shares of the Facilities shall be owed to the Lender listed in the Register as
the owner thereof, and any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is listed
in the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Pro Rata Shares of any of
the Facilities.

                            (e)   Each Lender may from time to time grant
participations to one or more banks or other financial institutions in or to all
or a portion of its rights and/or obligations under this Agreement; provided,
however, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks or
other financial institutions shall not be a Lender hereunder for any purpose
except, if the participation agreement so provides, for the purposes of
Sections 3.5, 3.6 and 11.11 but only to the extent that the cost of such
benefits to Borrower does not exceed the cost which Borrower would have incurred
in respect of the Lender granting such participation absent the participation,
(iv) Borrower, the Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, (v) the participation interest
shall be expressed as a percentage of the granting Lender’s Pro Rata Share of
each applicable Facility as it then exists and shall not restrict an increase in
the Facilities (or the aggregate Commitments pertaining thereto), or in the
granting Lender’s rights and obligations hereunder, so long as the amount of the
participation interest is not affected thereby and (vi) the consent of the
holder of such participation interest shall not be required for amendments or
waivers of provisions of the Loan Documents other than those which (A) extend
any Amortization Date, any applicable Maturity Date or any other date upon which
any payment of money is due to the Lenders, (B) reduce the rate of interest on
the Notes, any fee or any other monetary amount payable to the Lenders,
(C) reduce the amount of any installment of principal due under the Notes, or
(D) release any Guarantor from its Guaranty.

-85-

                            (f)   Borrower agrees that upon the occurrence and
during the continuance of any Event of Default, each Lender shall be entitled to
assign its rights hereunder and under the Loan Documents, or grant participation
interests in its rights under this Agreement and the Loan Documents, to any
Person, in whole or in any part thereof, notwithstanding any provisions
contained herein (including those set forth in subsection (b) above) or in any
other Loan Document to the contrary, except that, other than (i) assignments by
a Lender to an Affiliate of such Lender or to another Lender or (ii) pledges
described in the last sentence of subsection (a) above, no assignment shall be
made without the approval of the Administrative Agent.

        11.9   Right of Setoff. If an Event of Default has occurred and is
continuing, the Administrative Agent or any Lender (but in each case only with
the consent of the Requisite Lenders) may exercise its rights under Article 9 of
the UCC and other applicable Laws and, to the extent permitted by applicable
Laws, apply any funds in any deposit account maintained with it by Borrower
and/or any Property of Borrower in its possession against the Obligations.


        11.10   Sharing of Setoffs. Each Lender severally agrees that if it,
through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower, or otherwise, receives payment of the Obligations held by it
that is ratably more than any other Lender, through any means, receives in
payment of the Obligations held by that Lender, then, subject to applicable
Laws: (a) the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from each of the other Lenders a
participation in the Obligations held by the other Lenders and shall pay to the
other Lenders a purchase price in an amount so that the share of the Obligations
held by each Lender after the exercise of the right of setoff, banker’s lien or
counterclaim or receipt of payment shall be in the same proportion that existed
prior to the exercise of the right of setoff, banker’s lien or counterclaim or
receipt of payment; and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Lenders share any payment obtained in respect of the Obligations
ratably in accordance with each Lender’s share of the Obligations immediately
prior to, and without taking into account, the payment; provided that, if all or
any portion of a disproportionate payment obtained as a result of the exercise
of the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Lender by Borrower or any Person claiming through
or succeeding to the rights of Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest. Each Lender that purchases a participation
in the Obligations pursuant to this Section 11.10 shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
an Obligation so purchased pursuant to this Section 11.10 may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.


-86-

        11.11    Indemnity by Borrower. Borrower agrees to indemnify, save and
hold harmless the Administrative Agent and each Lender and their respective
directors, officers, agents, attorneys and employees (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action (except a claim, demand, action, or cause of action for any
amount excluded from the definition of “Taxes” in Section 3.10(e)) if the claim,
demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of Borrower, any other Obligor, any
Affiliate of any Obligor or any partner, officer, director, stockholder, or
other equity interest holder of any Obligor relating to any of the Facilities,
the use or contemplated use of proceeds of any Borrowing, or the relationship of
Borrower and the Lenders under this Agreement; (b) any administrative or
investigative proceeding by any Governmental Agency arising out of or related to
a claim, demand, action or cause of action described in clause (a) above; and
(c) any and all liabilities, losses, reasonable costs or expenses (including
reasonable attorneys’ fees and the reasonably allocated costs of attorneys
employed by any Indemnitee and disbursements of such attorneys and other
professional services) that any Indemnitee suffers or incurs as a result of the
assertion of any foregoing claim, demand, action or cause of action; provided
that no Indemnitee shall be entitled to indemnification for any liability, loss,
cost or expense caused by its own gross negligence or willful misconduct or for
any liability, loss, cost or expense asserted against it by another Indemnitee.
If any claim, demand, action or cause of action is asserted against any
Indemnitee, such Indemnitee shall promptly notify Borrower, but the failure to
so promptly notify Borrower shall not affect Borrower’s obligations under this
Section unless such failure materially prejudices Borrower’s right to
participate in the contest of such claim, demand, action or cause of action, as
hereinafter provided. Such Indemnitee may (and shall, if requested by Borrower
in writing) contest the validity, applicability and amount of such claim,
demand, action or cause of action and shall permit Borrower to participate in
such contest. Any Indemnitee that proposes to settle or compromise any claim or
proceeding for which Borrower may be liable for payment of indemnity hereunder
shall give Borrower written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain Borrower’s prior consent (which shall not be
unreasonably withheld or delayed). In connection with any claim, demand, action
or cause of action covered by this Section 11.11 against more than one
Indemnitee, all such Indemnitees shall be represented by the same legal counsel
(which may be a law firm engaged by the Indemnitees or attorneys employed by an
Indemnitee or a combination of the foregoing) selected by the Indemnitees,
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each affected Indemnitee shall be entitled to separate representation by legal
counsel selected by that Indemnitee, with all such legal counsel using
reasonable efforts to avoid unnecessary duplication of effort by counsel for all
Indemnitees; and further provided that the Administrative Agent (as an
Indemnitee) shall at all times be entitled to representation by separate legal
counsel (which may be a law firm or attorneys employed by the Administrative
Agent or a combination of the foregoing). Any obligation or liability of
Borrower to any Indemnitee under this Section 11.11 shall survive the expiration
or termination of this Agreement and the repayment of all Borrowings and the
payment and performance of all other Obligations owed to the Lenders.


-87-

        11.12   Nonliability of the Lenders. Borrower acknowledges and agrees
that:


                            (a)   Any inspections of any Property of Borrower or
any other Obligor made by or through the Administrative Agent or the Lenders are
for purposes of administration of the Facilities only and Borrower is not
entitled to rely upon the same (whether or not such inspections are at the
expense of Borrower);

                            (b)   By accepting or approving anything required to
be observed, performed, fulfilled or given to the Administrative Agent or the
Lenders pursuant to the Loan Documents, neither the Administrative Agent nor the
Lenders shall be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof, and such acceptance or approval thereof shall not
constitute a warranty or representation to anyone with respect thereto by the
Administrative Agent or the Lenders;

                            (c)   The relationship between Borrower and the
Administrative Agent and the Lenders is, and shall at all times remain, solely
that of borrower and lenders; neither the Administrative Agent nor the Lenders
shall under any circumstance be construed to be partners or joint venturers of
Borrower, any other Obligor or any of their respective Affiliates; neither the
Administrative Agent nor the Lenders shall under any circumstance be deemed to
be in a relationship of confidence or trust or a fiduciary relationship with
Borrower, any other Obligor or any of their respective Affiliates, or to owe any
fiduciary duty to Borrower, any other Obligor or any of their respective
Affiliates; neither the Administrative Agent nor the Lenders undertake or assume
any responsibility or duty to Borrower, any other Obligor or any of their
respective Affiliates to select, review, inspect, supervise, pass judgment upon
or inform Borrower, any other Obligor or any of their respective Affiliates of
any matter in connection with their Property or the operations of Borrower, any
other Obligor or any of their respective Affiliates; Borrower, the other
Obligors and their respective Affiliates shall rely entirely upon their own
judgment with respect to such matters; and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by the
Administrative Agent or the Lenders in connection with such matters is solely
for the protection of the Administrative Agent and the Lenders and neither
Borrower nor any other Person is entitled to rely thereon; and

-88-

                            (d)   The Administrative Agent and the Lenders shall
not be responsible or liable to any Person for any loss, damage, liability or
claim of any kind relating to injury or death to Persons or damage to Property
caused by the actions, inaction or negligence of Borrower, any other Obligor
and/or any of their respective Affiliates and Borrower hereby indemnifies and
holds the Administrative Agent and the Lenders harmless on the terms set forth
in Section 11.11 from any such loss, damage, liability or claim.

        11.13   No Third Parties Benefited. This Agreement is made for the
purpose of defining and setting forth certain obligations, rights and duties of
Borrower, the Administrative Agent and the Lenders in connection with the
Facilities, and is made for the sole benefit of Borrower, the Administrative
Agent and the Lenders, and the Administrative Agent’s and the Lenders’
successors and assigns. Except as provided in Sections 11.8 and 11.11, no other
Person shall have any rights of any nature hereunder or by reason hereof.


        11.14   Confidentiality. Each Lender agrees to hold any confidential
information that it may receive from Borrower pursuant to this Agreement in
confidence, except for disclosure: (a) to other Lenders or Affiliates of a
Lender; (b) to legal counsel and accountants for Borrower, any other Obligor or
any Lender; (c) to other professional advisors to Borrower or any other Obligor
or any Lender, provided that the recipient has accepted such information subject
to a confidentiality agreement substantially similar to this Section 11.14;
(d) to regulatory officials having jurisdiction over that Lender; (e) as
required by Law or legal process, provided that each Lender agrees to notify
Borrower of any such disclosures unless prohibited by applicable Laws, or in
connection with any legal proceeding to which that Lender and Borrower or any
other Obligor are adverse parties; and (f) to another financial institution in
connection with a disposition or proposed disposition to that financial
institution of all or part of that Lender’s interests hereunder or a
participation interest in its Note(s), provided that the recipient has accepted
such information subject to a confidentiality agreement substantially similar to
this Section 11.14. For purposes of the foregoing, “confidential information”
shall mean any information respecting Borrower or any other Obligor reasonably
considered by Borrower to be confidential, other than (i) information previously
filed with any Governmental Agency and available to the public, (ii) information
previously published in any public medium from a source other than, directly or
indirectly, that Lender, and (iii) information previously disclosed by Borrower
or such other Obligor to any Person not associated with Borrower or such other
Obligor which does not owe a professional duty of confidentiality to Borrower or
such other Obligor or which has not executed an appropriate confidentiality
agreement with Borrower or such other Obligor. Nothing in this Section shall be
construed to create or give rise to any fiduciary duty on the part of the
Administrative Agent or the Lenders to Borrower or any other Obligor.


-89-

        11.15   Further Assurances. Borrower shall, at its expense and without
expense to the Lenders or the Administrative Agent, do, execute and deliver such
further acts and documents as the Requisite Lenders or the Administrative Agent
from time to time reasonably require for the assuring and confirming unto the
Lenders or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.


        11.16   Integration. This Agreement, together with the other Loan
Documents and the letter agreement referred to in Section 3.3, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control and govern; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.


        11.17   Governing Law. EXCEPT TO THE EXTENT OTHERWISE PROVIDED THEREIN,
EACH LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN CALIFORNIA. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN A
STATE OR FEDERAL COURT LOCATED IN THE STATE OF CALIFORNIA, OR, AT THE SOLE
OPTION OF THE ADMINISTRATIVE AGENT OR ANY LENDER, IN ANY OTHER COURT IN WHICH
THE ADMINISTRATIVE AGENT AND/OR ANY LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. THE PARTIES EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN ANY SUCH COURT, AND THE
PARTIES HEREBY WAIVE ANY OBJECTION THEY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION AND HEREBY CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY ANY SUCH COURT. FURTHERMORE, THE PARTIES
HEREBY WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT THEY MAY
HAVE TO ASSERT THE DOCTRINE OF “FORUM NON CONVENIENS” OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.17.


        11.18   Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable or invalid as to any party or in
any jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.


-90-

        11.19   Headings. Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.


        11.20   Time of the Essence. Time is of the essence of the Loan
Documents.


        11.21   [Intentionally Omitted].


        11.22   Hazardous Material Indemnity. Borrower hereby agrees to
indemnify, hold harmless and defend (by counsel reasonably satisfactory to the
Administrative Agent) the Administrative Agent and each of the Lenders and their
respective directors, officers, employees, agents, successors and assigns from
and against any and all claims, losses, damages, liabilities, fines, penalties,
charges, administrative and judicial proceedings and orders, judgments, remedial
action requirements, enforcement actions of any kind, and all reasonable costs
and expenses incurred in connection therewith (including but not limited to
reasonable attorneys’ fees and the reasonably allocated costs of attorneys
employed by the Administrative Agent or any Lender, and expenses to the extent
that the defense of any such action has not been assumed by Borrower), arising
directly or indirectly out of (a) the presence on, in, under or about any Real
Property of any Hazardous Materials, or any releases or discharges of any
Hazardous Materials on, under or from any Real Property and (b) any activity
carried on or undertaken on or off any Real Property by Borrower, any other
Obligor or any of their predecessors in title, whether prior to or during the
term of this Agreement, and whether by Borrower, any other Obligor or any
predecessor in title or any employees, agents, contractors or subcontractors of
Borrower, any other Obligor or any predecessor in title, or any third persons at
any time occupying or present on any Real Property, in connection with the
handling, treatment, removal, storage, decontamination, clean-up, transport or
disposal of any Hazardous Materials at any time located or present on, in, under
or about any Real Property. The foregoing indemnity shall further apply to any
residual contamination on, in, under or about any Real Property, or affecting
any natural resources, and to any contamination of any Property or natural
resources arising in connection with the generation, use, handling, storage,
transport or disposal of any such Hazardous Materials, and irrespective of
whether any of such activities were or will be undertaken in accordance with
applicable Laws, but the foregoing indemnity shall not apply to Hazardous
Materials on, in, under or about any Real Property, the presence of which is
caused by the Administrative Agent or the Lenders. Borrower hereby acknowledges
and agrees that, notwithstanding any other provision of this Agreement or any of
the other Loan Documents to the contrary, the obligations of Borrower under this
Section shall be unlimited obligations of Borrower and shall not be secured by
any Lien on any Real Property. Any obligation or liability of Borrower to any
Indemnitee under this Section 11.22 shall survive the expiration or termination
of this Agreement and the repayment of all Advances and the payment and
performance of all other Obligations owed to the Lenders.


        11.23   Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


-91-

        11.24   Purported Oral Amendments. BORROWER EXPRESSLY ACKNOWLEDGES THAT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR
THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN
WRITING THAT COMPLIES WITH SECTION 11.2. BORROWER AGREES THAT IT WILL NOT RELY
ON ANY COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS
BY ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY LENDER THAT DOES NOT
COMPLY WITH SECTION 11.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR
SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


-92-

                            IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be duly executed as of the date first above written.

  NEW HORIZONS WORLDWIDE, INC.,
a Delaware corporation

  By:

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------


[Printed Name and Title]


  Address for Borrower:       New Horizons Worldwide, Inc.   1900 S. State
College Blvd.   Suite 200   Anaheim, California 92806   Attn: Robert S.
McMillan, Vice President   and Chief Financial Officer       Telecopier: (714)
938-6004   Telephone: (714) 940-8001       With a copy to:       Calfee, Halter
& Griswold LLP   1400 McDonald Investment Center
800 Superior Avenue
Cleveland, Ohio 44114
Attn: Thomas A. Cicarella, Esq.

Telecopier: (216) 241-0816
Telephone: (216) 622-8378


S-1

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

  By:

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------


[Printed Name and Title]


  Address for notices to Administrative Agent for borrowings and payments:

Wells Fargo Bank, National Association
2030 Main Street, Suite 900
Irvine, California 92614
Attn: New Horizons Account Officer

Telecopier: (949) 261-1830
Telephone: (949) 251-4155

With a copy to:

Wells Fargo Bank, National Association
201 Third Street, 8th Floor
San Francisco, California 94103
Attn: New Horizons Agency Officer

Telecopier: (415) 546-6353
Telephone: (415) 477-5339


S-2

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

  By:

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------


[Printed Name and Title]

  Address:

Wells Fargo Bank, National Association
2030 Main Street, Suite 900
Irvine, California 92614
Attn: New Horizons Account Officer

Telecopier: (949) 261-1830
Telephone: (949) 251-4155


S-3

SCHEDULE 1.1 LENDER COMMITMENTS AND PRO RATA SHARES



BANK                     LINE OF CREDIT          %                 TERM LOAN              %               TOTAL                   %


--------------------------------------------------------------------------------
WELLS FARGO              $1,500,000.00           100.0000%         $10,639,021.00         100.0000%       $12,139,021.00          100.0000%




TOTAL                    $1,500,000.00           100.0000%         $10,639,021.00         100.0000%       $12,139,021.00          100.0000%









-i-





                                                 TABLE OF CONTENTS

                                                                                                               Page
                                                                                                               ----


Article 1. DEFINITIONS AND ACCOUNTING TERMS...................................................................1
    1.1       Defined Terms...................................................................................1
    1.2       Use of Defined Terms...........................................................................27
    1.3       Accounting Terms; Covenant Calculations........................................................27
    1.4       Rounding.......................................................................................27
    1.5       Exhibits and Schedules.........................................................................27
    1.6       References to "Borrower and its Subsidiaries"..................................................28
    1.7       Miscellaneous Terms............................................................................28

Article 2. ADVANCES AND LETTERS OF CREDIT....................................................................29
    2.1       Advances-General...............................................................................29
    2.2       Base Rate Advances.............................................................................30
    2.3       Eurodollar Rate Advances.......................................................................31
    2.4       Conversion and Continuation of Advances........................................................31
       (a)    Optional Conversion............................................................................31
       (b)    Certain Mandatory Conversions..................................................................32
       (c)    Continuations..................................................................................32
    2.5       Letters of Credit..............................................................................33
    2.6       Termination or Reduction of the Commitments....................................................36
       (a)    Optional.......................................................................................36
       (b)    Mandatory......................................................................................36
       (c)    Reduction Pro Rata; No Reinstatements..........................................................36
    2.7       Administrative Agent's Right to Assume Funds Available for Advances............................37
    2.8       Collateral.....................................................................................37

Article 3. PAYMENTS AND FEES.................................................................................38
    3.1       Principal and Interest.........................................................................38
    3.2       Unused Revolving Facility Commitment Fee.......................................................39
    3.3       Closing Fee....................................................................................39
    3.4       Letter of Credit Fees..........................................................................40
    3.5       Increased Commitment Costs.....................................................................40
    3.6       Eurodollar Costs and Related Matters...........................................................41
    3.7       Late Payments and Default Rate.................................................................44
    3.8       Computation of Interest and Fees...............................................................45
    3.9       Non-Banking Days...............................................................................45
    3.10      Manner and Treatment of Payments...............................................................45
    3.11      Funding Sources................................................................................46
    3.12      Failure to Charge Not Subsequent Waiver........................................................46
    3.13      Administrative Agent's Right to Assume Payments Will be Made...................................46
    3.14      Fee Determination Detail.......................................................................47
    3.15      Survivability..................................................................................47


-i-


Article 4. REPRESENTATIONS AND WARRANTIES....................................................................48
    4.1       Existence and Qualification; Power; Compliance With Laws.......................................48
    4.2       Authority; Compliance With Other Agreements and Instruments and Government Regulations.........48
    4.3       No Governmental Approvals Required.............................................................49
    4.4       Subsidiaries...................................................................................49
    4.5       Financial Statements...........................................................................50
    4.6       No Other Liabilities; No Material Adverse Changes..............................................50
    4.7       Title to and Location of Property..............................................................50
    4.8       Intangible Assets..............................................................................50
    4.9       Public Utility Holding Company Act.............................................................51
    4.10      Litigation.....................................................................................51
    4.11      Binding Obligations............................................................................51
    4.12      No Default.....................................................................................51
    4.13      ERISA..........................................................................................51
    4.14      Regulation U; Investment Company Act...........................................................52
    4.15      Disclosure.....................................................................................52
    4.16      Tax Liability..................................................................................52
    4.17      Projections....................................................................................53
    4.18      Hazardous Materials............................................................................53
    4.19      Security Interests.............................................................................53
    4.20      Employee Matters...............................................................................53
    4.21      Fiscal Year....................................................................................54
    4.22      Solvency.......................................................................................54

Article 5. AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS).........................55
    5.1       Payment of Taxes and Other Potential Liens.....................................................55
    5.2       Preservation of Existence......................................................................55
    5.3       Maintenance of Properties......................................................................55
    5.4       Maintenance of Insurance.......................................................................55
    5.5       Compliance With Laws...........................................................................56
    5.6       Inspection Rights..............................................................................56
    5.7       Keeping of Records and Books of Account........................................................57
    5.8       Compliance With Agreements.....................................................................57
    5.9       Use of Proceeds................................................................................57
    5.10      Hazardous Materials Laws.......................................................................57
    5.11      Future Subsidiaries; Additional Security Documentation.........................................58
    5.12      Intercompany Notes.............................................................................58


-ii-


Article 6. NEGATIVE COVENANTS................................................................................59
    6.1       Prepayment of Indebtedness.....................................................................59
    6.2       Prepayment of Subordinated Obligations.........................................................59
    6.3       Merger, Consolidation..........................................................................59
    6.4       Dispositions...................................................................................59
    6.5       Other Indebtedness.............................................................................60
    6.6       Guaranties.....................................................................................60
    6.7       Loans, Advances, Investments, Acquisitions.....................................................60
    6.8       Distributions..................................................................................60
    6.9       Pledge of Assets...............................................................................60
    6.10      Hostile Tender Offers..........................................................................61
    6.11      ERISA..........................................................................................61
    6.12      Change in Nature of Business...................................................................61
    6.13      Transactions with Affiliates...................................................................61
    6.14      Funded Debt Ratio..............................................................................61
    6.15      Debt Service Coverage Ratio....................................................................62
    6.16      Minimum Quarterly Adjusted EBITDA..............................................................62
    6.17      Minimum Cash...................................................................................62
    6.18      Capital Expenditures...........................................................................62
    6.19      Amendments.....................................................................................63
    6.20      Change in Location of Chief Executive Offices, Jurisdiction of Organization  and Assets........63
    6.21      Use of Lender's Name...........................................................................63
    6.22      Change of Fiscal Periods.......................................................................63
    6.23      Certain Other Restricted Payments..............................................................63

Article 7. INFORMATION AND REPORTING REQUIREMENTS............................................................64
    7.1       Financial and Business Information.............................................................64
    7.2       Compliance Certificates........................................................................66

Article 8. CONDITIONS........................................................................................67
    8.1       Initial Advances...............................................................................67
    8.2       Any Advance....................................................................................69

Article 9. EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT..............................................71
    9.1       Events of Default..............................................................................71
    9.2       Remedies Upon Event of Default.................................................................73


-iii-


Article 10. THE ADMINISTRATIVE AGENT.........................................................................76
    10.1      Appointment and Authorization..................................................................76
    10.2      Administrative Agent and Affiliates............................................................76
    10.3      Proportionate Interest in any Collateral.......................................................76
    10.4      Lenders' Credit Decisions......................................................................76
    10.5      Action by Administrative Agent.................................................................77
    10.6      Liability of Administrative Agent..............................................................78
    10.7      Indemnification................................................................................79
    10.8      Successor Administrative Agent.................................................................79
    10.9      No Obligations of Borrower.....................................................................80

Article 11. MISCELLANEOUS....................................................................................81
    11.1      Cumulative Remedies; No Waiver.................................................................81
    11.2      Amendments; Consents...........................................................................81
    11.3      Costs, Expenses and Taxes......................................................................82
    11.4      Nature of Lenders' Obligations.................................................................83
    11.5      Survival of Representations and Warranties.....................................................83
    11.6      Notices........................................................................................83
    11.7      Execution of Loan Documents....................................................................83
    11.8      Binding Effect; Assignment.....................................................................83
    11.9      Right of Setoff................................................................................86
    11.10     Sharing of Setoffs.............................................................................86
    11.11     Indemnity by Borrower..........................................................................87
    11.12     Nonliability of the Lenders....................................................................88
    11.13     No Third Parties Benefited.....................................................................89
    11.14     Confidentiality................................................................................89
    11.15     Further Assurances.............................................................................90
    11.16     Integration....................................................................................90
    11.17     Governing Law..................................................................................90
    11.18     Severability of Provisions.....................................................................90
    11.19     Headings.......................................................................................91
    11.20     Time of the Essence............................................................................91
    11.21     [Intentionally Omitted]........................................................................91
    11.22     Hazardous Material Indemnity...................................................................91
    11.23     Waiver of Right to Trial by Jury...............................................................91
    11.24     Purported Oral Amendments......................................................................92


Exhibits

A        -........Assignment and Acceptance
B        -........Compliance Certificate
C        -........Pledge Agreement
D        -........Pricing Certificate
E        -........Request for Borrowing
F        -........Request for Continuation/Conversion
G        -........Request for Letter of Credit
H        -........Revolving Note
I        -........Security Agreement
J        -........Subsidiary Guaranty
K        -........Term Note


-iv-


Schedules

1.1      Lender Commitments/Pro Rata Shares
1.2      Material Contracts
4.4      Subsidiaries
4.7A     Existing Liens, Negative Pledges and Rights of Others
4.7B     Location of Property
4.8      Intangible Assets; Restrictions on Use
4.10     Material Litigation
4.18     Hazardous Materials Matters
6.5      Existing Indebtedness
6.6      Existing Guaranties
6.7      Existing Loans, Advances, Investments
6.20     Locations of Chief Executive Offices and Assets


-v-